Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 13 of 289



CLASS ACTION SETTLEMENT AGREEMENT TABLE OF CONTENTS
I.
INTRODUCTION                                        1

II.
DEFINITIONS                                            4

III.
CONVENTIONS                                     10

IV.
SECOND AMENDED COMPLAINT                             11

V.
CERTIFICATION OF THE CLASS AND SETTLEMENT CLASS             12

VI.
SETTLEMENT RELIEF                                     13

VII.
NOTICE TO THE CLASS                                 17

VIII.
CLASS CLAIMS PROCESS                                 22

IX.
REQUESTS FOR EXCLUSION                             22

X.
OBJECTIONS TO SETTLEMENT                             24

XI.
SETTLEMENT ADMINISTRATOR                             25

XII.
RELEASE AND WAIVER                                 27

XIII.
ATTORNEYS’ FEES AND EXPENSES AND PLAINTIFF SERVICE

AWARDS                                          30
XIV.
PRELIMINARY APPROVAL ORDER, FINAL APPROVAL ORDER, FINAL

JUDGMENT, AND RELATED ORDERS                           32
XV.
MODIFICATION OF THIS SETTLEMENT AGREEMENT                 33

XVI.
CONDITIONS IMPACTING FINALITY OF SETTLEMENT                 34

XVII.
SCHEDULE OF EVENTS                                 38

XVIII.
NONDISPARAGEMENT                                 39

XIX.
CONFIDENTIALITY                                     40

XX.
AGREEMENT TO COOPERATE                             41

XXI.
WARRANTIES                                         42

XXII.
NO ADMISSIONS                                     43

XXIII.
GENERAL MATTERS AND RESERVATIONS                     45













--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 14 of 289

CLASS ACTION SETTLEMENT AGREEMENT


IT IS HEREBY STIPULATED AND AGREED by, between, and among Plaintiffs Napoleon
Ebarle, Jeanne Stamm, Brian Litton, and Renier Jerome Ebarle (collectively,
“Plaintiffs”) and Defendant LifeLock, Inc. (“LifeLock”), with all terms as
defined below, through their counsel, that the action entitled Ebarle, et al. v.
LifeLock, Inc., Case No. 3:15-CV- 00258 HSG (N.D. Cal.) (the “Action”) is
settled and judgment shall be entered on the terms and conditions set forth in
this Settlement Agreement, subject to the Court’s approval.


I.
INTRODUCTION



A.On January 22, 2015, LifeLock was served with a Class Action Complaint filed
by Plaintiffs Napoleon Ebarle and Jeanne Stamm alleging that LifeLock’s
advertisements regarding its identity theft protection services violated
Arizona’s Consumer Fraud Act, Ariz. Rev. Stat. § 44-1522(A) (“ACFA”), for which
they sought declaratory judgment, compensatory damages, attorneys’ fees, and
costs. LifeLock responded by filing a Motion to Dismiss the Complaint on March
6, 2015. In lieu of responding to LifeLock’s Motion to Dismiss, Plaintiffs
amended their Complaint on March 27, 2015, to add Brian Litton as a Plaintiff
and to expand upon their allegations and causes of action. In their First
Amended Complaint (“FAC”), Plaintiffs generally allege that LifeLock makes
numerous representations which it does not deliver upon. Plaintiffs allege these
misrepresentations fall into four categories: (1) LifeLock’s promise to provide
“comprehensive” services in detecting fraud; (2) LifeLock’s promise to provide
timely and continuous alerts of potential fraud twenty-four hours a day, seven
days a week, three hundred sixty-five days a year; (3) LifeLock’s promise
regarding its information security program; and (4) LifeLock’s promise to
provide a “$1 Million Total Service Guarantee,” which, as the promise suggests,
purports to provide insurance in an amount up to


1










--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 15 of 289

$1,000,000 against identity theft. Plaintiffs’ FAC seeks declaratory judgment,
compensatory damages, equitable relief, attorneys’ fees, and costs.
B.LifeLock expressly denies any wrongdoing and does not admit or concede any
actual or potential fault, wrongdoing, or liability in connection with any facts
or claims that have been alleged against it in this Action. Nevertheless,
LifeLock considers it desirable to resolve the Action on the terms stated herein
in order to avoid further expense, inconvenience, and interference with its
business operations and to dispose of burdensome litigation. Therefore, LifeLock
has determined that the settlement of the Action on the terms set forth herein
is in its best interests.
C.This Settlement Agreement reflects a compromise between the Parties and shall
in no event be construed as or deemed an admission or concession by any Party of
the truth of any of the pleadings in the Action or of any fault on the part of
LifeLock and all such allegations or the validity of any purported claim or
defense asserted are expressly denied. Nothing in this Settlement Agreement
shall constitute an admission of liability or may be used as evidence of
liability by or against any Party hereto.
D.LifeLock has informally produced approximately 10,000 pages of relevant
documents in the Action to Class Counsel, which Class Counsel has thoroughly
reviewed. In particular, LifeLock’s production included, but was not limited to:
(i) 416 exemplars of print advertisements, comprising approximately 1,279 pages,
which were disseminated between April 2010 and December 2012; (ii) 75 exemplars
of aired television commercials; (iii) account histories for the individual
Plaintiffs; (iv) the Settlement Agreement in the Multi District Litigation
entitled In Re LifeLock, Inc. Marketing and Sales Practices Litigation, MDL
Docket No. 08-1977-MHM in the United States District Court for the District of
Arizona; (v) certain






2










--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 16 of 289

documents filed in Federal Trade Commission v. LifeLock, Inc., Case No.
10-CV-00530-PHX- MHM (D. Ariz.); (vi) transcripts of depositions taken in other
litigation involving LifeLock;
(vii) an affidavit signed by Stephen Burke, a former LifeLock employee; (viii)
consumer surveys LifeLock conducted concerning certain of its advertisements;
(ix) “white papers” that LifeLock provided to the FTC in connection with its
18-month investigation; (x) contracts between LifeLock and its vendors; (xi)
LifeLock call-center scripts; (xii) LifeLock’s terms of service during the
alleged Class Period; (xiii) insurance policies underlying LifeLock’s $1 million
guarantee; (xiv) information regarding LifeLock subscribers; (xv) alert
histories including times when alerts may not have been delivered immediately;
(xvi) product pricing; (xvii) identity theft protection plan cancellations;
(xviii) monitored financial institutions; and (xix) LifeLock’s responses to
numerous of the FTC’s requests for information. LifeLock also designated and
produced two witness for deposition in response to Plaintiffs’ Rule 30(b)(6)
Deposition Notice: (1) Gregory Lim, Vice President Enterprise Risk & Strategic
Operations; and (2) Sharma Upadhyayula, Sr. Director, Product Management. Class
Counsel deposed Mr. Lim on September 24, 2015, and Mr. Upadhyayula on September
25, 2015.
E.Based upon their review, investigation, and evaluation of the facts and law
relating to the matters alleged in the Action, Plaintiffs and Class Counsel, on
behalf of the putative Class, have agreed to settle the Action pursuant to the
provisions of this Settlement Agreement, after considering, among other things:
(1) the substantial benefits to the Class Members under the terms of this
Settlement Agreement; (2) the risks, costs, and uncertainty of protracted
litigation, especially in complex actions such as this, as well as the
difficulties and delays inherent in such litigation; and (3) the desirability of
consummating this Settlement Agreement promptly in order to provide expeditious
and effective relief to the Class Members.






3










--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 17 of 289

F.The Parties have therefore agreed to a Settlement in which LifeLock will pay
Sixty-Eight Million Dollars ($68,000,000) (the “Settlement Amount”) for use as
compensation for Settlement Class Members and Settlement Subclass Members.
LifeLock will separately pay the reasonable costs of administering the
Settlement, any Class Counsel fees and expenses awarded, and any Service Awards
to the named Plaintiffs.
G.This Settlement was reached over the course of seven months of settlement
negotiations among and between Class Counsel, LifeLock, and LifeLock’s Counsel
including an in-person meeting on April 22, 2015, and two mediation sessions,
one on July 1, 2015, and a second on August 18, 2015, before Justice Howard W.
Wiener. The Settlement was reached only after the mediator made a mediator’s
proposal at the August 18, 2015 mediation, which resulted in the execution of a
Non-Binding Confidential Memorandum of Understanding that day and further
negotiations concerning the terms of the definitive settlement reflected in this
Settlement Agreement over the course of over two months.


II.
DEFINITIONS



As used in this Settlement Agreement, including the exhibits attached hereto
(which are an integral part of this Settlement Agreement and are incorporated in
their entirety by reference), the following terms have the following meanings,
unless this Settlement Agreement specifically provides otherwise:
1.“Action” means the putative class action complaint, including all amended
complaints, filed in the matter entitled Ebarle, et al. v. LifeLock, Inc., Case
No. 3:15-CV-00258 HSG currently pending in the Northern District of California.
2.“Administrative Costs” means and includes: the reasonable costs and expenses
of the Settlement Administrator (and any persons or entities they retain to
assist them consistent






4








--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 18 of 289



with the terms of this Settlement Agreement) associated with disseminating
notice to the Class, implementing the Claim Process, and carrying out any other
responsibility consistent with the terms of this Settlement Agreement.
Administrative Costs do not include other fees, costs, or expenses, including
Attorneys’ Fees and Expenses, court costs, or Service Awards to Plaintiffs.
3.“Attorneys’ Fees and Expenses” means such funds as may be awarded by the Court
to Class Counsel to compensate all Plaintiffs’ Counsel for their fees and
expenses in connection with the Action and the Settlement, as described in
Section XIII of this Settlement Agreement, not to exceed $10,200,000.
4.“Claim” means the claim of a Class Member or his or her legal representative
submitted in compliance with the procedure provided in this Settlement Agreement
as described in Section VIII.
5.“Claimant” means a Class Member or his or her legal representative who submits
a Claim.
6.
“Claim Deadline” means sixty (60) days following the Notice Date.



7.“Claim Form” means the document substantially in the form attached as Exhibit
1 to this Settlement Agreement.
8.“Claim Process” means the process for submitting and reviewing Claims as
described in Section VIII of this Settlement Agreement.
9.“Class” means all members of a LifeLock identity theft protection plan in the
United States at any time between September 1, 2010, and the date of the
Preliminary Approval Order. LifeLock estimates there will be approximately 6.8
million Class Members.
10.“Class Counsel” means: Joseph Henry (“Hank”) Bates and Randall K. Pulliam of
Carney Bates & Pulliam, PLLC, 2800 Cantrell Rd., Suite 510, Little Rock,
Arkansas 72202,






5








--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 19 of 289



and Michael W. Sobol of Lieff, Cabraser, Heimann & Bernstein, LLP, 275 Battery
Street 29th Floor, San Francisco, California 94111.
11.“Class Data” means the data and information available to LifeLock, after a
reasonable review to ascertain the accuracy of that data and information, to be
provided by LifeLock to the Settlement Administrator for the Settlement
Administrator’s use in disseminating Notice, processing Claims, and making
Settlement payments, including information in LifeLock’s possession identifying
each Class Member’s name, last known address and/or last known email address,
and date of enrollment in a LifeLock identity theft protection plan.
12.“Class Fund” means the amount available to pay claims submitted by Valid
Claimants after deduction from the Settlement Fund of the Subclass Fund.
13.
“Class Member” means any individual falling within the Class definition.



14.“Class Notice” means all types of notice that will be provided to the Class
Members pursuant to Federal Rules of Civil Procedure 23(c)(2) and 23(e)(1), the
Preliminary Approval Order, and this Settlement Agreement, including email
notice, first class mail notice, website notice, publication notice, and any
additional notice that may be ordered by the Court.
15.“Court” means the United States District Court for the Northern District of
California.
16.
“Defendant” refers to LifeLock, Inc.



17.“Fairness Hearing” means the hearing at or after which the Court shall make a
final decision regarding whether to finally approve this Settlement Agreement as
fair, reasonable, and adequate.










6








--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 20 of 289





18.“Final Approval Order” means the Court’s order, substantially in the form
attached to this Settlement Agreement as Exhibit 2, finally approving the
Settlement and this Settlement Agreement, as described in Section XIV of this
Settlement Agreement.
19.“Final Judgment” means the Court’s order finally disposing of the Action,
substantially in the form attached to this Settlement Agreement as Exhibit 3.
20.“Final Settlement Date” means the next business day after both of the
following have occurred:
(1)
This Settlement Agreement is fully executed by all signatories; and



(2)
The Court enters the Final Approval Order.



21.“FTC Action” means the action currently pending in the United States District
Court for the District of Arizona entitled Federal Trade Commission v. LifeLock,
Inc., Case No. 10-CV-00530-PHX-MHM.
22.
“LifeLock” means Defendant LifeLock, Inc.



23.“LifeLock’s Counsel” means: Luanne Sacks of Sacks, Ricketts & Case LLP, 177
Post Street, Suite 650, San Francisco, California 94108, and Cynthia Ricketts of
Sacks, Ricketts & Case LLP, 2800 N. Central Avenue, Suite 1230, Phoenix, Arizona
85004.
24.“Long Form Class Notice” means a notice substantially in the form attached as
Exhibit 4 to this Settlement Agreement and approved by the Court, which the
Settlement Administrator shall make available on the Settlement Website pursuant
to the terms of this Settlement Agreement.
25.“Notice Date” means thirty (30) days following the entry of the Preliminary
Approval Order.
26.
“Objection Deadline” means forty-five (45) days following the Notice Date.









7








--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 21 of 289





27.
“Opt-out Deadline” means forty-five (45) days following the Notice Date.



28.“Parties” means Plaintiffs and LifeLock, collectively, as each of those terms
is defined in this Settlement Agreement.
29.“Payment Date” means the date by which (i) the Settlement Fund (not including
any re-mailed or re-issued payments) will be distributed to the Valid Claimants
and Settlement Subclass Members pursuant to paragraphs 58 and 68-70 of this
Settlement Agreement; (ii) any funds otherwise due to Class Counsel and the
class representatives pursuant to paragraphs 97- 105 of this Settlement
Agreement will be distributed; and (iii) any funds due to the Settlement
Administrator pursuant to paragraph 64 of this Settlement Agreement will be
distributed. The Payment Date shall be twenty (20) days following the Final
Settlement Date.
30.“Plaintiffs” means and includes Napoleon Ebarle, Jeanne Stamm, Brian Litton,
and Renier Jerome Ebarle.
31.“Preliminary Approval Order” means the order to be entered by the Court
preliminarily approving the Settlement as outlined in Section XIV of this
Settlement Agreement and that is substantially in the form attached as Exhibit 5
to this Settlement Agreement.
32.“Release” means the release and waiver set forth in Section XII of this
Settlement Agreement.
33.“Released Parties” means LifeLock and each of its respective present and
former parents, subsidiaries, divisions, affiliates, predecessors, successors,
assigns, and insurers, including all of their insurers’ affiliates,
predecessors, successors, assigns, and reinsurers, and the respective agents,
servants, attorneys, employees, officers, directors, shareholders, and
representatives of the foregoing, and each of them, and all of the present and
former directors, officers, employees, agents, attorneys, and shareholders of
LifeLock and each of their present and former parents, subsidiaries, divisions,
affiliates, predecessors, successors, and assigns.
8




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 22 of 289







34.“Releasing Parties” means Plaintiffs and the Settlement Class Members,
including, only to the extent they may have a right to a claim on behalf of a
Plaintiff or a Settlement Class Member, each of their respective spouses,
executors, representatives, heirs, predecessors, successors, bankruptcy
trustees, guardians, wards, joint tenants, tenants in common, tenants by the
entirety, co-borrowers, agents, attorneys, and assigns, and all others of those
who claim through them or who assert claims on their behalf.
35.“Service Award” means an award authorized by the Court to be paid to each
Plaintiff in recognition of his/her efforts in prosecuting the Action and
obtaining the benefits of the Settlement for the Class Members, such award not
to exceed Two Thousand Dollars ($2,000) for each of the Plaintiffs.
36.“Settlement” or “Settlement Agreement” means this Settlement Agreement,
including the exhibits attached hereto.
37.“Settlement Administrator” means Garden City Group, LLC, subject to Court
approval.
38.“Settlement Class” means all Class Members who do not timely and validly
exclude themselves from the Class pursuant to the procedure set forth in Section
IX of this Settlement Agreement.
39.
“Settlement Class Member” means any member of the Settlement Class.



40.“Settlement Fund” means Sixty-Eight Million Dollars ($68,000,000), which
LifeLock has agreed to pay pursuant to the terms and conditions set forth in
this Settlement Agreement.
41.“Settlement Subclass” means all Subclass Members who do not timely and
validly exclude themselves from the Class pursuant to the procedure set forth in
Section IX of






9










--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 23 of 289

this Settlement Agreement.


42.“Settlement Subclass Member” means all individuals who are members of the
Settlement Subclass.
43.“Subclass” means all individuals who enrolled in (i.e., became a member of) a
LifeLock identity theft protection plan in the United States at any time between
January 1, 2012, and April 30, 2015. LifeLock estimates there are approximately
3.4 million Subclass Members.
44.“Subclass Fund” means the amount of the Settlement Fund that shall be
available for direct automatic distribution to Settlement Subclass Members and
shall be determined by the percentage of the Class that the Subclass comprises.
For instance, if the Subclass comprises fifty percent (50%) of the Class, then
fifty percent (50%) of the Settlement Fund shall be allocated to the Subclass
Fund for use in making direct automatic payments to the Settlement Subclass.
45.
“Subclass Member” means any individual falling within the Subclass definition.



46.“Summary Notice” means the notice substantially in the form attached as
Exhibit 6 to this Settlement Agreement and approved by the Court that the
Settlement Administrator shall email or mail to Class Members.
47.“Valid Claimant(s)” means and includes all Class Members who have not opted-
out and who the Settlement Administrator determines have submitted a timely and
valid Claim.


III.
CONVENTIONS



48.Other capitalized terms used in this Settlement Agreement but not defined in
the Definitions Section (Section II) of this Settlement Agreement shall have the
meanings ascribed to them elsewhere in this Settlement Agreement.






10










--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 24 of 289

49.All personal pronouns used in this Settlement Agreement, whether used in
masculine, feminine, or neuter gender, shall include all other genders and the
singular shall include the plural and vice versa except where expressly provided
to the contrary.
50.All references herein to sections, paragraphs, and exhibits refer to
sections, paragraphs, and exhibits of and to this Settlement Agreement, unless
otherwise expressly stated in the reference.
51.The headings and captions contained in this Settlement Agreement are included
only as a matter of convenience and in no way define, limit, extend, or describe
the scope of this Settlement Agreement or the intent of any provision herein.


IV.
SECOND AMENDED COMPLAINT



52.As a material part of this Settlement, at the time of seeking preliminary
approval, Plaintiffs shall seek leave to file a Second Amended Complaint (“SAC”)
naming Renier Jerome Ebarle as a Plaintiff. The proposed SAC is attached hereto
as Exhibit 7.
53.As a material part of this Settlement, LifeLock stipulates to and does not
oppose the filing of the SAC provided that a Preliminary Approval Order, a Final
Approval Order, and Final Judgment each is entered and this Settlement Agreement
becomes effective on the Final Settlement Date.
54.If a Preliminary Approval Order is not entered or a Final Approval Order and
Final Judgment is not entered, this Settlement Agreement and the Settlement
proposed herein does not become effective for any reason, or if this Settlement
Agreement and the Settlement proposed herein is terminated, canceled, or fails
to become effective for any reason whatsoever, and subject to paragraphs 112 and
114, the Plaintiffs shall withdraw the SAC within five (5) days of the denial of
Preliminary Approval, the denial of Final Approval, the termination or






11








--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 25 of 289



cancellation of this Settlement Agreement, or when the Parties agree in writing
this Settlement Agreement shall not become effective for any reason, and that if
the Court does not allow withdrawal of the SAC, then the Parties agree that
LifeLock reserves all rights to challenge the validity of the SAC.


V.
CERTIFICATION OF THE CLASS AND SETTLEMENT CLASS



55.LifeLock, while reserving all defenses if this Settlement Agreement is not
finally approved, hereby consents, solely for purposes of and in consideration
of the Settlement set forth herein, to the certification for settlement purposes
only of the Class and Subclass upon entry of the Preliminary Approval Order, to
the certification of the Settlement Class and Settlement Subclass upon entry of
the Final Approval Order, to the appointment of Class Counsel, and to the
approval of the Plaintiffs as suitable representatives of the Settlement Class.
56.The conditional certification of the Class and Subclass upon entry of the
Preliminary Approval Order, the certification of the Settlement Class and
Settlement Subclass upon entry of the Final Approval Order, the appointment of
the Plaintiffs as class representatives, and the appointment of Class Counsel
shall be binding only with respect to this Settlement and this Settlement
Agreement. If the Court fails to enter a Preliminary Approval Order or a Final
Approval Order, this Settlement Agreement and the Settlement proposed herein
does not become effective for any reason, or if this Settlement Agreement and
the Settlement proposed herein is terminated, canceled, or fails to become
effective for any reason whatsoever, the class certification, to which the
Parties have stipulated solely for the purposes, and in consideration, of the
Settlement set forth herein, this Settlement Agreement and all the provisions of
any Preliminary Approval Order or any Final Approval Order shall be vacated by
their own terms and the Action shall revert to its status as existed prior to
the date of this




12




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 26 of 289



Settlement Agreement with respect to class certification, appointment of
Plaintiffs as class representatives, and appointment of Class Counsel. In that
event, LifeLock shall retain all rights it had immediately preceding the
execution of this Settlement Agreement to object to the maintenance of the
Action as a class action, the appointment of Plaintiffs as class
representatives, and the appointment of Class Counsel as class counsel and, in
that event, nothing in this Settlement Agreement or other papers or proceedings
related to the Settlement shall be used as evidence or argument by any of the
Parties concerning whether the Action may properly be maintained as a class
action under applicable law, whether any of the Plaintiffs are adequate or
typical class representatives, or whether Class Counsel is adequate class
counsel.


VI.
SETTLEMENT RELIEF



57.No later than ten (10) days after entry of the Preliminary Approval Order,
LifeLock shall either (i) pay to the Settlement Administrator the sum of
Sixty-Eight Million Dollars ($68,000,000.00) to create the Settlement Fund; or
(ii) move for an Order directing distribution from the Court’s Registry in the
FTC Action the sum of Sixty-Eight Million Dollars ($68,000,000.00) for use by
the Settlement Administrator to create the Settlement Fund. If LifeLock elects
to move for an Order directing distribution of Sixty-Eight Million Dollars
($68,000,000.00) from the Court’s Registry in the FTC Action and all or part of
the Sixty-Eight Million Dollars ($68,000,000.00) has not been distributed from
the Court’s Registry in the FTC Action to the Settlement Administrator by the
date of entry of the Final Approval Order, then LifeLock agrees to pay within
three (3) business days following entry of the Final Approval Order sufficient
funds to enable the Settlement Administrator to create the Settlement Fund in
the amount of Sixty-Eight Million Dollars ($68,000,000.00).The Settlement Fund
must be distributed to Settlement Subclass Members and Valid Claimants pursuant
to the terms of




13




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 27 of 289



Paragraph 62 of this Agreement, and such distribution must be completed by the
deadlines set forth in paragraphs 62-63. If LifeLock elects to move for an Order
directing distribution from the Court’s Registry in the FTC Action, any funds
that remain after eighteen months from the date on which the Court in the FTC
Action enters the Stipulated Consent Order must be returned by the Settlement
Administrator, including interest accrued thereon, to the Court’s Registry in
the FTC Action, and LifeLock shall concurrently pay an equal amount to the
Settlement Administrator to restore the Settlement Fund. The Settlement Fund
will be maintained by the Settlement Administrator as a Court-approved Qualified
Settlement Fund pursuant to Section 1.468B-1 et seq. of the Treasury Regulations
promulgated under Section 468B of the Internal Revenue Code of 1986, as amended.
Provided that this Settlement Agreement is finally approved by the Court without
material change, amendment, or modification, the Settlement Fund is to be used
solely to provide compensation to all Valid Claimants and all Settlement
Subclass Members. Any and all interest earned by the Qualified Settlement Fund
prior to the Payment Date shall be distributed to Valid Claimants and Settlement
Subclass Members pursuant to the terms of this Settlement Agreement (i.e., as
part of the Settlement Fund), or distributed to the Court’s Registry in the FTC
Action as otherwise provided in this Paragraph, and shall not be used for any
other purpose.
58.As set forth in paragraph 62 of this Settlement Agreement, each Settlement
Subclass Member will receive an automatic pro rata distribution from the
Subclass Fund. All Class Members (including those who are also members of the
Subclass) may submit a claim for Twenty Dollars ($20.00) substantially in the
form of Exhibit 1 before the Claim Deadline, which claims will be paid solely
from the Class Fund. Any sum due to a Settlement Subclass Member who is also a
Valid Claimant shall be paid by the Settlement Administrator in a single






14








--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 28 of 289



check from the Settlement Fund. No amount of the Settlement Fund shall be
refunded or revert to LifeLock.
59.Beginning no later than fourteen (14) days after the entry of the Preliminary
Approval Order and continuing until the processing of Claims is completed, the
Settlement Administrator shall provide weekly updates to Class Counsel and
LifeLock’s Counsel regarding Claims submissions and regarding its review and
processing of Claims.
60.The Settlement Administrator shall conduct reasonable audit(s) to ensure the
integrity of the Claims Process, including that appropriate controls are in
place to prevent fraud.
61.By no later than fourteen (14) days after the Claims Deadline, the Settlement
Administrator, using the Class Data and the information submitted by Valid
Claimants, shall create and provide to Class Counsel and LifeLock’s Counsel a
complete and final list of Valid Claimants and Settlement Subclass Members,
including for each the member’s name and total payment amount as calculated
pursuant to Section VIII of the Settlement Agreement. LifeLock’s Counsel,
LifeLock, and Class Counsel shall take appropriate steps to safeguard the list
and shall not use it for any purpose other than the administration and
implementation of this Settlement Agreement. Class Counsel agrees to return this
list to the Settlement Administrator sixty (60) days after the Final Settlement
Date.
62.By no later than the Payment Date, the Settlement Administrator shall mail
checks via First Class U.S. Mail, proper postage prepaid, to the Valid Claimants
and Settlement Subclass Members, drawn from the Settlement Fund as set forth in
paragraph 58 of this Settlement Agreement. Payment checks to Valid Claimants
shall be sent to the mailing address indicated in each Class Member’s Claim
Form. For Settlement Subclass Members who are not also Valid Claimants, their
payment checks shall be mailed to the addresses indicated in the






15








--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 29 of 289



Class Data, as updated by the Settlement Administrator through the National
Change of Address Database and as otherwise stated in Section VII of this
Settlement Agreement. Checks to Valid Claimants and Settlement Subclass Members
shall be valid for a period of one hundred and twenty (120) days from the date
appearing on the payment check. For any payment check that is returned
undeliverable with forwarding address information, the Settlement Administrator
shall re-mail the check to the new address indicated. For any payment check that
is returned undeliverable without forwarding address information, the Settlement
Administrator shall make reasonable efforts to identify updated address
information and re-mail the check to the extent an updated address is
identified.
63.If payment checks from the Settlement Fund are returned undeliverable or have
not been cashed one hundred and twenty (120) days after the date appearing on
the payment check, the Parties agree that the Settlement Administrator shall,
within ten (10) days of expiration of that one hundred and twenty (120) day
period, distribute the uncashed funds on a pro rata basis to each Valid Claimant
who cashed an initial payment check. If these second payment checks are returned
undeliverable or have not been cashed one hundred and (120) days after the date
appearing on the second payment check, the Parties agree that the Settlement
Administrator shall deposit the amount of the uncashed Settlement Fund into the
Court Registry in the FTC Action without delay upon the expiration of that
second one hundred and twenty (120) day period, and in no case more than nine
(9) days after such expiration. Funding the FTC facilitates the purposes of the
Plaintiffs’ lawsuit by furthering the FTC’s mission of protecting consumers.
64.Any and all reasonable Administrative Costs incurred by the Settlement
Administrator associated with the administration of this Settlement,
distribution of Class






16












--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 30 of 289

Notice, the publication and Internet/Media Notice Program, launching and
maintaining the Settlement Website, distribution of the Settlement Fund, and any
and all other tasks assigned to the Settlement Administrator by this Agreement
or by the Court shall be paid by LifeLock, subject to approval by LifeLock’s
Counsel. The Settlement Administrator shall provide a copy of invoices to
LifeLock’s Counsel on a monthly basis.


VII.
NOTICE TO THE CLASS



65.Class Notice. Plaintiffs, Class Counsel, and LifeLock agree to the following
Class Notice procedures which the Parties agree is the best notice practicable.
A.Dissemination of the Summary Notice.


(1)By no later than three (3) business days following the entry of the
Preliminary Approval Order, LifeLock shall provide the Settlement Administrator
with the Class Data. The Class Data shall include two separate data sets: (1) a
list of all Class Members and (2) a list of all Subclass Members. Each list
shall include the Member’s (i) first and last name; (ii) last known mailing
address, if available; and (iii) last known email address, if available. The
Class Data shall not be provided to Plaintiffs, Class Counsel, or anyone other
than the Settlement Administrator.
(2)By no later than the Notice Date, the Settlement Administrator shall send the
Summary Class Notice, in the form approved by the Court, to Class Members via
email for those Class Members for whom an email address is available and via
First Class U.S. Mail, proper postage prepaid, for those Class Members for whom
an email address is not available. The subject line for all emails covered by
this paragraph shall be: Notice of Class Action Settlement.


(3)
The Settlement Administrator shall update the mailing addresses









17








--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 31 of 289



in the Class Data through the National Change of Address Database prior to
sending any Summary Notice via First Class U.S. Mail, proper postage prepaid.
(4)The Settlement Administrator shall perform a single Skip Trace using
information identifying the Class Members, as necessary, to conduct an address
update with respect to any Summary Notice sent via First Class U.S. Mail and
returned to the Settlement Administrator as undeliverable not bearing a
forwarding address using an industry accepted source such as Accurint and shall
send the Summary Notice to the mailing address identified by the Skip Tracing.
The Settlement Administrator shall resend via First Class U.S. Mail, proper
postage prepaid, the Summary Notice to the new address for each such Class
Member within three (3) business days of obtaining each such new address.
(5)Any mailed Summary Notice returned to the Settlement Administrator as
undelivered and bearing a forwarding address shall be re-mailed by the
Settlement Administrator within three (3) business days following receipt of the
returned mail.
(6)Any emailed Summary Notice that bounces back or is returned to the Settlement
Administrator as undeliverable after three (3) unsuccessful delivery attempts
shall be mailed by the Settlement Administrator if a mailing address is also
provided in the Class Data. If no mailing address is provided in the Class Data,
the Settlement Administrator shall perform a single Skip Trace using information
identifying the Class Member, as necessary, to conduct an address update to
allow the Summary Notice to be sent via U.S. Mail, proper postage prepaid. The
Settlement Administrator shall send the Summary Notice to any mailing or
physical address identified by the Skip Tracing within seven (7) business days
following receipt of the bounced back or returned as undeliverable email
enclosing the Summary Notice.






18








--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 32 of 289



B.Dissemination of the Long Form Notice: By no later than the Notice Date, the
Settlement Administrator shall post the Long Form Notice on the Settlement
Website.
C.Publication and Internet/Media Notice: The Settlement Administrator shall
cause the Summary Notice to be published in publication and media outlets as
agreed upon by the Parties. Notice shall also be provided via an Internet-based
notice program. The publication and Internet/Media Notice Program described in
this paragraph shall commence as soon as practicable following the entry of the
Preliminary Approval Order and, in all events, shall commence not later than the
Notice Date.
D.Contents of the Summary Notice and the Long Form Notice: The Summary Notice
shall be substantially in the form attached as Exhibit 6, and the Long Form
Notice shall be substantially in the form attached as Exhibit 4 as approved by
the Court. Both the Summary Notice and the Long Form Notice shall include the
following information:
(1)General Terms: The notices shall contain a plain, neutral, objective, and
concise description of the nature of the Action and the proposed Settlement,
include an estimate of the anticipated amount of the Class Fund and Subclass
Fund, and a brief description of the FTC Action and the status of that action.
(2)Opt-Out Rights: The notices shall inform Class Members that they have the
right to opt-out of the Class and the Settlement and shall provide the deadline
and procedures for exercising this right.
(3)Objection to Settlement: The notices shall inform Class Members of their
right to object to the proposed Settlement, Class Counsel’s fee application,
and/or the requested Service Awards for Plaintiffs and of their right to appear
at the Fairness Hearing and shall also provide the deadlines and procedures for
exercising these rights.






19




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 33 of 289







(4)Fees and Expenses: The Long Form Notice shall inform Class Members about the
amounts being sought by Class Counsel as Attorneys’ Fees and Expenses and the
amounts of the Service Awards being sought for the Plaintiffs and shall explain
that any Attorneys’ Fees or Expenses and Service Awards for the Plaintiffs that
are awarded by the Court will not be paid from the Settlement Fund but instead
will be paid separately by LifeLock.
(5)Claim Form for Class Members: The notices shall advise the Class Members that
a Claim Form is available on the Settlement Website or may be obtained from the
Settlement Administrator and that a Claim Form may be submitted online or
emailed or mailed to the Settlement Administrator. The Claim Form shall be in
the form approved by the Court and the notices shall remind Class Members that
only Subclass Members are eligible to receive an automatic cash payment. The
notices shall also inform Class Members who are not also Subclass Members that
they must submit a timely and valid Claim Form to secure a cash payment. The
notices shall further inform Subclass Members that they are eligible to submit a
Claim Form to receive a payment in addition to the automatic payments they will
receive from the Subclass Fund. The notices shall also provide the deadline and
procedures for submitting a Claim Form.
E.Settlement Website: The Settlement Administrator shall establish and maintain
an Internet website, at the web address www.ebarleclasssettlement.com
(“Settlement Website”) where Class Members can obtain further information about
the terms of this Settlement, their rights, important dates and deadlines, and
related information. Class Members shall also be able to submit a Claim Form
electronically via the Settlement Website. The Settlement Website shall include,
in PDF format, the SAC, this Settlement Agreement, the






20








--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 34 of 289



Motion for Preliminary Approval, the Preliminary Approval Order, the Class
Notice, any papers filed in support of final approval of the Settlement, Class
Counsel’s application for attorneys’ fees and costs (after it is filed), the
Final Approval Order (after it is entered), and other case documents as agreed
upon by the Parties and/or required by the Court and shall be operational and
live by no later than thirty (30) days following entry of the Preliminary
Approval Order. The Settlement Website shall be optimized for display on mobile
phones. The Settlement Administrator shall maintain the Settlement Website as
operational and shall not take it down until thirty (30) days after the Payment
Date. Within five (5) business days after the Settlement Website is taken down,
the Settlement Administrator shall transfer ownership of the URL for the
Settlement Website to LifeLock.
F.Toll-Free Telephone Number: The Settlement Administrator shall establish and
maintain a toll-free telephone number (“Toll-Free Number”) where Class Members
can obtain further information about the Settlement and their rights and request
that a hard copy Claim Form or Long Form Notice be mailed to them. The Toll-Free
Number shall be operational and live by no later than thirty (30) days following
entry of the Preliminary Approval Order.
66.CAFA Notice. Within the time prescribed by 28 U.S.C. § 1715, the Settlement
Administrator shall serve notice of this Settlement to the appropriate federal
and state officials in compliance with the Class Action Fairness Act (“CAFA”),
28 U.S.C. § 1715. The Settlement Administrator shall be responsible for drafting
and preparing the CAFA notice in conformity with 28 U.S.C. § 1715 and for
identifying the appropriate federal and state officials to be notified. LifeLock
agrees to pay the cost of drafting, preparing, and distributing the CAFA notice
and that such costs shall not be paid from the Settlement Fund.






21










--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 35 of 289

67.Best Notice Practicable. Plaintiffs and Class Counsel agree that the Parties
are providing the best notice practicable and will not of their own initiative
advocate for content or methods of Class Notice beyond that to which the Parties
have agreed in this Section VII of the Settlement Agreement.


VIII.
CLASS CLAIMS PROCESS



68.Each Class Member may make a claim for Twenty Dollars ($20.00) from the Class
Fund by submitting a completed Claim Form to the Settlement Administrator via
email, via the Settlement Website, or via U.S. Mail at the address specified on
the Claim Form, the Long Form Notice, and the Settlement Website on or before
the Claims Deadline. To be valid, a completed Claim Form must include the name
and mailing address of the person submitting a Claim Form. If the Claimant has
an email address, the email address should also be included on the Claim Form;
however, failure to include an email address on the Claim Form does not
invalidate a Claim.
69.In the event that Claims submitted by Class Members who the Settlement
Administrator determines are Valid Claimants exceed the total amount of the
Class Fund, each Valid Claimant shall have a right to receive a pro rata
distribution from the Class Fund.
70.To the extent that Claims submitted by Valid Claimants do not exhaust the
Class Fund, the remainder of the Class Fund shall be distributed by the
Settlement Administrator to each member of the Settlement Subclass on a pro rata
basis.


IX.
REQUESTS FOR EXCLUSION



71.Any Class Member or person legally entitled to act on his or her behalf who
wishes to be excluded from the Class must email or mail a written request for
exclusion to the Settlement Administrator at the email address or mailing
address provided in the Class Notice,






22








--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 36 of 289



postmarked no later than the Opt-out Deadline and specifying that he or she
wants to be excluded from the Class. Such written request for exclusion (i) must
contain the name and address of the person to be excluded; (ii) if applicable,
must contain the name and address of any person claiming to be legally entitled
to submit an exclusion request on behalf of the Class Member and the basis for
such legal entitlement; (iii) must be made via email or mailed by First Class
U.S. Mail, proper postage prepaid, to the Settlement Administrator at the
specified mailing address or email address; (iv) must be submitted or postmarked
on or before the Opt- out Deadline; and (v) must clearly indicate that he/she
wants to be excluded from the Class.
72.Any Class Member who does not submit a timely and valid written request for
exclusion as provided in paragraph 71 shall be bound by all subsequent
proceedings, orders, and judgments in the Action, including, but not limited to,
the Release, even if he or she has litigation pending or subsequently initiates
litigation against LifeLock relating to the Released Claims.
73.Any Class Member who timely submits a request for exclusion as provided in
paragraph 71 shall waive and forfeit any and all rights (s)he may have to
benefits of the Settlement if it is approved and becomes final, including
monetary relief, and shall waive and forfeit any and all rights to object to the
fairness, reasonableness, or adequacy of the Settlement, Class Counsel’s request
for Attorneys’ Fees and Costs, and/or the requested Service Awards to
Plaintiffs.
74.Not later than ten (10) days after the Opt-out Deadline, the Settlement
Administrator shall provide to Class Counsel and LifeLock’s Counsel a complete
and final list of Class Members who submitted timely and valid requests to
exclude themselves from the Class.






23








--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 37 of 289



X.
OBJECTIONS TO SETTLEMENT



75.Any Class Member or person legally entitled to act on his or her behalf may
object to the fairness, reasonableness, or adequacy of the Settlement, Class
Counsel’s request for Attorneys’ Fees and Costs, and/or the requested Service
Awards to Plaintiffs. To be valid, any objection must be made in writing and
mailed to the Settlement Administrator at the address provided in the Class
Notice, postmarked no later than the Objection Deadline. In addition, any
objection must include the following: (i) the name of this Action; (ii) the
objector’s full name, address, and telephone number; (iii) if applicable, the
name and address of any person claiming to be legally entitled to object on
behalf of a Class Member and the basis of such legal entitlement; (iv) all
grounds for the objection; (v) whether the objector is represented by counsel
and, if so, the identity of such counsel; and (vi) the objector’s signature.
76.Not later than ten (10) days after the Objection Deadline, the Settlement
Administrator shall provide to Class Counsel and LifeLock’s Counsel all
objections submitted by Class Members.
77.Any Class Member who submits a timely written objection as described in
paragraph 75 may appear at the Fairness Hearing, either in person or through
personal counsel hired at the Class Member’s own personal expense.
78.Any Class Member who fails to make a timely objection shall waive and forfeit
any and all rights (s)he may have to object and shall be bound by all the terms
of this Settlement Agreement and by all proceedings, orders, and judgments in
the Action including the Final Approval Order and Final Judgment.
















24








--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 38 of 289



79.Any Class Member who objects to the Settlement shall nevertheless be entitled
to all benefits of the Settlement if it is approved and becomes final, including
monetary relief if (s)he is a Valid Claimant or a Settlement Subclass Member.
80.Not later than twenty (20) days after the Objection Deadline, Class Counsel
shall file with the Court any and all objections to the Settlement Agreement
and/or to Class Counsel’s Application for Attorneys’ Fees and Expenses and
Request for Service Awards.


XI.
SETTLEMENT ADMINISTRATOR



81.The Settlement Administrator shall be responsible for, without limitation,
dissemination of the Class Notice by mail and email, launching and maintaining
the Settlement Website, and implementing the terms of the Claim Process and
related administrative activities that include communications with Class Members
concerning the Settlement, Claim Process, and their options thereunder. In
particular, the Settlement Administrator shall be responsible for: (a) printing,
mailing, or arranging for the mailing of the Class Notice; (b) emailing or
arranging for the emailing of the Class Notice; (c) handling returned mail not
delivered to Class Members; (d) attempting to obtain updated address information
for any mailed Class Notice returned without a forwarding address; (e)
attempting to obtain updated address information for any emailed Class Notice
returned as undeliverable or that bounces back; (f) making any additional
mailings or emailings required under the terms of this Settlement Agreement; (g)
establishing a Settlement Website that contains the Settlement Agreement,
Preliminary Approval Order, Class Notice, the Claim Form, a mechanism by which
the Claim Form may be completed and submitted online, any papers filed in
support of final approval of the Settlement, Class Counsel’s Application for an
award of Attorneys’ Fees and Expenses and other relevant documents related to
the Action and this Settlement; (h) publication and Internet/Media Notice






25




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 39 of 289







Program; (i) establishing a Toll-Free Number at which Class Members may seek
information about the Action and the Settlement; (j) receiving and maintaining
on behalf of the Court and the Parties any Class Member correspondence regarding
requests for exclusion and objections to the Settlement, Application for
Attorneys’ Fees and Costs, or the Claim Process; (k) forwarding inquiries from
Class Members to Class Counsel for a response, if warranted; (l) establishing a
post office box for the receipt of Claim Forms, exclusion requests, objections,
and any other correspondence related to this Settlement; (m) reviewing and
verifying Claim Forms; (n) calculating payment amounts for Valid Claimants and
Settlement Subclass Members pursuant to the terms of this Settlement Agreement;
(o) mailing and re-mailing payments to Valid Claimants and Settlement Subclass
Members pursuant to the terms of this Settlement Agreement; (p) otherwise
implementing and/or assisting with the claim review and payment process; (q)
paying to the Court’s Registry in the FTC Action any sums remaining in the
Qualified Settlement Fund after all payments have been made from the Settlement
Fund; and (r) as otherwise ordered by the Court or jointly requested and agreed
upon by the Parties.
82.If the number of Class Members who submit requests to be excluded from the
Settlement exceeds two percent (2%) of all Class Members to whom Summary Notice
was mailed or emailed, the Settlement Administrator shall notify the Parties, in
writing, immediately and in no event later than three (3) days after this fact
is known. If more than two percent (2%) of the total number of Class Members ask
to be excluded from the Settlement, LifeLock shall have the right to withdraw
from this Settlement Agreement as set forth in Paragraph 113 of this Settlement
Agreement.
83.Not later than fifteen (15) days after the Claims Deadline, the Settlement
Administrator shall provide to Class Counsel and LifeLock’s Counsel and Class
Counsel shall






26








--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 40 of 289





file with the Court a declaration(s) detailing the scope, methods, and status of
the Class Notice program and the Claim Process.
84.The Settlement Administrator shall provide weekly reports to Class Counsel
and LifeLock’s Counsel including, but not limited to, the number of Claims
received and the number of requests for exclusion received.
85.The Parties each represent that he, she, or it will not have any financial
interest in the Settlement Administrator ultimately appointed by the Court and
otherwise will not have a relationship with the Settlement Administrator
ultimately appointed that could create a conflict of interest.
86.The Parties acknowledge and agree that the Settlement Administrator is not an
agent of the Plaintiffs, Class Counsel, LifeLock, or LifeLock’s Counsel and that
the Settlement Administrator is not authorized by this Settlement Agreement or
otherwise to act on behalf of the Plaintiffs, Class Counsel, LifeLock, or
LifeLock’s Counsel.
87.Subject to Section XIX of this Settlement Agreement, the Parties agree that
within one (1) year plus thirty (30) days of the Payment Date, the Settlement
Administrator shall destroy all Class Members’ personal identifying information
received from LifeLock and otherwise in connection with the implementation and
administration of this Settlement.
88.Upon completion of the implementation and administration of the Settlement,
the Settlement Administration shall provide written certification of such
completion to Class Counsel and LifeLock’s Counsel.


XII.
RELEASE AND WAIVER



89.The Parties agree to the following release and waiver, which shall take
effect upon the Final Settlement Date.




27




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 41 of 289





90.In consideration for the Settlement benefits described in this Settlement
Agreement, Releasing Parties will fully, finally, and forever release,
relinquish, acquit, and discharge the Released Parties from, and shall not now
or hereafter institute, maintain, or assert on their own behalf, on behalf of
the Settlement Class, or on behalf of any other person or entity, any and all
manner of claims, actions, causes of action, suits, rights, debts, sums of
money, payments, obligations, reckonings, contracts, agreements, executions,
promises, damages, liens, judgments, and demands of whatever kind, type, or
nature whatsoever, both at law and in equity, whether past, present, mature or
not yet mature, known or unknown, suspected or unsuspected, contingent or
non-contingent, whether based on federal, state, or local law, statute,
ordinance, regulation, code, contract, common law, or any other source, or any
claim that Plaintiffs or Settlement Class Members ever had, now have, may have,
or hereafter can, shall, or may ever have against the Released Parties that were
or reasonably could have been alleged in the Action or in any other court,
tribunal, arbitration panel, commission, agency, or before any governmental
and/or administrative body, or any other adjudicatory body, on the basis of,
connected with, arising from, or relating to the subject matter or allegations
of the Action, including, without limitation, any such claims: (1) alleged in
the Action; (2) for rescission, restitution, or unjust enrichment for all
damages of any kind related in any way to their enrollment or re-enrollment in
or renewal of a LifeLock identity theft protection plan; (3) for violations of
any state’s deceptive, unlawful, and/or unfair business and/or trade practices,
false, misleading, or fraudulent advertising, consumer fraud, and/or consumer
protection statutes; (4) for failure to make any consumer disclosures required
under any state or federal law or statute; (5) for engaging in unfair or
deceptive acts or practices in or affecting commerce; or (6) for damages, costs,
expenses, extra-contractual damages,






28










--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 42 of 289

compensatory damages, exemplary damages, special damages, consumer redress,
penalties, punitive damages, and/or damage multipliers, disgorgement,
declaratory relief, equitable relief, injunctive relief, expenses, interest,
and/or attorneys’ fees and costs.
91.Notwithstanding the language in this Section and/or this Settlement
Agreement, the Settlement Class Members, other than Plaintiffs, are not
releasing any claims of or relating to personal injury.
92.Plaintiffs, and, by application of law, all Settlement Class Members
represent and warrant that they are the sole and exclusive owner of all claims
that they personally are releasing under this Settlement Agreement. Plaintiffs
and all Settlement Class Members further acknowledge that they have not
assigned, pledged, or in any manner whatsoever, sold, transferred, assigned, or
encumbered any right, title, interest, or claim arising out of or in any way
whatsoever pertaining to the Action, and that they are not aware of anyone other
than themselves claiming any interest, in whole or in part, in the Action, or in
any benefits, proceeds, or values under the Action on their behalf.
93.Plaintiffs expressly understand and acknowledge that they and all Settlement
Class Members will be deemed by the Final Approval Order and Final Judgment to
acknowledge that certain principles of law, including, but not limited to,
Section 1542 of the Civil Code of the State of California, provide that “a
general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor” do not apply to this Settlement. To the extent that anyone might
argue that these principles of law are applicable, Plaintiffs hereby agree that
the provisions of all such principles of law or similar federal or state laws,
rights, rules, or legal






29










--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 43 of 289

principles, to the extent they are found to be applicable herein, are hereby
knowingly and voluntarily waived, relinquished, and released by Plaintiffs and,
by application of law, all Settlement Class Members
94.The Parties shall be deemed to have agreed that the Release set forth herein
may be raised as a complete defense to and would preclude any action or
proceeding based on the claims released by and through this Settlement
Agreement.
95.Nothing in this Release shall preclude any action to enforce the terms of
this Settlement Agreement.
96.Plaintiffs and LifeLock hereby agree and acknowledge that the provisions of
this Release together constitute an essential and material term of this
Settlement Agreement and shall be included by reference in any Final Approval
Order and Final Judgment entered by the Court.


XIII.
ATTORNEYS’ FEES AND EXPENSES AND PLAINTIFF SERVICE AWARDS



97.Subject to the provisions of this Section, Class Counsel will make, and
LifeLock agrees not to oppose, an application for an award of Attorneys’ Fees
and Expenses in an amount not to exceed Ten Million Two Hundred Thousand Dollars
($10,200,000). Class Counsel shall file their application for Attorneys’ Fees
and Expenses and their request for Service Awards for the Plaintiffs no later
than thirty (30) days after the Notice Date. The Settlement Administrator shall
post on the Settlement Website such application promptly after it is filed.
98.Any Attorneys’ Fees and Expenses awarded by the Court shall not be paid out
of the Settlement Fund but, instead, shall be paid separately by LifeLock. Class
Counsel, in their










30










--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 44 of 289

sole discretion, shall allocate and distribute any Attorneys’ Fees and Expenses
that are awarded by the Court.
99.In the event the Court declines to approve, in whole or in part, the payment
of Attorneys’ Fees and Expenses in the amounts requested, the remaining
provisions of this Settlement Agreement shall remain in full force and effect.
100.Payment by LifeLock of the amounts awarded by the Court in Attorneys’ Fees
and Expenses shall be the sole aggregate compensation paid by LifeLock to Class
Counsel and Plaintiffs’ counsel in connection with the Action and shall
constitute full satisfaction by LifeLock of any obligation to pay any amounts to
any person, attorney, or law firm for attorneys’ fees, expenses, or costs in the
Action incurred by any attorney on behalf of the Plaintiffs, the Class Members,
or the Settlement Class and shall relieve LifeLock, LifeLock’s Counsel, and the
Released Parties of any other claims or liability to any other attorney or law
firm for any attorneys’ fees, expenses, and/or costs in which any of them may
claim to be entitled on behalf of the Plaintiffs, the Class Members, and/or the
Settlement Class Members, any Released Claim, or the Action.
101.Any Service Awards awarded by the Court shall not be paid out of the
Settlement Fund but instead paid separately by LifeLock. Class Counsel will
make, and LifeLock agrees not to oppose, an application for Service Awards, in
an amount not to exceed Two Thousand Dollars ($2,000.00) for each of the
Plaintiffs to compensate them for their efforts and commitment on behalf of the
Class. Neither Class Counsel’s application for, nor any Plaintiff’s entitlement
to, a Service Award shall be conditioned in any way upon the Plaintiffs’ support
for this Settlement Agreement.
















31










--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 45 of 289

102.In the event the Court declines to approve, in whole or in part, the payment
of Service Awards in the amounts requested, the remaining provisions of this
Settlement Agreement shall remain in full force and effect.
103.In accordance with instructions for payment provided by Class Counsel to
LifeLock, the Attorneys’ Fees and Expenses and Service Awards awarded by the
Court shall be paid within twenty (20) days following the later of entry of the
Final Approval Order or entry of any separate order awarding Attorneys’ Fees and
Expenses and Service Awards. In the event the order approving Attorneys’ Fees
and Expenses and Service Awards is reversed on appeal or the Settlement
Agreement is voided, rescinded, or terminated for any other reason provided
under the terms of this Agreement (“Repayment Event”), then Class Counsel shall,
within ten (10) business days after the Repayment Event, return to LifeLock all
Attorneys’ Fees and Expenses and Service Awards consistent with the relevant
court ruling.
104.Any Service Award paid to any of the Plaintiffs shall be reported on an IRS
form 1099 (i.e., as “Other Income”) and provided to each Plaintiff and
applicable governmental authorities.
105.Contemporaneous with executing this Settlement Agreement, each of the
Plaintiffs will execute the General Release substantially in the form attached
hereto as Exhibits 8, 9, 10, and 11. If this Settlement Agreement is terminated
or does not become final for any reason set forth in Section XVI of this
Settlement Agreement, each General Release will be rendered null, void and
non-binding.


XIV.
PRELIMINARY APPROVAL ORDER, FINAL APPROVAL ORDER, FINAL JUDGMENT, AND RELATED
ORDERS



106.On or before November 16, 2015, or any subsequent mutually agreed upon date,
Plaintiffs shall file with the Court a motion seeking preliminary approval of
the Settlement and






32










--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 46 of 289

asking the Court to enter a Preliminary Approval Order substantially in the form
attached as


Exhibit 5 to this Settlement Agreement.


107.In connection with the motion for preliminary approval, the Parties shall
ask the Court to set a date for the Fairness Hearing as soon as practicable, but
in no event no earlier than the Claim Deadline and a date that ensures
compliance with the requirements of 28 U.S.C.
§ 1715(d).


108.Not later than thirty (30) days following the Claims Deadline, the Parties
shall file motion(s) seeking final approval of the Settlement and asking the
Court to enter the Final Approval Order and Final Judgment substantially in the
form attached to this Settlement Agreement as Exhibits 2 and 3.
109.After entry of the Final Approval Order, the Parties agree that the Court
shall retain jurisdiction to enforce the terms of this Settlement Agreement and
the Final Approval Order and the Final Judgment.


XV.
MODIFICATION OF THIS SETTLEMENT AGREEMENT



110.This Settlement Agreement may not be amended or modified in any respect
except by a written document executed by all of the Parties to this Settlement
Agreement or their counsel who are authorized to make such amendment or
modification.
111.The Parties agree that any mutually approved nonmaterial amendments,
modifications, or expansions to this Settlement Agreement may be made in writing
after the Preliminary Approval Order or the Final Approval Order without the
need to seek the Court’s approval. Specifically, the Parties may by written
agreement effect such amendments, modifications, reasonable extensions of time,
or expansions of this Settlement Agreement and its implementing documents
(including all exhibits hereto) without further notice to the Class or




33




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 47 of 289



approval by the Court if such changes are consistent with the Court’s
Preliminary Approval Order or its Final Approval Order and Final Judgment and do
not limit or adversely affect the rights of Class Members under this Settlement
Agreement.
112.If the Court indicates, prior to Preliminary Approval or Final Approval,
that the Settlement will not be approved unless certain changes are made, the
Parties will attempt in good faith to reach an agreement as to any such changes
prior to withdrawing from this Settlement Agreement. However, if no such
agreement can be reached within thirty (30) days after the Court indicates that
the Settlement will not be approved unless certain changes are made, then the
Plaintiffs or LifeLock may terminate and withdraw from this Settlement
Agreement. If this Settlement Agreement is terminated under such circumstances,
the Plaintiffs, LifeLock, and the Class Members shall be deemed to be in the
same position as existed prior to its execution, with the same status quo ante
rights and interests as they may have had absent the execution of this
Settlement Agreement and any and all understandings and agreements between the
Parties and their respective counsel relating to the Settlement shall be deemed
to be null and void and of no force and effect. Upon termination under this
paragraph of this Settlement Agreement, the Parties shall jointly notify the
Court of the need to set a schedule for LifeLock’s anticipated motion to dismiss
the FAC and Plaintiffs shall notify the Court of the withdrawal of the SAC
consistent with paragraph 54 of this Settlement Agreement.


XVI.
CONDITIONS IMPACTING FINALITY OF SETTLEMENT



113.If more than two percent (2%) of the total number of Class Members to whom
Summary Notice was mailed or emailed request to exclude themselves from the
Settlement, LifeLock shall have the option, at its sole discretion, of
terminating and withdrawing from the Settlement in its entirety; provided,
however, that LifeLock must notify Class Counsel and the






34




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 48 of 289



Court in writing that it is exercising such option within ten (10) days after
being notified in writing by the Settlement Administrator that the number of
Class Members who have timely requested exclusion exceeds two percent (2%) of
the total number of Class Members to whom the Summary Notice was sent via email
or mail.


114.
The Parties expressly agree that in the event of any of the following
conditions:



A.the Court does not grant the Plaintiffs’ motion for leave to file the SAC;


B.
The Court does not preliminarily approve the Settlement:



C.
The Court does not enter the Final Approval Order;



D.Either Party exercises its right to withdraw from and terminate the Settlement
pursuant to paragraph 112;
E.LifeLock withdraws from and terminates the Settlement pursuant to paragraph
113 of this Settlement Agreement; or
F.This Settlement does not become final for any reason including on subsequent
review by any appellate court(s) in the Action, the Court ultimately rejects,
modifies, or denies approval of any portion of this Settlement Agreement that
either Plaintiffs or LifeLock reasonably determines is material, including,
without limitation, the terms of relief, the provisions relating to notice, the
definition of the Class, and/or the terms of the Release;




then Plaintiffs and LifeLock each has the right to withdraw from and terminate
this Agreement. Notwithstanding the foregoing, neither the denial of, an appeal
of, a modification of, nor a reversal on appeal of any Attorneys’ Fees and
Expenses Award or any Service Award shall constitute grounds for cancellation or
termination of this Settlement Agreement.




35






--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 49 of 289





115.Any Party exercising its right to terminate and withdraw must exercise this
option as provided under paragraph 114 above by a signed writing served on the
other Parties no later than twenty-one (21) days after receiving notice of the
event prompting the termination.
116.The Parties recognize that the Payment Date may occur prior to the
resolution of any potential appeal and agree that, in the event that an appeal
occurs, then upon the completion of an appeal with no impact on the finality of
this Settlement Agreement, the Release shall apply nunc pro tunc. Nothing herein
shall limit Lifelock’s rights to assert any legal or equitable defense to any
claim by a Class Member if this Settlement does not become final for any reason
related to a subsequent review by any appellate court(s) in the Action, as set
forth in paragraph 114.
117.In the event that a terminating party exercises its option to withdraw from
and terminate this Settlement Agreement pursuant to paragraph 114:
A.This Settlement Agreement and the Settlement proposed herein shall be null and
void and shall have no force or effect and no party to this Settlement Agreement
shall be bound by any of its terms, except for the terms of paragraph 54, 56,
and this paragraph 117 of the Settlement Agreement or as otherwise specifically
provided for herein;
B.The Parties will petition to have any stay orders that are entered pursuant to
this Settlement Agreement lifted;
C.This Settlement Agreement and all of its provisions, and all negotiations,
statements, and proceedings relating to it, shall be without prejudice to the
rights of LifeLock, Plaintiffs, or any Class Member, all of whom shall be
restored to their respective positions existing immediately before the execution
of this Settlement Agreement, except that the Parties










36






--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 50 of 289







shall cooperate in requesting that the Court set a new scheduling order such
that neither Party’s substantive or procedural rights is prejudiced by the
attempted Settlement;
D.The Released Parties, as defined herein, expressly and affirmatively reserve
all defenses, arguments, and motions as to all claims that have been or might
later be asserted in the Action, including, without limitation, LifeLock’s
argument that the Action may not be litigated as a class action;
E.Plaintiffs and all other Class Members, on behalf of themselves and their
heirs, assigns, executors, administrators, predecessors, and successors,
expressly and affirmatively reserve and do not waive any motions as to, and
arguments in support of, all claims, causes of actions, or remedies that have
been or might later be asserted in the Action including, without limitation, any
argument concerning class certification, consumer fraud, and damages;
F.This Settlement Agreement, the fact of its having been made, the negotiations
leading to it, any informal discovery or action taken by a Party or Class Member
pursuant to or in connection with this Settlement Agreement, or any documents or
communications pertaining to this Settlement Agreement shall not be admissible
or entered into evidence for any purpose whatsoever in the Action or in any
other proceeding between the Parties, other than to enforce the terms of this
Settlement Agreement; provided, however, that LifeLock may rely on such evidence
to defend itself in any other action not brought on behalf of the Class and
relating to the subject matter of this Action
G.All reasonable Administrative Costs incurred and approved but not yet paid
will be paid by LifeLock. Plaintiffs, Class Counsel, and LifeLock’s Counsel
shall not be responsible for any of these costs or any other Settlement-related
costs;






37








--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 51 of 289





H.Notwithstanding the terms of this Section, if the Settlement is not
consummated, Class Counsel may include any time spent in settlement efforts as
part of any fee petition filed at the conclusion of the case and LifeLock
reserves the right to object to such requested fees.
I.Notwithstanding the terms of this Section, in the event of the denial of
Preliminary Approval or Final Approval, Plaintiffs and/or LifeLock may seek
appellate review through a writ or pursue any other available appellate remedy
in support of the Settlement or this Settlement Agreement. The Parties agree
that nothing herein is intended to restrict or limit the rights of either
LifeLock or the Plaintiffs to appeal any order of this Court in the event the
Settlement is not finally approved for any reason. During the pendency of any
appeal of the denial of Preliminary Approval or Final Approval, this Settlement
Agreement shall remain valid and binding.


XVII.
SCHEDULE OF EVENTS



118.Based upon the terms of this Settlement Agreement, the Parties anticipate
the following schedule related to Preliminary Approval and Final Approval of
this Settlement Agreement and performance of this Agreement, which is subject to
the Court’s approval:
Date
Event
November 16, 2015
Deadline for Preliminary Approval Motion
Three (3) business days after entry of Preliminary Approval Order
Deadline for LifeLock to provide Class Data to Settlement Administrator
Ten (10) days after filing of Preliminary Approval Motion
Deadline for Settlement Administrator to provide notice to federal or state
officials per U.S.C. § 1715
Ten (10) days after entry of Preliminary Approval Order (or within three (3)
calendar days after entry of Final Approval Order if money not released from
Court’s Registry in the FTC Action)
LifeLock shall pay the sum to the Settlement Administrator of Sixty-Eight
Million Dollars ($68,000,000.00) to create the Settlement Fund
Thirty (30) days after entry of Preliminary Approval Order
Notice Date and deadline for the Settlement Website and Toll-Free Number to go
live







38










--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 52 of 289



Date
Event
Thirty (30) days after Notice Date
Deadline for Class Counsel to file application for Attorneys’ Fees and Expenses
and request for Service Awards
Forty-five (45) days after Notice Date
Objection, Opt-Out Deadline
Sixty (60) days after Notice Date
Claim Deadline
Ten (10) days after notification from Settlement Administrator that more than
two percent (2%) of the Class has requested exclusion
Deadline for LifeLock to notify Class Counsel and the Court that it is
cancelling the settlement
Fifty-five (55) days after Notice Date
Settlement Administrator to provide to Class Counsel and LifeLock’s Counsel a
final list of Class Members who requested exclusion or objected
Seventy-five (75) days after Notice Date
Settlement Administrator to provide and Class Counsel to file a declaration
detailing the scope, method, and status of the Class Notice program and the
Claim process.
Seventy-five (75) days after Notice Date
Deadline for Final Approval Motion; and for the parties to provide any responses
to Settlement Objections
One business day after entry of the Final Approval Order
Final Settlement Date
Twenty (20) days after the Final Settlement Date, or earlier if agreed upon by
parties.
Payment Date (i.e., Deadline for Settlement Administrator to Disburse Settlement
Fund)
Thirty (30) days after Payment Date
Settlement Website taken down
Thirty-five (35) days after Payment Date
Settlement Administrator to transfer Settlement Website URL to LifeLock
One hundred and twenty (120) days after Payment Date
Settlement checks expire
One hundred and eighty (180) days after Final Settlement Date
Deadline for Class Counsel to return documents produced by LifeLock
One (1) year plus thirty (30) days after Payment Date
Deadline for Settlement Administrator to return documents received from Class
Counsel or LifeLock’s Counsel



XVIII.
NONDISPARAGEMENT



119.Each of the Plaintiffs and Class Counsel agrees that he, she, and/or they
will not disparage LifeLock or any of the Released Parties in any manner
potentially harmful to them or their business, business reputation, or personal
reputation related to the Released Claims. This agreement not to disparage
includes, but is not limited to, publishing disparaging statements














39










--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 53 of 289

(whether anonymously or for ascription) on the web, in blogs, in chat rooms, in
emails, or in other electronic means of transmitting information.


XIX.
CONFIDENTIALITY



120.Plaintiffs and Class Counsel agree that the confidential information made
available to them, including but not limited to attorneys’ eyes only information
made available to Class Counsel, solely through the mediation and settlement
process was made available, as agreed to, on the condition that neither
Plaintiffs nor Class Counsel disclose it to third parties; that it not be the
subject of public comment; that it not be used by Plaintiffs or Class Counsel in
any way in the Action should Settlement not be achieved; and that it is to be
returned or destroyed; provided, however, that nothing contained herein shall
prohibit Plaintiffs from seeking such information through formal discovery or
from referring to the existence of such information in connection with this
Settlement and the Preliminary Approval and Final Approval of this Settlement.
121.Plaintiffs and Class Counsel agree that they will not make any statements or
comments, written or oral, about this Settlement or Settlement Agreement to any
person other than to Class Members in any way other than as provided in this
Settlement Agreement, the Class Notice, on the Settlement Website, or as
otherwise agreed upon by LifeLock in writing in each instance. Notwithstanding
the terms of this provision, Class Counsel may display a link to the Settlement
Website on their respective firms’ websites and reference this Settlement as
evidence of Class Counsel’s professional qualifications in resumes, curriculum
vitae, and motions for appointment as class counsel pursuant to Fed. R. Civ. P.
23 and similar state rules of procedure, but only to state that (i) it was a
nationwide consumer class; (ii) the general










40








--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 54 of 289



allegations involved in the action; and (iii) the general terms of the
Settlement, including the Settlement Fund of Sixty-eight Million Dollars
($68,000,000.00).
122.Within one hundred and eighty (180) days after the Final Settlement Date
(unless the time is extended by written agreement of the Parties), Class
Counsel, any Plaintiffs’ Counsel, and any expert or other consultant employed by
them in such capacity or any other individual with access to documents provided
by LifeLock to Class Counsel, shall either: (i) return to LifeLock’s Counsel all
such documents and materials (and all copies of which documents in whatever form
made or maintained) informally produced by LifeLock in the Action and any and
all handwritten notes summarizing, describing, or referring to such documents;
or (ii) certify to LifeLock’s Counsel that all such documents and materials (and
all copies of such documents in whatever form made or maintained) informally
produced by LifeLock in the Action and any and all handwritten and/or
electronically recorded notes summarizing, describing, or referring to such
documents have been destroyed; provided, however, that this Section shall not
apply to any documents made part of the record in connection with a Claim, nor
to any documents made part of a Court filing, nor to Class Counsel’s work
product. LifeLock’s Counsel agrees to hold all documents returned by Class
Counsel and any expert or other consultant or any other individual employed by
Class Counsel in such capacity with access to documents provided by LifeLock
until two years after the Payment Date.


XX.
AGREEMENT TO COOPERATE



123.The Parties, their successors and assigns, and their counsel agree to use
reasonable efforts with one another in seeking Court approval of this Settlement
Agreement and to implement the terms of this Settlement and to use reasonable
efforts to resolve any disputes






41








--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 55 of 289



that may arise in the implementation of this Settlement Agreement, the
Preliminary Approval Order, and/or the Final Approval Order.
124.The Parties, their successors and assigns, and their counsel further agree
to cooperate in the Settlement administration process and implementation of the
Settlement and to make all reasonable efforts to control and minimize the costs
and expenses incurred in the administration and implementation of the
Settlement.


XXI.
WARRANTIES



125.Class Counsel represents that: (1) they are authorized to enter into this
Settlement Agreement on behalf of their respective law firms; and (2) they are
seeking to protect the interests of the Class.
126.Plaintiffs represent and certify that: (1) they have agreed to serve as
representatives of the Class; (2) they are willing, able, and ready to perform
all of the duties and obligations of representatives of the Class; (3) they have
read the operative Complaint or have had the contents of such pleadings
described to them; (4) they are generally familiar with the results of the
fact-finding undertaken by Class Counsel; (5) they have read this Settlement
Agreement or have received a detailed description of it from Class Counsel and
they have agreed to its terms; (6) they have consulted with Class Counsel about
the Action and this Settlement Agreement and the obligations imposed on them as
representatives of the Class; and (7) they shall remain and serve as
representatives of the Class until the terms of the Settlement Agreement are
effectuated, this Settlement Agreement is terminated in accordance with its
terms, or the Court at any time determines that said Plaintiffs cannot represent
the Class.
127.Plaintiffs each further warrant and represent that (s)he is the sole and
lawful owner of all rights, title, and interest in and to all of their
respective Released Claims and that






42




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 56 of 289



(s)he has not heretofore voluntarily, by operation of law or otherwise, sold,
assigned, or transferred or purported to sell, assign, or transfer to any other
person or entity any of the Released Claims or any part or portion thereof.
128.LifeLock represents and warrants that the individual executing this
Settlement Agreement is authorized to enter into this Settlement Agreement on
behalf of LifeLock.


XXII.
NO ADMISSIONS



129.This Settlement Agreement reflects, among other things, the compromise and
settlement of disputed claims among the Parties hereto and neither this
Settlement Agreement nor the releases given herein, nor any consideration
therefor, nor any actions taken to carry out this Settlement Agreement are
intended to be, nor may they be deemed or construed to be, an admission or
concession of liability, or the validity of any claim or defense, or of any
point of fact or law (including but not limited to matters respecting class
certification) on the part of any of the Parties.
130.LifeLock expressly denies Plaintiffs’ allegations in the Action, the
original Complaint, the FAC, and the SAC. Neither this Settlement Agreement, nor
the fact of settlement, nor the settlement proceedings, nor settlement
negotiations, nor any related document shall be used as an admission of any
fault or omission by LifeLock or be offered or received in evidence as an
admission, concession, presumption, or inference of any wrongdoing by LifeLock
in any proceeding, other than such proceedings as may be necessary to
consummate, interpret, or enforce this Settlement Agreement.
131.Nothing in this Settlement Agreement may be construed as, or may be used as
an admission by Plaintiffs that any of their claims are without any merit.
Plaintiffs expressly affirm that the allegations contained in the original
complaint, the FAC, and the SAC were






43








--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 57 of 289



made in good faith and have a basis in fact, but consider it desirable for the
Action to be settled and dismissed because of the substantial benefits that the
proposed Settlement will provide to Class Members.
132.The Parties expressly acknowledge and agree that this Settlement Agreement
and its exhibits, along with all related drafts, motions, pleadings,
conversations, negotiations, and correspondence, constitute an offer of
compromise and a compromise within the meaning of Federal Rule of Evidence 408
and any equivalent rule of evidence in any state. In no event shall this
Settlement Agreement, any of its provisions, or any negotiations, statements, or
court proceedings relating to its provisions in any way be construed as, offered
as, received as, used as, or deemed to be evidence of any kind in the Action,
any other action, or in any judicial, administrative, regulatory, or other
proceeding, except in a proceeding to enforce this Settlement Agreement or the
rights of the Parties or their counsel. Without limiting the foregoing, neither
this Settlement Agreement nor any related negotiations, statements, or court
proceedings shall be construed as, offered as, received as, used as, or deemed
to be evidence or an admission or concession of any liability or wrongdoing
whatsoever on the part of any person or entity, including, but not limited to,
the Released Parties, Plaintiffs, the Class, or the Settlement Class or as a
waiver by the Released Parties, Plaintiffs, or the Class of any applicable
privileges, claims, or defenses.
133.If this Settlement Agreement does not become effective or is cancelled,
withdrawn, or terminated for any reason, it shall be deemed negotiation for
settlement purposes only and will not be admissible in evidence or usable for
any purpose whatsoever in the Action, any proceeding between the Parties, or in
any action related to the Released Claims or










44








--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 58 of 289



otherwise involving the Parties, the Federal Trade Commission, any State
Attorney General, or any Released Party.
134.LifeLock’s execution of this Settlement Agreement shall not be construed to
release-and LifeLock expressly does not intend to release-any claim LifeLock may
have or make against any insurer for any cost or expense incurred in connection
with this Settlement including, without limitation, for attorneys’ fees and
costs.


XXIII.
GENERAL MATTERS AND RESERVATIONS



135.This Settlement Agreement, complete with its exhibits, sets forth the sole
and entire agreement among the Parties with respect to its subject matter and it
may not be altered, amended, or modified except by written instrument executed
by Class Counsel and LifeLock’s Counsel. The Parties expressly acknowledge that
no other agreements, arrangements, or understandings not expressed in this
Settlement Agreement exist among or between them and that in deciding to enter
into this Settlement Agreement, they are relying solely upon their own judgment
and knowledge. This Settlement Agreement supersedes any prior agreements,
understandings, or undertakings (written or oral) by and between the Parties
regarding the subject matter of this Settlement Agreement.
136.This Settlement Agreement and any amendments thereto shall be governed by
and interpreted according to the law of the State of Arizona, notwithstanding
its conflict of laws provisions.
137.Any disagreement and/or action to enforce this Settlement Agreement shall be
commenced and maintained only in the Court in which the Action is pending.
















45








--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 59 of 289



138.Whenever this Settlement Agreement requires or contemplates that one of the
Parties shall or may give notice to the other, notice shall be provided by email
and next-day (excluding Saturdays, Sundays, and Legal Holidays) express delivery
service as follows
139.

A.
If to LifeLock, then to:



Luanne Sacks
Sacks, Ricketts & Case LLP 177 Post Street, Suite 650 San Francisco, CA 94108
lsacks@srclaw.com


B.
If to Plaintiffs, then to:



Michael W. Sobol
Lieff, Cabraser, Heimann & Bernstein, LLP 275 Battery Street 29th Floor
San Francisco, CA 94111 msobol@lchb.com


139.All time periods set forth herein shall be computed in calendar days unless
otherwise expressly provided. In computing any period of time prescribed or
allowed by this Settlement Agreement or by order of the Court, the day of the
act, event, or default from which the designated period of time begins to run
shall not be included. The last day of the period so computed shall be included,
unless it is a Saturday, a Sunday, or a Legal Holiday (as defined in Fed. R.
Civ. P. 6(a)(6)), or, when the act to be done is the filing of a paper in court,
a day on which weather or other conditions have made the office of the clerk of
the court inaccessible, in which event the period shall run until the end of the
next day that is not one of the aforementioned days.
140.The Class, the Settlement Class, Plaintiffs, Class Counsel, LifeLock, or
LifeLock’s Counsel shall not be deemed to be the drafter of this Settlement
Agreement or of any particular provision, nor shall they argue that any
particular provision should be construed






46






--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 60 of 289



against its drafter or otherwise resort to the contra proferentem canon of
construction. All Parties agree that this Settlement Agreement was drafted by
counsel for the Parties during extensive arm 's length negotiations. No parol or
other evidence may be offered to explain, construe, contradict, or clarify its
terms, the intent of the Parties or their counsel, or the circumstances under
which this Settlement Agreement was made or executed.
141.In the event of a conflict between this Settlement Agreement and any other
document prepared pursuant to the Settlement or in connection with the
implementation of this Settlement Agreement, the terms of this Settlement
Agreement supersede and control.
142.The waiver by one party of any breach of this Settlement Agreement by
another party shall not be deemed a waiver of any prior or subsequent breach of
this Settlement Agreement.
143.If one party to this Settlement Agreement considers another party to be in
breach of its obligations under this Settlement Agreement, that party must
provide the breaching party with written notice of the alleged breach and
provide a reasonable opportunity to cure the breach before taking any action to
enforce any rights under this Settlement Agreement.
144.This Settlement Agreement may be signed with a facsimile signature or .pdf
scanned signature and in counterparts, each of which shall constitute a
duplicate original. This Settlement Agreement is not effective until all Parties
have executed a counterpart of this Settlement Agreement.


Agreed to on the date indicated below.


DATED:    10/28/15                /s/ Napoleon Ebarle


Napoleon Ebarle








47










--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 61 of 289







DATED:    10/28/15         /s/ Jeanne Stamm
Jeanne Stamm
                            
DATED:             
Brian Litton


DATED:             
Renier Jerome Ebarle


DATED:             LIFELOCK, INC.


By
Its Chief Legal Strategist








































































48










--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 62 of 289







DATED:             
Jeanne Stamm
                            
DATED:    10/28/15         /s/ Brian Litton
Brian Litton


DATED:             
Renier Jerome Ebarle


DATED:             LIFELOCK, INC.


By
Its Chief Legal Strategist






























































48












--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 63 of 289



DATED:             
Jeanne Stamm
                            
DATED:             
Brian Litton


DATED:     Oct 28, 2015          /s/ Reiner Ebarle
Renier Jerome Ebarle


DATED:             LIFELOCK, INC.


By
Its Chief Legal Strategist




















































































48




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 64 of 289







                            
DATED:             
Brian Litton


DATED:             
Renier Jerome Ebarle


DATED:     11/3/2015         LIFELOCK, INC.


By /s/ Clarissa Cerda
Its Chief Legal Strategist


















































































48




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 65 of 289



Exhibit List


Exhibit 1: Claim Form


Exhibit 2: [Proposed] Final Approval Order
Exhibit 3: [Proposed] Final Judgment
Exhibit 4: Long Form Class Notice
Exhibit 5: [Proposed] Preliminary Approval Order
Exhibit 6: Summary Notice
Exhibit 7: Second Amended Complaint
Exhibit 8: General Release - Ebarle
Exhibit 9: General Release - Stamm
Exhibit 10: General Release - Litton
Exhibit 11: General Release - R. Ebarle
























































49




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 66 of 289









































EXHIBIT 1
    




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 67 of 289

MUST BE                Ebarle v Lifelock, Inc.                         LL2
POSTMARKED ON                 c/o GCG
OR BEFORE                  P.O. Box 10248
XXXXX XX, 2015            Dublin, OH 43017-5748
Toll-Free: 1 (855) 907-3140         Control No: 1234567890
Claim No: LL2011111111


LL21234567890






Jane Claimant
123 4TH AVE
APT 5
SEATTLE, WA, 67890


CLAIM FORM


TO RECEIVE BENEFITS FROM THIS SETTLEMENT, YOU MUST PROVIDE THE INFORMATION BELOW
AND YOU MUST SIGN THIS CLAIM FORM.


YOUR CLAIM FORM MUST BE POSTMARKED BY .


CLAIMANT INFORMATION:
Name (First, Middle, Last):
bbbbbbbbbbbbbbbbbbbbbbbbbbbb
Mailing Address:
bbbbbbbbbbbbbbbbbbbbbbbbbbbb bbbbbbbbbbbbbbbbbbbbbbbbbbbb
City:                            State:    ZIP:
bbbbbbbbbbbbbbbbbbb bb bb
Email (optional):
bbbbbbbbbbbbbbbbbbbbbbbbbbbb
I certify that the foregoing is true and correct:
Signature:


Name (please print):
bbbbbbbbbbbbbbbbbbbbbbbbbbbb
Email (optional):


Date:
ww / ww / wwww


To view GCG's Privacy Notice, please visit
http://www.gcginc.com/pages/privacy-policy.php


QUESTIONS? VISIT WWW.EBARLECLASSSETTLEMENT.COM OR CALL TOLL-FREE 1 (855)
907-3140




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 68 of 289















































EXHIBIT 2










--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 69 of 289



















UNITED STATES DISTRICT COURT


NORTHERN DISTRICT OF CALIFORNIA


SAN FRANCISCO DIVISION






NAPOLEON EBARLE, JEANNE                     Case No. 3:15-cv-258-HSG
STAMM, BRIAN LITTON, and REINER                 [PROPOSED] ORDER GRANTING FINAL
JEROME EBARLE on behalf of                     APPROVAL OF CLASS SETTLEMENT
themselves and all other similarly situated,


Plaintiffs,                     Date:
Time:
v.                                 Location: Courtroom 15, 18th Floor
Judge: Hon. Haywood S. Gilliam
LIFELOCK, INC.,


Defendant.
                         
    














































[PROPOSED] ORDER GRANTING FINAL APPROVAL
1275525.3 OF CLASS SETTLEMENT
CASE NO. 3:15-CV-258-HSG






--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 70 of 289





This matter came before the Court for hearing pursuant to the Court’s
Preliminary Approval Order dated ________, 2015 (Docket No. __), and on the
motion for final approval of the Class Settlement Agreement, dated _____ __,
2015 (the “Settlement”), entered into by the Parties to settle and finally
resolve the above captioned class action law suit (the “Action” or the “Class
Action Lawsuit”), as well as Class Counsel’s motion for an award of attorneys’
fees and costs and for service awards for the Plaintiffs. Due and adequate
notice having been given to the Class of the proposed Settlement and the pending
motions, as required by the Preliminary Approval Order, and upon consideration
of all papers filed and proceedings had herein, IT IS HEREBY ORDERED, ADJUDGED
AND DECREED:
1. Capitalized terms not otherwise defined herein shall have the same meaning as
set forth in the Settlement.
2. The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332, and
has personal jurisdiction over the Parties. Venue is proper in this District.
3. The “Class” for purposes of this Order, shall mean:
All members of a LifeLock identity theft protection plan in the United States at
any time between September 1, 2014 and the date of the Preliminary Approval
Order.
In addition, the Subclass, which is part of the Class, is defined as follows:
All individuals who enrolled in a LifeLock identity theft protection plan in the
United States at any time between January 1, 2012, and April 30, 2015.
4. Pursuant to Rule 23 of the Federal Rules of Civil Procedure, the Court hereby
certifies for settlement purposes only the Class and Subclass, which it
previously provisionally certified. The Court further certifies for settlement
purposes only the Settlement Class, which is defined as (and comprised of) all
Class Members except those individuals, identified on Exhibit 1 hereto, who
excluded themselves by submitting a timely request for exclusion in accordance
with the requirements set forth in the Settlement and Notice. Also excluded from
the Class are Defendant, any parent, subsidiary, affiliate, or controlled person
of Defendant, as well as the officers, directors, agents, servants or employees
of Defendant and the immediate family














- 1 - [PROPOSED] ORDER GRANTING FINAL APPROVAL
1275525.3 OF CLASS SETTLEMENT
CASE NO. 3:15-CV-258-HSG






--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 71 of 289

members of any such person. Also excluded is any judge who may preside over this
cause of action.
5. The Court finds that the notice provisions set forth under the Class Action
Fairness Act, 28 U.S.C. § 1715, were complied with in this Action.
6. The Court finds that the program for disseminating notice to the Class
provided for in the Settlement, and previously approved and directed by the
Court (the “Notice Program”), has been implemented by the Settlement
Administrator and the Parties, and that such Notice Program, including the
approved forms of notice, constitutes the best notice practicable under the
circumstances and fully satisfied due process, the requirements of Rule 23 of
the Federal Rules of Civil Procedure and all other applicable laws.
7. The Court reaffirms that this Action is properly maintained as a class
action, for settlement purposes only, pursuant to Federal Rule of Civil
Procedure 23(a), 23(b)(3), and 23(e), and that Class Counsel and the Plaintiffs,
as class representatives, fairly and adequately represent the interests of the
Class. In support of its conclusion that this action is properly maintained as a
class action, for settlement purposes, the Court finds as follows:
(a) the Settlement Class members are so numerous that joinder of all members is
impracticable;
(b) there are questions of law and fact common to the Settlement Class members,
and these questions predominate over any questions affecting individual
Settlement Class members;
(c) the named Class Representatives’ claims are typical of the claims of the
Settlement Class members;
(d) the named Class Representatives and Class Counsel have adequately
represented and will continue to adequately represent and protect the interests
of the Settlement Class;
(e) class-wide treatment of the disputes raised in this action is superior to
other available methods for adjudicating the controversy before this Court; and
(f) manageability issues do not prevent certification for settlement purposes
because there will be no trial.
























- 2 - [PROPOSED] ORDER GRANTING FINAL APPROVAL
1275525.3 OF CLASS SETTLEMENT
CASE NO. 3:15-CV-258-HSG






--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 72 of 289





8. The Court hereby finds there were very few timely written objections and
requests for exclusion from the Settlement. The small number of opt-outs and
objections indicates that the vast majority of the Settlement Class Members
found the Settlement to be fair and reasonable. Furthermore, the Parties
demonstrated that any and all objections to the Settlement are without merit and
are hereby overruled.
9. The Court further finds that a full and fair opportunity has been afforded to
the Class Members to opt out, to object and to participate in the hearing
convened to determine whether the Settlement should be given final approval.
Accordingly, the Court hereby determines that all members of the Settlement
Class are bound by this Final Approval Order.
10. The Court finds that the Settlement, including the exhibits thereto, is
fair, reasonable and adequate to the Settlement Class Members, is in the best
interests of the Settlement Class Members, has been entered into in good faith
and should be and hereby is fully and finally approved pursuant to Federal Rule
of Civil Procedure 23. The Settlement represents a fair resolution of all claims
asserted on behalf of Plaintiffs, as Class Representatives, and the Settlement
Class Members in this Action, and fully and finally resolves all such claims.
LifeLock and each Settlement Class Member shall be bound by the Settlement,
including the Release set forth in Section XII of the Settlement, and by this
Order and the Final Judgment entered in connection with this Order.
11. After considering (1) the strength of the plaintiffs’ case; (2) the risk,
expense, complexity, and likely duration of further litigation; (3) the risk of
maintaining class action status throughout the trial; (4) the amount offered in
settlement; (5) the extent of discovery completed and the stage of the
proceedings; (6) the experience and views of counsel; (7) the presence of a
governmental participant; and (8) the reaction of the class members to the
proposed settlement, the Court hereby finds that the Settlement is in all
respects fair, reasonable, and adequate and in the best interests of the
Settlement Class. In addition, the Court finds that there was no collusion in
connection with the Settlement, that the Settlement was the product of informed
and arm’s-length negotiations among competent counsel, and that the record is
sufficiently developed to have enabled the Class Representatives and LifeLock to
adequately evaluate and consider their respective positions. Accordingly, the
Court hereby finally and unconditionally approves the














- 3 - [PROPOSED] ORDER GRANTING FINAL APPROVAL
1275525.3 OF CLASS SETTLEMENT
CASE NO. 3:15-CV-258-HSG




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 73 of 289





Settlement.
12. Class Counsel are hereby awarded attorneys’ fees in the amount of
$__________, and reimbursement of their out-of-pocket litigation costs in the
amount of $___________. LifeLock shall pay such amounts to Class Counsel
pursuant to the terms of the Settlement, separate from and in addition to the
Settlement Fund, which may be used solely to provide compensation to Valid
Claimants and Settlement Subclass Members. The Court finds these amounts to be
fair and reasonable and fairly compensates Class Counsel for their contributions
to the prosecution of this Action and the Settlement.
13. The Court hereby awards service awards in the amount of $2,000 each, to each
of the Plaintiffs as Class Representatives, to compensate them for their
commitments and efforts on behalf of the Class in this Action. LifeLock shall
pay such amounts to Plaintiffs, pursuant to the terms of the Settlement
Agreement, separate from and in addition to the Settlement Fund, which may be
used solely to provide compensation to Valid Claimants and Settlement Subclass
Members.
14. The Parties are to bear their own costs, except as awarded by this Court in
this Final Order.
15. In its Preliminary Approval Order [Dkt. ____], the Court appointed and
designated The Garden City Group, Inc. to act as the Settlement Administrator.
The Garden City Group, Inc. shall continue to act as the Settlement
Administrator to perform those duties and responsibilities that remain under the
Settlement and this Final Order.
16. The Parties and Settlement Administrator are hereby directed to implement
this Final Order and the Settlement in accordance with the terms and provisions
thereof, including the processing and payment of Claims.
17. As of the Final Settlement Date, the Releasing Parties shall be deemed to
have, and by operation of this Order and the Final Judgment entered in
connection with this Order shall have, fully and irrevocably released and
forever discharged the Released Parties from all Released Claims, as more fully
set forth in Section XII of the Settlement including that the Releasing Parties
shall be deemed to have fully, finally, and forever released, relinquished,
acquitted, and discharged the Released Parties from, and shall not now or
hereafter institute,












- 4 - [PROPOSED] ORDER GRANTING FINAL APPROVAL
1275525.3 OF CLASS SETTLEMENT
CASE NO. 3:15-CV-258-HSG




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 74 of 289

maintain, or assert on their own behalf, or on behalf of any other person or
entity, any and all manner of claims, actions, causes of action, suits, rights,
debts, sums of money, payments, obligations, reckonings, contracts, agreements,
executions, promises, damages, liens, judgments, and demands of whatever kind,
type, or nature whatsoever, both at law and in equity, whether past, present,
mature or not yet mature, known or unknown, suspected or unsuspected, contingent
or non-contingent, whether based on federal, state, or local law, statute,
ordinance, regulation, code, contract, common law, or any other source, or any
claim that Plaintiffs or Settlement Class Members ever had, now have, may have,
or hereafter can, shall, or may ever have against the Released Parties that were
or reasonably could have been alleged in the Action or in any other court,
tribunal, arbitration panel, commission, agency, or before any governmental
and/or administrative body, or any other adjudicatory body, on the basis of,
connected with, arising from, or relating to the subject matter or allegations
of the Action, including, without limitation, any such claims: (1) alleged in
the Action; (2) for rescission, restitution, or unjust enrichment for all
damages of any kind related in any way to their enrollment or re-enrollment in
or renewal of a LifeLock identity theft protection plan; (3) for violations of
any state’s deceptive, unlawful, and/or unfair business and/or trade practices,
false, misleading, or fraudulent advertising, consumer fraud, and/or consumer
protection statutes; (4) for failure to make any consumer disclosures required
under any state or federal law or statute; (5) for engaging in unfair or
deceptive acts or practices in or affecting commerce; or (6) for damages, costs,
expenses, extra-contractual damages, compensatory damages, exemplary damages,
special damages, consumer redress, penalties, punitive damages, and/or damage
multipliers, disgorgement, declaratory relief, equitable relief, injunctive
relief, expenses, interest, and/or attorneys’ fees and costs.
18. As of the Final Settlement Date, Plaintiffs and, by operation of law, each
Settlement Class Member shall further be deemed to have waived and released any
and all provisions, rights and benefits conferred by Section 1542 of the
California Civil Code or similar laws of any other state or jurisdiction.
19. The Court orders that, upon the Final Settlement Date, the Settlement shall
be the exclusive remedy for any and all Released Claims of the Releasing
Parties.
















- 5 - [PROPOSED] ORDER GRANTING FINAL APPROVAL
1275525.3 OF CLASS SETTLEMENT
CASE NO. 3:15-CV-258-HSG




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 75 of 289



20. The Court hereby dismisses this Action with prejudice, and without fees or
costs except as provided in the Settlement and this Order. Plaintiffs and all
Settlement Class Members are hereby permanently barred and enjoined from
commencing, pursuing, maintaining, enforcing or prosecuting, either directly or
indirectly, any Released Claims in any judicial, administrative, arbitral or
other forum, against any of the Released Parties, provided that this injunction
shall not apply to the claims of any Class Members who have timely and validly
requested to be excluded from the Class. This permanent bar and injunction is
necessary to protect and effectuate the Settlement, this Order and this Court’s
authority to effectuate the Settlement, and is ordered in aid of this Court’s
jurisdiction and to protect its judgments.
21. The Released Parties may file this Final Order in any other action that may
be brought against them in order to support a defense or counterclaim based on
principles of res judicata, collateral estoppel, release, good faith settlement,
judgment bar or reduction, or any other theory of claim preclusion or issue
preclusion or similar defense or counterclaim.
22. Nothing in this Order or in the Final Judgment entered in connection with
this Order shall preclude any action to enforce the terms of the Settlement.
23. Without affecting the finality of this Order in any way, the Court hereby
retains continuing jurisdiction over: (a) all matters relating to the
modification, interpretation, administration, implementation, effectuation and
enforcement of the Settlement; (b) further proceedings, if necessary, on Class
Counsel’s Fee Application and/or the request for service awards for Plaintiffs;
and (c) the Parties, Class Counsel and Settlement Class Members for the purpose
of administering, supervising, construing and enforcing this Order and the
Settlement in accordance with its terms.
24. Neither this Order, the Final Judgment entered in connection with this
Order, nor the Settlement (nor any other document referred to herein, nor any
action taken to carry out this Order or the accompanying Final Judgment) shall
be construed as or used as an admission or concession by or against LifeLock or
Released Parties of the validity of any claim or defense or any actual or
potential fault, wrongdoing, or liability whatsoever. The Settlement and this
resulting Final Order simply represent a compromise of disputed allegations.
25. Without further order of the Court, the Parties may agree to reasonably
necessary










- 6 - [PROPOSED] ORDER GRANTING FINAL APPROVAL
1275525.3 OF CLASS SETTLEMENT
CASE NO. 3:15-CV-258-HSG




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 76 of 289



extensions of time to carry out any of the provisions of the Settlement and to
make other nonmaterial modifications, in implementing the Settlement, that are
not inconsistent with this Order.
26. The Clerk shall enter Final Judgment, consistent with this Order, forthwith.
27. Class Counsel shall serve a copy of this Final Order on all named parties or
their counsel and the Settlement Administrator immediately upon receipt and the
Settlement Administrator shall post a copy of this Final Order on the Settlement
Website immediately upon receipt.


IT IS SO ORDERED.
Dated: ____________________     __________________________________
HAYWOOD S. GILLIAM JR.
United States District Judge
































- 7 - [PROPOSED] ORDER GRANTING FINAL APPROVAL
1275525.3 OF CLASS SETTLEMENT
CASE NO. 3:15-CV-258-HSG




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 77 of 289



















































EXHIBIT 3




































--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 78 of 289



















UNITED STATES DISTRICT COURT


NORTHERN DISTRICT OF CALIFORNIA


SAN FRANCISCO DIVISION






NAPOLEON EBARLE, JEANNE                     Case No. 3:15-cv-258-HSG
STAMM, BRIAN LITTON, and REINER                 [PROPOSED] FINAL JUDGMENT
JEROME EBARLE on behalf of                     
themselves and all other similarly situated,


Plaintiffs,                     
                                
v.                                 
                                
LIFELOCK, INC.,


Defendant.
                         
    






Judgment is hereby entered consistent with the Court’s Order Granting Final
Approval to Class Settlement dated __________, 20__. This document constitutes a
judgment and a separate document for purposes of Federal Rule of Civil Procedure
58(a).


JUDGMENT APPROVED AS TO FORM BY:


Dated: ____________________                    
__________________________________
HAYWOOD S. GILLIAM
United States District Judge














- 1 - [PROPOSED] FINAL SETTLEMENT
1275526.2 CASE NO. 3:15-CV-258-HSG




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 79 of 289



JUDGMENT ENTERED: ______________, 201_
By: CLERK OF THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA


















































- 2 - [PROPOSED] FINAL SETTLEMENT
1275526.2 CASE NO. 3:15-CV-258-HSG




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 80 of 289











































EXHIBIT 4
















--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 81 of 289

If you were a member of a LifeLock identity theft protection plan at any time
between September 1, 2010 and [preliminary approval], you are eligible for a
cash payment from a class action settlement.
A federal court authorized this notice. This isn’t a solicitation from a lawyer
and you aren’t being sued.
•
A proposed settlement has been reached in a class action lawsuit that challenges
representations LifeLock made regarding its identity theft protection plans and
information security programs. LifeLock denies the allegations or that it did
anything wrong. The court has not decided who is right in the lawsuit.

•
If you were a member of a LifeLock identity theft protection plan at any time
between September 1, 2010, and [Preliminary Approval Date], such that you could
have asserted a claim arising from the types of violations alleged in the
lawsuit, you are a Class Member and are eligible to submit a claim to receive a
cash payment. If you enrolled in a LifeLock identity theft protection plan
between January 1, 2012, and April 30, 2015, you are also a Subclass Member.

•
As a result of the settlement, LifeLock has agreed to pay $68 million to a
settlement fund. All Class Members will be able to file claims for cash payments
of up to $20. Subclass Members who do not exclude themselves from the settlement
will receive automatic payments under the settlement, but will also receive an
additional payment if they submit a valid claim.

•
Your legal rights are affected whether you act or do not act. Read this notice
and the information on this Settlement Website carefully.

Summary of Your Options and Legal Rights in this Settlement




Submit a Claim
If you are a Class Member, you can submit a Claim Form online at
www.EbarleClassSettlement.com, or mail the Claim Form found at www.
EbarleClassSettlement.com to the address provided below. The deadline to submit
a Claim Form is [DATE]. See Question 10 below for more details.


Automatic Payment to
Subclass Members
If you are a Subclass Member, and do not exclude yourself from the settlement,
you will automatically receive a cash payment if the settlement is approved.
This automatic cash payment will be in addition to the amount you will receive
if you submit a Claim Form. See Question 9 below for more details.


Exclude Yourself from the Settlement
You won’t receive a cash payment from the settlement. This is the only option
that allows you to retain your right to bring another lawsuit against LifeLock
about the claims in this lawsuit. The postmark deadline to exclude yourself is
[DATE]. See Question 16 below for more details.




Do Nothing
If the settlement is approved and you do nothing, you will be bound by the
settlement terms and judgment and will not be able to later sue LifeLock about
the claims in this lawsuit. If you are a Subclass Member and do nothing, you
will still receive an automatic cash payment. If you are not a Subclass Member
and do nothing, you will not receive a cash payment. See Question 20 below for
more details.


Object to the Settlement
Write to the Court if you don’t like the settlement. You may object to the
settlement and also submit a claim for a payment under the settlement. The
postmark deadline to send an objection is [DATE]. See Question 18 below for more
details.


Attend the Hearing
The Court has set a hearing on [DATE] regarding the fairness of the settlement.
You may appear at the hearing, but you don’t have to. You may hire your own
attorney to appear for you. See Questions 23-25 below for more details.



•
These rights and options, and the deadlines to exercise them, are explained in
this notice.

•
The Court will decide whether to approve the settlement. Proposed payments to
Class Members and Subclass Members who do not exclude themselves from the
settlement will be made if the Court approves the settlement. Please be patient
and check back to this website to find out when the cash payments may be
available.

Questions? Call toll-Free 1 (855) 907-3140 or visit
www.ebarleClasssettlement.Com
1






--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 82 of 289

     What This Notice Contains


Basic iNformatioN
.....................................................................................................................................Page    3
1. Why is there a notice?
....................................................................................................................Page
3
2. What is the lawsuit
about?...............................................................................................................Page
3
3. How does LifeLock respond to the allegations?
............................................................................Page
3
4. Has the Court decided who is right?
..............................................................................................Page
3
5. Why is this a class
action?...............................................................................................................Page
3
6. Why is there a
settlement?...............................................................................................................Page
3


Who is iN the
settlemeNt?..............................................................................................................................Page    4
7. Who is included in the
settlement?..................................................................................................Page
4


the settlemeNt’s BeNefits
............................................................................................................................Page    4
8. What benefits does the settlement provide?
...................................................................................Page
4
9. How do I get a cash
payment?.........................................................................................................Page
4
10. How do I submit a Claim Form and what is the deadline?
..........................................................Page 4
11. What happens after a Claim Form is
submitted?..........................................................................Page
5
12. How will payment amounts be calculated?
..................................................................................Page
5
13. Can I file more than one
claim?....................................................................................................Page
5
14. When will I receive a cash payment?
...........................................................................................Page
5
15. What am I giving up if I do not exclude myself from the Settlement?
........................................Page 5


excludiNg Yourself from the ProPosed
settlemeNt................................................................................................Page    5
16. How do I exclude myself from the Class?
...................................................................................Page
5
17. If I don’t exclude myself, can I sue LifeLock for the same thing later?
......................................Page    6


oBjectiNg to the ProPosed
settlemeNt..............................................................................................................Page    6
18. How do I tell the Court if I don’t like the
settlement?..................................................................Page
6
19. What’s the difference between objecting to the settlement and excluding
myself from the Class?..........Page    7


if You do NothiNg
....................................................................................................................................Page    7
20. What happens if I do nothing at
all?.................................................................................................Page
7


the laWYers rePreseNtiNg You
......................................................................................................................Page    7
21. Do I have a lawyer representing me in the
lawsuit?......................................................................Page
7
22. How will the Class Counsel be paid?
...........................................................................................Page
7


the court’s fairNess heariNg
..........................................................................................................................Page    7
23. When and where will the Court decide whether to approve the settlement?
..................................Page 8
24. Do I have to attend the
hearing?......................................................................................................Page
8
25. May I speak at the
hearing?.........................................................................................................Page
8


gettiNg more
iNformatioN......................................................................................................................Page    8
26. How do I get more information?
........................................................................................................Page
8










Questions? Call toll-Free 1 (855) 907-3140 or visit
www.ebarleClasssettlement.Com
2




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 83 of 289

Basic iNformatioN

--------------------------------------------------------------------------------

1.Why Is There A Notice?
A Court authorized this notice because you have a right to know about the
proposed settlement of this class action lawsuit and about all of your options
before the Court decides whether to give final approval to the settlement. This
Settlement Website provides notice of and explains the lawsuit, the proposed
settlement, your legal rights, what settlement benefits are available, who is
eligible for them, and how to get them. If the Court approves the proposed
settlement, cash payments will be made consistent with the settlement terms and
the Court’s orders. You will be informed of the progress of the settlement on
this Settlement Website
The United States District Court for the Northern District of California is
overseeing this lawsuit. The case is Ebarle et al. v. LifeLock, Inc., Case No.
3:15-CV-258-HSG (the “Lawsuit”).
The consumers who filed the Lawsuit are called Plaintiffs and Class
Representatives and the company they sued, LifeLock, Inc. (“LifeLock”), is
called the Defendant.

--------------------------------------------------------------------------------

2.     What is the Lawsuit About?
The Lawsuit claims that LifeLock made misrepresentations which generally fall
into four categories: (1) LifeLock’s promise to provide “comprehensive” services
in detecting fraud; (2) Lifelock’s promise to provide timely and continuous
alerts of potential fraud twenty four hours a day, seven days a week, three
hundred sixty five days a year; (3) Lifelock’s promise regarding its information
security program; and (4) LifeLock’s promise to provide a “$1 Million Total
Service Guarantee,” which the Class Representatives allege purports to promise
insurance in an amount up to $1,000,000 against identity theft. The Second
Amended Complaint filed in the Lawsuit, which is available at
www.EbarleClassSettlement.com, contains all of the allegations and claims
asserted against LifeLock.
The Federal Trade Commission (“FTC”) has made similar allegations against
LifeLock in a contempt proceeding related to a February 23, 2010, Consent
Decree, which LifeLock agreed to enter (“FTC Contempt Action”). The FTC Contempt
Action is currently pending in the Arizona District Court for the District of
Arizona, in a matter entitled Federal Trade Commission v. LifeLock, Inc., Case
No. 2:10-cv-00530-JJT.

--------------------------------------------------------------------------------

3.     How Does LifeLock Respond to the Allegations?
LifeLock expressly denies that it did anything wrong and does not admit or
concede any actual or potential fault, wrongdoing, or liability in connection
with any facts or claims that have been alleged against it in the Lawsuit.

--------------------------------------------------------------------------------

4.     Has the Court Decided who is Right?
No. The Court hasn’t decided which of the parties, Plaintiffs or LifeLock, is
right.

--------------------------------------------------------------------------------

5.     Why is this a Class Action?
In a class action, one or more people, called “Class Representatives,” (in this
case, Napolean Ebarle, Jeanne Stamm, Brian Litton, and Renier Jerome Ebarle) sue
on behalf of people who have similar claims. All of the people who have claims
similar to the Class Representatives are members of the “Class” or “Class
Members”.

--------------------------------------------------------------------------------

6.     Why is there a Settlement?
The Court hasn’t decided in favor of either Plaintiffs or LifeLock. Instead,
both sides agreed to the settlement. By agreeing to the settlement, the parties
avoid the costs and uncertainty of a trial, and Class Members receive the
benefits described in








Questions? Call toll-Free 1 (855) 907-3140 or visit
www.ebarleClasssettlement.Com
3




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 84 of 289

this notice. The Class Representatives and the attorneys appointed to represent
the class (called “Class Counsel”) believe that the settlement is in the best
interest of all Class Members.


Who is iN the settlemeNt?



--------------------------------------------------------------------------------

7.     Who is Included in the Settlement?
You are a “Class Member” if you were a member of a LifeLock identity theft
protection plan at any time between September 1, 2010 and [the date of the
Preliminary Approval Order] and could have asserted a claim arising from the
types of violations alleged in the lawsuit. You are also a “Subclass Member” if
you enrolled in a LifeLock identity theft protection plan between January 1,
2012 and April 30, 2015.
LifeLock is excluded from the Class as well as any parent, subsidiary,
affiliate, or controlled person of LifeLock, as well as the officers, directors,
agents, servants or employees of LifeLock and the immediate family members of
any such persons. Also excluded is any judge who may preside over the Lawsuit.
IFYOUWEREAMEMBEROFALIFELOCKIDENTITYTHEFTPROTECTIONPLANBETWEENSEPTEMBER 1, 2010
AND [PRELIMINARY APPROVAL ORDER DATE] BUT ARE UNSURE WHAT BENEFITS YOU ARE
ELIGIBLE TO RECEIVE, WHETHER YOU ARE A SUBCLASS MEMBER OR WHAT YOUR OPTIONS ARE,
YOU MAY CONTACT THE SETTLEMENT ADMINISTRATOR, AT 1 (855) 907-3140 OR CAN REVIEW
THE SETTLEMENT DOCUMENTS ON THIS SETTLEMENT WEBSITE.

--------------------------------------------------------------------------------

8.     What Benefits does the Settlement Provide ?
Approximately 6.8 Million Class Members are eligible for a cash payment. The
settlement agreement is available at www. EbarleClassSettlement.com. If the
proposed settlement is approved and becomes final, LifeLock has agreed to pay
$68 million to a settlement fund. You are eligible for a cash payment from the
settlement fund, if you’re a Class Member. See Question 7 to determine if you’re
a Class Member. The $68 million settlement fund will be used to only to provide
cash payments to Class Members.
For details about how to receive a cash payment and about how payments will be
determined, see Questions 9-12 below.

--------------------------------------------------------------------------------

9.     How do I get a cash payment?
All Class Members may submit a Claim Form at www.EbarleClassSettlement.com.
Subclass Members who do not exclude themselves from the settlement will
automatically receive a cash payment, regardless of whether they submit a Claim
Form, but Subclass Members will receive an additional payment under the
settlement if they submit a valid claim. If you are unsure about what benefits
you may be eligible to receive, whether you are Class and/or Subclass Member, or
what your options are, you may contact the Settlement Administrator, at 1 (855)
907-3140 or can review the settlement documents on this Settlement Website.
See Question 10 below, for instructions on how to submit a Claim Form.

--------------------------------------------------------------------------------

10.     How do I submit a Claim Form and what is the Deadline?
You have two options for submitting a Claim Form:
•
Online: You can submit a Claim Form online at www.EbarleClassSettlement.com
using your Claim ID.

•
By mail: You can print and fill out the Claim Form that is available at
www.EbarleClassSettlement.com or request that the Settlement Administrator mail
you a Claim Form, and then mail your completed Claim Form (with postage) to:







Questions? Call toll-Free 1 (855) 907-3140 or visit
www.ebarleClasssettlement.Com
4




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 85 of 289

Ebarle v. LifeLock, Inc. Settlement c/o GCG
PO Box 10248
Dublin, OH 43017-5748
You must follow the instructions and provide all of the required information on
the Claim Form.
Online Claim Forms must be submitted by [DATE]. Claim Forms submitted by mail
must be postmarked by [DATE].
If you fail to submit online or postmark a Claim Form by [DATE], your claim will
be rejected.



--------------------------------------------------------------------------------

11.     What happens after a Claim Form is submitted?
The Settlement Administrator supervising the cash payments will use LifeLock’s
records and the information you provide on your Claim Form to calculate the
amount of your cash payment consistent with the terms of the Settlement
Agreement. If the Settlement Administrator needs more information, it may
contact you directly.

--------------------------------------------------------------------------------

12.     How will payment amounts be calculated?
Payment amounts will depend on two things: how many people file valid claims,
and the date you enrolled in a LifeLock identity theft protection plan.
The Settlement Administrator will use LifeLock’s records and the information you
provide on your Claim Form to determine this information.

--------------------------------------------------------------------------------

13.     Can I file more than one claim?
If you were enrolled in a LifeLock identity theft protection plan between
September 1, 2010, and [Preliminary Approval Date], you are entitled to submit
one Claim Form.

--------------------------------------------------------------------------------

14.     When will I receive a cash payment?
The Court will hold a Fairness Hearing on [date], 2016, to decide whether to
approve the proposed settlement. If the Court approves the proposed settlement,
the cash payments will be made approximately twenty one (21) days thereafter.
This Settlement Website will be updated with current settlement information
including if final approval is entered and the date on which cash payments will
be made. Please be patient.

--------------------------------------------------------------------------------

15.     What am I giving up if I do not exclude myself from the Settlement?
If you don’t exclude yourself from the proposed settlement by following the
process explained in Question 16, you will release (i.e., give up) all of the
claims described in the Settlement Agreement, which is available at
www.EbarleClassSettlement. com. That means that you will not be able to sue,
continue to sue or be part of any other lawsuit against LifeLock about the
Released Claims. It also means that all of the decisions by the Court will apply
to you.
excludiNg Yourself from the ProPosed settlemeNt
If you want to keep the right to sue LifeLock on your own about the issues in
this Lawsuit, then you must take steps to exclude yourself from the proposed
settlement. This is sometimes referred to as excluding yourself from or opting
out of the settlement. If you exclude yourself, you are no longer part of the
settlement and you won’t get a cash payment.

--------------------------------------------------------------------------------

16.     How do I exclude myself from the proposed settlement?
If you don’t want to be part of the proposed settlement, you may exclude
yourself by email or by writing to the Settlement


Questions? Call toll-Free 1 (855) 907-3140 or visit
www.ebarleClasssettlement.Com
5




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 86 of 289

Administrator. Your request must include the following:
•
Your full name and address;

•
If applicable, the name and address of any person claiming to be legally
entitled to submit an exclusion request on your behalf and the basis for such
legal entitlement; and

•
A statement that you want to be excluded from the class.

You must email or mail your exclusion request, postmarked or emailed by [DATE],
to:
Ebarle v. LifeLock, Inc. Settlement c/o GCG
PO Box 10248
Dublin, OH 43017-5748
info@EbarleClassSettlement.com
You cannot exclude yourself from the proposed settlement by phone. A sample
request for exclusion letter is available at www.EbarleClassSettlement.com.



--------------------------------------------------------------------------------

17.     If I don't exclude myself, can I sue LifeLock for the same thing later?
No. Unless you exclude yourself, you give up the right to sue LifeLock about the
issues in the Lawsuit.


oBjectiNg to the ProPosed settlemeNt
You can tell the Court that you don’t agree with the settlement or some part of
it, Class Counsel’s request for attorneys’ fees and expenses and/or the request
for service awards for each of the Class Representatives. This is called
objecting to the settlement.

--------------------------------------------------------------------------------

18.     How do I tell the Court if I don't like the Settlement?
If you are a Class Member and don’t exclude yourself, you can object to any part
of the settlement, the settlement as a whole, Class Counsel’s request for
attorneys’ fees and expenses, and/or the request for service awards for each of
the Class Representatives. Any objection must be made in writing and include the
following information:
•
The name of this case, which is Ebarle et al. v. LifeLock, Inc., Case No.
3:15-CV-258-HSG;

•
Your full name, address and telephone number;

•
If applicable, the name and address of any person claiming to be legally
entitled to object on your behalf and the basis of such legal entitlement;

•
All grounds for your objection;

•
Whether you are represented by counsel, and if so the identity of such counsel;

•
Your signature (an attorney’s signature is not sufficient).

To be considered, your objection must be mailed to the Settlement Administrator:
Ebarle v. LifeLock, Inc. Settlement, c/o GCG, PO Box 10248 Dublin, OH
43017-5748, postmarked no later than [DATE].
If you don’t send a timely or complete objection, you will waive all objections
to the settlement, and won’t be allowed to object to the settlement at the
Fairness Hearing or otherwise.
Even if you object to the settlement you will be eligible for cash payments as
set forth above in Questions 8-14; however,










Questions? Call toll-Free 1 (855) 907-3140 or visit
www.ebarleClasssettlement.Com
6




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 87 of 289

you will be bound by all terms of the proposed settlement if it is finally
approved by the Court.

--------------------------------------------------------------------------------

19.     What's the difference between objecting to the Settlement and Excluding
myself from the Settlement?
You object to the settlement when you wish to remain a Class Member and be
subject to the settlement, but disagree with some aspect of the settlement. An
objection allows your views to be heard in Court.
In contrast, excluding yourself from the proposed settlement means that you are
no longer part of the proposed settlement and don’t want the settlement to apply
to you even if the Court finally approves it. Once excluded from the proposed
settlement, you lose any right to receive a cash payment from the settlement or
to object to any aspect of the settlement because the case no longer affects
you.
if You do NothiNg

--------------------------------------------------------------------------------

20.     What happens if I do nothing at all?
If you do nothing and the Court grants final approval of the proposed
settlement, you will be included in the settlement and be bound by the release
of claims in this settlement and will be giving up your rights to be part of any
other lawsuit or make any other claim against LifeLock about the issues raised
in the Lawsuit as described in Question 15. The Settlement Agreement, available
at www.EbarleClassSettlement.com, describes all of the claims you will release
(give up). If you do nothing and are a Subclass Member, you will automatically
receive a cash payment. If you are not Subclass Member and do nothing, you will
not receive a cash payment.
the laWYers rePreseNtiNg You

--------------------------------------------------------------------------------

21.     Do I have a lawyer representing me in the lawsuit?
Yes. The Court has appointed lawyers to represent the Class Members in the
Lawsuit. They are called “Class Counsel.” You won’t be charged for these
lawyers. If you want to be represented by your own lawyer, you may hire one at
your own expense. The lawyers appointed as Class Counsel are:


Michael W. Sobol                        Randy Pulliam
Lieff Cabraser Heimann & Bernstein, LLP                 Carney Bates & Pulliam,
PLLC
275 Battery Street, 29th Floor                     2800 Cantrell, Suite 510
San Francisco, California 94111                 Little Rock, AR 72202

--------------------------------------------------------------------------------

22.     How will the class counsel be paid?
Class Counsel intends to ask the Court to award attorneys’ fees and expenses of
up to $10,200,000. LifeLock has agreed not to object to any request by Class
Counsel provided it does not exceed $10,200,000 in total for attorneys’ fees and
expenses.
Class Counsel will also ask the Court to award a $2,000 service award to each of
the four (4) Class Representatives, to compensate them for their commitment and
efforts on behalf of the Class Members in the Lawsuit. LifeLock has agreed not
to object to any service award request provided it does not exceed $2,000 for
each of the four (4) Class Representatives.
Class Counsel’s application for attorneys’ fees, expenses, and class
representative service awards will be available at www.
EbarleClassSettlement.com once filed.
The Court will determine the amount of attorneys’ fees, expenses, and service
awards to award. Any attorneys’ fees, expenses, and service awards awarded by
the Court will be paid by LifeLock and will not come out of the $68 million
settlement fund.
the court’s fairNess heariNg
Questions? Call toll-Free 1 (855) 907-3140 or visit
www.ebarleClasssettlement.Com
7




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 88 of 289

The Court will hold a hearing (the “Fairness Hearing”) to decide whether to
approve the proposed settlement and the request for Class Counsel’s attorneys’
fees, expenses and the Class Representatives’ service awards. You may attend and
you may ask to speak, but you don’t have to.

--------------------------------------------------------------------------------

23.     When and where will the Court decide whether to approve the settlement?
The Court will hold the Fairness Hearing at : a.m./p.m. on     , 201_, at the
United States District Court for the Northern District of California, 450 Golden
Gate Ave, 18th Floor, Courtroom 15, San Francisco, CA 94102. The hearing may be
moved to a different date or time without notice, so check for updates on this
website. At this hearing, the Court will consider whether the proposed
settlement is fair, reasonable and adequate. The Court will also consider Class
Counsel’s application for attorneys’ fees and expenses and for service awards
for the Class Representatives. If there are objections, the Court will consider
them at the hearing. After the hearing, the Court will decide whether to approve
the settlement. We don’t know how long the decision will take.

--------------------------------------------------------------------------------

24.     Do I have to attend the hearing?
No. You don’t have to attend the Fairness Hearing. Class Counsel will answer any
questions the Court may have. If you or your personal attorney would like to
attend the Fairness Hearing, you are welcome to do so at your expense. If you
send a written objection, you don’t have to come to Court to talk about it. As
long as you submit your written objection by [date], to the proper address, and
it complies with the requirements set forth above, the Court will consider it.

--------------------------------------------------------------------------------

25.     May I speak at the hearing?
You may ask the Court for permission to speak at the Fairness Hearing. If you
intend to speak at the Fairness Hearing, you may, but you are not required to,
file with the Court and serve by First-Class mail on Class Counsel and
LifeLock’s Counsel, a Notice of Intention to Appear by [date] at the addresses
below:


class couNsellifelock’s couNsel
Michael W. Sobol
Lieff, Cabraser, Heimann & Bernstein, LLP 275 Battery Street
29th Floor
San Francisco, CA 94111


Luanne Sacks
Sacks, Ricketts & Case LLP 177 Post Street, Suite 650 San Francisco, CA 94108



gettiNg more iNformatioN



--------------------------------------------------------------------------------

26.     How do I get more information?
This notice summarizes the proposed settlement. You can find more details in the
Settlement Agreement. You can get a copy of the Settlement Agreement, read other
key case documents, and get more information on this website. You can also call
1 (855) 907-3140 for more information. DO NOT CONTACT THE COURT, LIFELOCK OR
LIFELOCK’S COUNSEL.


















Questions? Call toll-Free 1 (855) 907-3140 or visit
www.ebarleClasssettlement.Com
8




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 89 of 289











































EXHIBIT 5








--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 90 of 289



















UNITED STATES DISTRICT COURT


NORTHERN DISTRICT OF CALIFORNIA


SAN FRANCISCO DIVISION






NAPOLEON EBARLE, JEANNE                     Case No. 3:15-cv-258-HSG
STAMM, BRIAN LITTON, and REINER                 [PROPOSED] ORDER GRANTING
JEROME EBARLE on behalf of                     PRELIMINARY PPROVAL OF CLASS
themselves and all other similarly situated,                 SETTLEMENT


Plaintiffs,                     Date: December 17, 2015
Time: 2:00 pm
v.                                 Location: Courtroom 15, 18th Floor
Judge: Hon. Haywood S. Gilliam
LIFELOCK, INC.,


Defendant.
                         
    














































[PROPOSED] ORDER GRANTING PRELIMINARY
1275528.4 APPROVAL OF CLASS SETTLEMENT
CASE NO. 3:15-CV-258-HSG






--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 91 of 289

This matter comes before the Court upon Plaintiffs’ Motion for Preliminary
Approval of Class Settlement. The Parties have entered into a Class Settlement
Agreement, dated November 3, 2015 (the “Settlement”) which, if approved, would
resolve the above captioned class action law suit (the “Action” or the “Class
Action Lawsuit”). Upon review and consideration of the motion papers and the
Settlement and all exhibits thereto, including the proposed forms of notice to
the Class and the proposed Claim Form, the Court finds that there is sufficient
basis for: (1) granting preliminary approval of the Settlement; (2)
provisionally certifying the Class and the Subclass for settlement purposes
only; (3) appointing Class Counsel and Plaintiffs to represent the Class; (4)
approving the Parties’ proposed notice program and forms of notice substantially
similar to those forms attached to the Settlement, and directing that notice be
disseminated to the Class pursuant to the notice program provided in the
Settlement; (5) approving the Parties’ proposed Claim Form, and approving the
procedures set forth in the Settlement for Class Members to submit claims,
exclude themselves from the Class, and object to the Settlement; (6) appointing
a Settlement Administrator to conduct the duties assigned to that position in
the Settlement; (7) staying all non-Settlement related proceedings in the Action
pending final approval of the Settlement; and (8) setting a hearing (the
“Fairness Hearing”), at which the Court will consider: (a) whether to grant
final approval of the Settlement; (b) Class Counsel’s application for attorneys’
fees and costs; and (c) any request for service award for the Plaintiffs.
IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:
1. Capitalized terms not otherwise defined herein shall have the same meaning as
set forth in the Settlement.
2. The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332, and
has personal jurisdiction over the Parties. Venue is proper in this District.
3. This Action is provisionally certified as a class action, for the purposes of
settlement only, pursuant to Federal Rules of Civil Procedure 23(a), 23(b)(3)
and 23(e). The Class is defined as follows:


All members of a LifeLock identity theft protection plan in the United States at
any time between September 1, 2010 and the date of the Preliminary Approval
Order.












- 1 - [PROPOSED] ORDER GRANTING PRELIMINARY
1275528.4 APPROVAL OF CLASS SETTLEMENT
CASE NO. 3:15-CV-258-HSG




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 92 of 289

The Subclass is defined as follows:


All individuals who enrolled in a LifeLock identity theft protection plan in the
United States at any time between January 1, 2012, and April 30, 2015.
Excluded from the Class are Defendant, any parent, subsidiary, affiliate, or
controlled person of Defendant, as well as the officers, directors, agents,
servants or employees of Defendant and the immediate family members of any such
person. Also excluded is any judge who may preside over this cause of action.
4. Certification of the Class and Subclass shall be solely for settlement
purposes and without prejudice to the Parties in the event the Settlement is not
finally approved by this Court or otherwise does not take effect.
5. Pursuant to Federal Rule of Civil Procedure 15(a)(2), and for purposes of,
and solely in connection with, the Settlement, the Court grants the Plaintiffs’
unopposed Motion for Leave to Amend their Complaint to file their Second Amended
Complaint (“SAC”). The SAC is deemed filed as of the date of this Preliminary
Approval Order.
6. In support of this Preliminary Approval Order, the Court conditionally and
preliminarily finds that: (a) the Class Members are so numerous that joinder of
all members is impracticable; (b) there are questions of law and fact common to
the Class Members, each of whom could have asserted the types of claims raised
in the Action, and these questions predominate over any questions affecting
individual Class Members; (c) the named Class Representatives’ claims are
typical of the claims of the Class Members; (d) the named Class Representatives
and Class Counsel identified below are able to adequately represent the Class
Members; and (e) class-wide treatment of the disputes raised in the SAC is
superior to other available methods for adjudicating the controversy.
7. The Court preliminarily approves the proposed Settlement as fair, reasonable
and adequate, entered into in good faith, free of collusion and within the range
of possible judicial approval.


















- 2 - [PROPOSED] ORDER GRANTING PRELIMINARY
1275528.4 APPROVAL OF CLASS SETTLEMENT
CASE NO. 3:15-CV-258-HSG




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 93 of 289

8. The Court appoints the following as Class Counsel: Randall K. Pulliam and
Hank Bates of Carney Bates & Pulliam, PLLC, and Michael W. Sobol of Lieff,
Cabraser, Heimann & Bernstein, LLP.
9. The Court appoints Plaintiffs Napolean Ebarle, Jeanne Stamm, Brian Litton,
and Renier Jerome Ebarle as class representatives for the Class.
10. The Court appoints Garden City Group, LLC to serve as the Settlement
Administrator, and directs them to carry out all duties and responsibilities of
the Settlement Administrator specified in the Settlement.
11. The Court approves the program for disseminating notice to the Class set
forth in the Settlement (the “Notice Program”). The Court approves the form and
content of the proposed forms of notice, in the forms attached to the Settlement
as Exhibits 4 and 6. The Court finds that the proposed forms of notice are clear
and readily understandable by Class Members. The Court finds that the Notice
Program, including the proposed forms of notice, constitutes the best notice
practicable under the circumstances, constitutes valid, due and sufficient
notice to the Class in full compliance with the requirements of applicable law,
including Federal Rule of Civil Procedure 23 and the Due Process Clause of the
United States Constitution, and is the only notice to the Class of the
Settlement that is required.
12. The Court approves the form and content of the proposed Claim Form, in the
form attached to the Settlement as Exhibit 1, and approves the procedures set
forth in the Settlement for Class Members to submit Claims.
13. Pursuant to the terms of the Settlement, to the extent LifeLock has not
already done so, three (3) business days after entry of this Order, LifeLock
shall provide to the Settlement Administrator the Class Data for the Settlement
Administrator’s use in disseminating notice and processing Claims. The Class
Data shall identify each Class Member’s name, last known address and/or last
known email address, and date of enrollment in a LifeLock identity theft
protection plan.
14. The “Notice Date” shall be thirty (30) days following the entry of this
Order.
15. By no later than the Notice Date, the Settlement Administrator shall send
the Summary Class Notice, in the form approved by the Court, to Class Members
via email for those














- 3 - [PROPOSED] ORDER GRANTING PRELIMINARY
1275528.4 APPROVAL OF CLASS SETTLEMENT
CASE NO. 3:15-CV-258-HSG




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 94 of 289

Class Members for whom an email address is available and via First Class U.S.
Mail, proper postage prepaid, for those Class Members for whom an email address
is not available. The subject line for all emails covered by this paragraph
shall be: Notice of Class Action Settlement.
16. The Settlement Administrator shall update the mailing addresses in the Class
Data through the National Change of Address Database prior to sending any
Summary Notice via First Class U.S. Mail, proper postage prepaid. The Settlement
Administrator shall perform a single Skip Trace using information identifying
the Class Members, as necessary, to conduct an address update with respect to
any Summary Notice sent via First Class U.S. Mail and returned to the Settlement
Administrator as undeliverable not bearing a forwarding address using an
industry accepted source such as Accurint and shall send the Summary Notice to
the mailing address identified by the Skip Tracing. The Settlement Administrator
shall resend via First Class U.S. Mail, proper postage prepaid, the Summary
Notice to the new address for each such Class Member within three (3) business
days of obtaining each such new address.
17. Any mailed Summary Notice returned to the Settlement Administrator as
undelivered and bearing a forwarding address shall be re-mailed by the
Settlement Administrator within three (3) business days following receipt of the
returned mail. Any emailed Summary Notice that bounces back or is returned to
the Settlement Administrator as undeliverable after three (3) unsuccessful
delivery attempts shall be mailed by the Settlement Administrator if a mailing
address is also provided in the Class Data. If no mailing address is provided in
the Class Data, the Settlement Administrator shall perform a single Skip Trace
using information identifying the Class Member, as necessary, to conduct an
address update to allow the Summary Notice to be sent via U.S. Mail, proper
postage prepaid. The Settlement Administrator shall send the Summary Notice to
any mailing or physical address identified by the Skip Tracing within seven (7)
business days following receipt of the bounced back or returned as undeliverable
email enclosing the Summary Notice.
18. By no later than the Notice Date, the Settlement Administrator shall post
the Long Form Notice, in the form approved by the Court, on the Settlement
Website.
19. As soon as practicable following the entry of the Preliminary Approval Order
and, in all events, by no later than the Notice Date, the Settlement
Administrator shall cause the










- 4 - [PROPOSED] ORDER GRANTING PRELIMINARY
1275528.4 APPROVAL OF CLASS SETTLEMENT
CASE NO. 3:15-CV-258-HSG




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 95 of 289

Summary Notice to be published in publication and media outlets as agreed upon
by the Parties.
20. The Settlement Administrator shall establish and maintain an Internet
website, at the web address www.ebarleclasssettlement.com (“Settlement Website”)
where Class Members can obtain further information about the terms of this
Settlement, their rights, important dates and deadlines, and related
information. Class Members shall also be able to submit a Claim Form
electronically via the Settlement Website. The Settlement Website shall include,
in PDF format, the SAC, the Settlement, the Motion for Preliminary Approval, the
Preliminary Approval Order, the Class Notice, Class Counsel’s application for
attorneys’ fees and costs (after it is filed), the Final Approval Order (after
it is entered), and other case documents as agreed upon by the Parties and/or
required by the Court and shall be operational and live by no later than thirty
(30) days following entry of the Preliminary Approval Order. The Settlement
Website shall be optimized for display on mobile phones. The Settlement
Administrator shall maintain the Settlement Website as operational and shall not
take it down until thirty (30) days after the Payment Date. Within five (5)
business days after the Settlement Website is taken down, the Settlement
Administrator shall transfer ownership of the URL for the Settlement Website to
LifeLock.
21. The Settlement Administrator shall establish and maintain a toll-free
telephone number (“Toll-Free Number”) where Class Members can obtain further
information about the Settlement and their rights and request that a hard copy
Claim Form or Long Form Notice be mailed to them. The Toll-Free Number shall be
operational and live by no later than thirty (30) days following entry of the
Preliminary Approval Order.
22. By no later than seventy five (75) days after the Notice Date, the
Settlement Administrator shall file with the Court declaration(s) detailing the
scope, methods, and status of the Notice Program.
23. Class Members who wish to submit a Claim shall have the option of submitting
Claim Forms online via the Settlement Website or by mail. Claim Forms submitted
online must be submitted by no later than sixty (60) days following the Notice
Date (hereinafter the “Claim Deadline”). Claim Forms submitted by mail must be
postmarked no later than the Claim Deadline.














- 5 - [PROPOSED] ORDER GRANTING PRELIMINARY
1275528.4 APPROVAL OF CLASS SETTLEMENT
CASE NO. 3:15-CV-258-HSG




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 96 of 289



24. Any Class Member who wishes to be excluded from the Class must email or mail
a written request for exclusion to the Settlement Administrator at the address
provided in the Class Notice, postmarked no later than forty-five (45) days
following the Notice Date, and must include: (a) their full name and address and
if applicable the name and address of any person claiming to be legally entitled
to submit an exclusion request on behalf of the Class Member and the basis for
such legal entitlement; and (b) a statement that clearly indicates that he/she
wants to be excluded from the Class.
25. If the Settlement is finally approved and becomes effective, any Class
Member who does not send a timely and valid request for exclusion shall be a
Settlement Class Member and shall be bound by all subsequent proceedings,
orders, and judgments in the Action, including, but not limited to, the Release,
even if he or she has litigation pending or subsequently initiates litigation
against LifeLock relating to the claims and transactions released in the Action.
26. Any Class Member or person legally entitled to act on his or her behalf may
object to the Settlement, to Class Counsel’s request for attorneys’ fees and
expenses (“Fee Application”), and/or to any request for service awards for the
Plaintiffs. To be considered, an objection must be made in writing, must be
mailed to the Settlement Administrator at the address provided in the Class
Notice, postmarked no later than forty-five (45) days following the Notice Date,
and must include the following: (a) the name of the Action (Ebarle v. LifeLock,
Inc., No. 15-cv-00258-HSG); (b) the objector’s full name, address and telephone
number; (c) if applicable, the name and address of any person claiming to be
legally entitled to object on behalf of a Class Member and the basis of such
legal entitlement; (d) all grounds for the objection; (e) whether the objector
is represented by counsel and, if so, the identity of such counsel; and (f) the
objector’s signature.
27. Any Class Member who submits a timely and valid written objection may appear
at the Fairness Hearing, either in person or through personal counsel hired at
the Class Member’s own expense. Any Class Member who does not submit a timely
and valid objection shall be deemed to have waived all objections and shall
forever be foreclosed from making any objection to the fairness, adequacy or
reasonableness of the Settlement and any Final Order and Final Judgment entered
approving it, Class Counsel’s Fee Application, or any request for Service












- 6 - [PROPOSED] ORDER GRANTING PRELIMINARY
1275528.4 APPROVAL OF CLASS SETTLEMENT
CASE NO. 3:15-CV-258-HSG




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 97 of 289

Awards for the Plaintiffs.
28. The Settlement Administrator shall promptly after receipt provide to Class
Counsel and LifeLock’s Counsel copies of any requests for exclusion and
objections, including any related correspondence.
29. LifeLock shall pay to the Settlement Administrator all reasonable costs
associated with the administration of the Settlement, distribution of Class
Notice, and any other tasks assigned to the Settlement Administrator by the
Settlement, this Preliminary Approval Order, by LifeLock and the Class Counsel’s
mutual agreement in writing, or by this Court. The Settlement Administrator
shall not be paid from the Settlement Fund.
30. The Court directs that the Fairness Hearing be scheduled for ____________,
2016, at __o’clock __.m. to assist the Court in determining whether the
Settlement should be finally approved as fair, reasonable and adequate to the
Settlement Class Members; whether Final Judgment should be entered dismissing
the Action with prejudice; whether Class Counsel’s Fee Application should be
approved; and whether any request for Service Awards for the Plaintiffs should
be approved.
31. The Parties shall file any motions in support of final approval of the
Settlement by no later than 75 days following the Notice Date. Class Counsel
shall file their Fee Application and any Request for Plaintiff Service Awards by
no later than thirty (30) days following the Notice Date. After it is filed,
Class Counsel’s Fee Application and Request for Plaintiff Service Awards shall
be posted on the Settlement Website.
32. The Parties shall file any responses to any Class Member objections, and any
reply papers in support of final approval of the Settlement or Class Counsel’s
Fee Application or request for Plaintiff service awards, by no later than 75
days following the Notice Date.
33. The Court reserves the right to modify the date of the Fairness Hearing and
related deadlines set forth herein. In the event the Fairness Hearing is moved,
the new date and time shall be promptly posted on the Settlement Website by the
Settlement Administrator.
34. This Order shall become null and void and shall be without prejudice to the
rights of the Parties, all of whom shall be restored to their respective
positions existing immediately before the Court entered this Order, if: (a) the
Settlement is not finally approved by the Court, or










- 7 - [PROPOSED] ORDER GRANTING PRELIMINARY
1275528.4 APPROVAL OF CLASS SETTLEMENT
CASE NO. 3:15-CV-258-HSG




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 98 of 289

does not become final, pursuant to the terms of the Settlement; (b) the
Settlement is terminated in accordance with the Settlement; or (c) the
Settlement does not become effective pursuant to the terms of the Settlement for
any other reason. In any such case, any amounts transferred into the Settlement
Fund from the Court’s Registry in the FTC Action pursuant to paragraph 57 of the
Settlement shall be returned, with any interest accrued thereon, to the Court’s
Registry in the FTC Action.
35. If the Settlement does not become final and effective pursuant to the terms
of the Settlement, the Class Representatives, the Class Members, and LifeLock
shall be returned to their respective statuses as of the date immediately prior
to the execution of the Settlement, and this Preliminary Approval Order shall
have no force or effect, and neither this Preliminary Approval Order nor the
Settlement shall be construed or used as an admission, concession, or
declaration by or against LifeLock of any fault, wrongdoing, breach, or
liability, or be construed or used as an admission, concession, or declaration
by or against any of the Plaintiffs or Class Members that their claims lack
merit or that the relief requested is inappropriate, improper, or unavailable,
or as a waiver by any party of any defenses or claims he, she, or it may have in
this Action or in any other lawsuit, and neither shall be admissible in evidence
or usable for any purpose whatsoever in the Action, any proceeding between the
Parties, or in any action related to the Released Claims or otherwise involving
the Parties, Class Members, the Federal Trade Commission, any State Attorney
General, or any Released Party.
36. Pending the final determination of whether the Settlement should be
approved, all proceedings in this Action, except as may be necessary to
implement the Settlement or comply with the terms of the Settlement, are hereby
stayed.
37. Pending the final determination of whether the Settlement should be
approved, Plaintiffs and each Class Member, and any person purportedly acting on
behalf of any Class Member(s), are hereby enjoined from commencing, pursuing,
maintaining, enforcing or prosecuting, either directly or indirectly, any
Released Claims in any judicial, administrative, arbitral or other forum,
against any of the Released Parties, provided that this injunction shall not
apply to the claims of any Class Members who have timely and validly requested
to be excluded from the Class. Such injunction shall remain in force until Final
Settlement Date or until such














- 8 - [PROPOSED] ORDER GRANTING PRELIMINARY
1275528.4 APPROVAL OF CLASS SETTLEMENT
CASE NO. 3:15-CV-258-HSG




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 99 of 289



time as the Parties notify the Court that the Settlement has been terminated.
This injunction is necessary to protect and effectuate the Settlement, this
Preliminary Approval Order and this Court’s authority regarding the Settlement,
and is ordered in aid of this Court’s jurisdiction and to protect its judgments.
38. Class Counsel, LifeLock and the Settlement Administrator are directed to
carry out their obligations under the Settlement and this Preliminary Approval
Order.
39. The following chart summarizes the dates and deadlines set by this Order:
Date
Event
Three (3) business days after entry of Preliminary Approval Order
Deadline for LifeLock to provide Class Data to Settlement Administrator
Ten (10) days after filing of Preliminary Approval Motion
Deadline for Settlement Administrator to provide notice to federal or state
officials per U.S.C. § 1715
Ten (10) days after entry of Preliminary Approval Order (or within three (3)
calendar days after entry of Final Approval Order if money not released from
Court’s Registry in the FTC Action)
LifeLock shall pay to the Settlement Administrator the sum of Sixty-Eight
Million Dollars ($68,000,000.00) to create the Settlement Fund
Thirty (30) days after entry of Preliminary Approval Order
Notice Date and deadline for the Settlement Website and Toll-Free Number to go
live
Thirty (30) days after Notice Date
Deadline for Class Counsel to file application for Attorneys’ Fees and Expenses
and request for Service Awards
Forty-five (45) days after Notice Date
Objection, Opt-Out Deadline
Sixty (60) days after Notice Date


Claim Deadline
Ten (10) days after notification from Settlement Administrator that more than
two percent (2%) of the Class has requested exclusion
Deadline for LifeLock to notify Class Counsel and the Court that it is
cancelling the settlement
Fifty-five (55) days after Notice Date
Settlement Administrator to provide to Class Counsel and LifeLock’s Counsel a
final list of Class Members who requested exclusion or objected
Seventy-five (75) days after Notice Date
Settlement Administrator to provide and Class Counsel to file a declaration
detailing the scope, method, and status of the Class Notice program and the
Claim process.
Seventy-five (75) days after Notice Date
Deadline for Final Approval Motion; and for the parties to provide any responses
to Settlement Objections
One business day after entry of the Final Approval Order
Final Settlement Date
Twenty (20) days after the Final Settlement Date, or earlier if agreed upon by
parties.
Payment Date (i.e., Deadline for Settlement Administrator to Disburse Settlement
Fund)
Thirty (30) days after Payment Date
Settlement Website taken down
Thirty-five (35) days after Payment Date
Settlement Administrator to transfer Settlement Website URL to LifeLock
One hundred and twenty (120) days after Payment Date
Settlement checks expire



- 9 - [PROPOSED] ORDER GRANTING PRELIMINARY
1275528.4 APPROVAL OF CLASS SETTLEMENT
CASE NO. 3:15-CV-258-HSG




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 100 of 289





One hundred and twenty (120) days after the date appearing on second payment
checks
Any checks issued as further distribution expire
One hundred and eighty (180) days after Final Settlement Date
Deadline for Class Counsel to return documents produced by LifeLock
One (1) year plus thirty (30) days after Payment Date
Deadline for Settlement Administrator to return documents received from Class
Counsel or LifeLock's Counsel





IT IS SO ORDERED.
Dated: ____________________     __________________________________
HAYWOOD S. GILLIAM JR.
United States District Judge
































- 10 - [PROPOSED] ORDER GRANTING PRELIMINARY
1275528.4 APPROVAL OF CLASS SETTLEMENT
CASE NO. 3:15-CV-258-HSG






--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 101 of 289















































EXHIBIT 6






--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 102 of 289






--------------------------------------------------------------------------------



From:    EbarleClassSettlement@tgcginc.com
Sent:    Tuesday, November 03, 2015 2:37 PM
To:
Subject:    Court Authorized Notice of Settlement


If you were a member of a LifeLock identity theft protection plan at any time
between September 1, 2010, and [PRELIMINARY APPROVAL DATE], you are eligible to
receive a cash payment.
The sole purpose of this notice is to inform you of the proposed settlement so
that you may decide what to do.


WHAT IS THIS CASE ABOUT? A proposed settlement has been reached in the
nationwide class action lawsuit, Ebarle, et al. v. LifeLock, Inc., Case. No.
3:15-CV-00258 (HSG) (“Lawsuit”). This Lawsuit challenges representations
LifeLock made regarding its identity theft protection plans and information
security program. LifeLock denies all allegations or that it did anything wrong.
Under the proposed settlement, Lifelock has agreed to pay $68 million to a
settlement fund.


WHO IS INCLUDED? If you were a member of a LifeLock identity theft protection
plan at any time between September 1, 2010, and [Preliminary Approval Date],
such that you could assert a claim arising from the types of violations alleged
in the lawsuit, you are a Class Member. If you enrolled in a LifeLock identity
theft protection plan between January 1, 2012, and April 30, 2015, you are also
a Subclass Member.


HOW DO I GET A CASH PAYMENT IF THE SETTLEMENT IS APPROVED? All Class members may
submit a Claim Form to receive a pro rata share of the allocated net settlement
amount of up to $20 by either (1) Filing a claim online using your Claim ID; or
(2) Printing a Claim Form, filling it out and mailing it (with postage) to the
address listed on the Claim Form. Claim Forms must be submitted online or
postmarked by [DATE]. Subclass Members who do not exclude themselves from the
settlement will receive a cash payment regardless of whether they submit a
claim, but will receive an additional payment under the Settlement if they
submit a valid claim. Your Claim ID is: [Insert Claim ID Here].


YOUR OTHER OPTIONS. If you don’t want to be bound by the settlement and any
judgment in the Lawsuit, you can exclude yourself by sending a written request
no later than [DATE]. If you exclude yourself, you won’t get a cash payment. If
you don’t exclude yourself and the settlement is approved, you will be bound by
its terms and cannot later sue LifeLock about the claims in the Lawsuit. If you
don’t exclude yourself, you may object to the Settlement or the request for fees
by the attorneys appointed by the Court to represent the Class (“Class Counsel”)
or any service award to any of the four individuals who represent the Class in
the Lawsuit (“Class Representatives”). Any objection must be made in writing and
postmarked before [DATE]. The Court will hold a hearing on [DATE], 2016, at
[TIME], to consider whether to approve: (1) the settlement; (2) up to $10.2
million in attorneys’ fees and expenses to Class Counsel; and (3) service awards
of $2,000 to each Class Representative. You may appear at the hearing, but you
don’t have to. You may hire your own attorney to appear for you.


For more information or to submit a claim, visit www.ebarleclasssettlement.com
or call 1 (855) 907-3140.
A federal court authorized this notice. This isn’t a solicitation from a lawyer.
You aren’t being sued.



--------------------------------------------------------------------------------





1




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 103 of 289

If you wish to UNSUBSCRIBE from future email messages from the Claims
Administrator with regard to this Settlement, please click on this link.














































































































2




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 104 of 289



Ebarle, et al. v. LifeLock, Inc.
c/o GCG
P.O. Box 10248
Dublin, OH 43017-5748



--------------------------------------------------------------------------------

Forwarding Service Requested




1234567890
JANE CLAIMANT
123 4TH AVE
APT 5
SEATTLE, WA 67890
Claim No: LL2011111111
Control No: 1234567890






--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 105 of 289

Class Action Settlement Notice
If you were a member of a LifeLock identity theft protection plan at any time
between September 1, 2010, and [PRELIMINARY APPROVAL DATE], you are eligible to
receive a cash payment.
The sole purpose of this notice is to inform you of the proposed settlement so
that you may decide what to do.


WHAT IS THIS CASE ABOUT? A proposed settlement has been reached in the
nationwide class action lawsuit, Ebarle, et al.
v. LifeLock, Inc., Case. No. 3:15-CV-00258 (HSG) (“Lawsuit”). This Lawsuit
challenges representations LifeLock made regarding its identity theft protection
plans and information security program. LifeLock denies all allegations or that
it did anything wrong. Under the proposed settlement, Lifelock has agreed to pay
$68 million to a settlement fund.
WHO IS INCLUDED? If you were a member of a LifeLock identity theft protection
plan at any time between September 1, 2010, and [Preliminary Approval Date],
such that you could assert a claim arising from the types of violations alleged
in the lawsuit, you are a Class Member. If you enrolled in a LifeLock identity
theft protection plan between January 1, 2012, and April 30, 2015, you are also
a Subclass Member.
HOW DO I GET A CASH PAYMENT IF THE
SETTLEMENT IS APPROVED? All Class members may submit a Claim Form to receive a
pro rata share of the allocated net settlement amount of up to $20 by either (1)
Filing a claim online using your Claim ID; or (2) Printing a Claim Form, filling
it out and mailing it (with postage) to the address listed on the Claim Form.
Claim Forms must be submitted online or postmarked by [DATE]. Subclass Members
who do not exclude themselves from the settlement will receive a cash payment
regardless of whetherthey submit a claim, but will receive an additional payment
under the Settlement if they submit a valid claim. Your Claim ID is: 11111111
YOUR OTHER OPTIONS. If you don’t want to be bound by the settlement and any
judgment in the Lawsuit, you can exclude yourself by sending a written request
no later than [DATE]. If you exclude yourself, you won’t get a cash payment. If
you don’t exclude yourself and the settlement is approved, you will be bound by
its terms and cannot later sue LifeLock about the claims in the Lawsuit. If you
don’t exclude yourself, you may object to the Settlement or the request for fees
by the attorneys appointed by the Court to represent the Class (“Class Counsel”)
or any service award to any of the four individuals who represent the Class in
the Lawsuit (“Class Representatives”). Any objection must be made in writing and
postmarked before [DATE]. The Court will hold a hearing on [DATE], 2016, at
[TIME], to consider whether to approve: (1) the settlement; (2) up to $10.2
million in attorneys’ fees and expenses to Class Counsel; and (3) service awards
of $2,000 to each Class Representative. You may appear at the hearing, but you
don’t have to. You may hire your own attorney to appear for you.
For more information or to submit a claim, visit www.ebarleclasssettlement.com
or call 1 (855) 907-3140.
A federal court authorized this notice. This isn't a solicitation from a lawyer.
You aren't being sued.

.






















































--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 106 of 289































EXHIBIT 7




















--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 107 of 289





CARNEY BATES & PULLIAM, PLLC
Joseph Henry (“Hank”) Bates (CA #167688)
hbates@cbplaw.com
Randall K. Pulliam
rpulliam@cbplaw.com
One Cantrell Building
2800 Cantrell, Suite 510
Little Rock, AR 72212
Telephone: (501) 312-8500
Facsimile: (501) 312-8505


LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
Michael W. Sobol (CA #194857)
msobol@lchb.com
RoseMarie Maliekel (CA #276036)
rmaliekel@lchb.com
275 Battery Street, 29th Floor
San Francisco, CA 94111-3339
Telephone: (415) 956-1000
Facsimile: (415) 956-1008


Attorneys for Plaintiffs


UNITED STATES DISTRICT COURT


NORTHERN DISTRICT OF CALIFORNIA






NAPOLEON EBARLE, JEANNE                     Case No. 3:15-cv-258
STAMM, BRIAN LITTON, and REINER                 
JEROME EBARLE on behalf of                     SECOND AMENDED CLASS ACTION
themselves and all other similarly situated,                 COMPLAINT


Plaintiffs,                     1. VIOLATIONS OF THE ARIZONA
CONSUMER FRAUD ACT (ARIZ. REV.
v.                                STAT. § 44-1522(A))
                                
LIFELOCK, INC.,                        2. BREACH OF CONTRACT
                                
Defendant.                     3. DECLARTORY JUDGMENT
                         
                                4. UNJUST ENRICHMENT






COMES NOW, Plaintiffs Napoleon Ebarle, Jeanne Stamm, Brian Litton, and Reiner
Jerome Ebarle (“Plaintiffs”), who bring this Complaint against Defendant
LifeLock, Inc. (“Defendant” or “LifeLock” or the “Company”), and allege as
follows:








1279432.1                  AMENDED CLASS ACTION COMPLAINT
CASE NO. 3:15-CV-258






--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 108 of 289

INTRODUCTION
1. In today’s technologically driven and connected world, the fear of identity
theft preys on American consumers. Notably, however, there is a significant
divide between an average consumer’s sensitivities to this fear and his or her
comprehension of the practical tools necessary to combat the threat of identity
theft in a realistic manner. This chasm between phobia and comprehension has
created an opportunity for unscrupulous companies to exploit concerned American
consumers.
2. Capitalizing on this disconnect between fear and knowledge, LifeLock falsely
represents and/or misleads consumers into believing its subscription based
services will thwart criminals from stealing their personal information. This
consumer class action is brought to redress LifeLock’s false, misleading and
deceptive activities.
3. In a nutshell, LifeLock’s material misrepresentations and omissions fall into
two broad categories: (a) LifeLock’s promise to provide services that the
Company cannot provide as either a practical or a legal matter, and (b)
LifeLock’s promise to provide specific services and/or results which it falls
short in delivering. Indeed, far from its claim that the Company provides
services that banks and credit card companies cannot, LifeLock does an inferior
job of providing redundant services that these entities provide, oftentimes for
free.
4. At its core, LifeLock represents that it is the “leading provider” of
“comprehensive” and “proactive identity theft protection services for consumers
and identity risk and credit worthiness assessment for enterprise.” The
foundation of its purported “comprehensive” and “proactive” services, and its
representations to its customers in both marketing and contractual materials,
includes 6 pillars. Yet, each of these 6 pillars is flawed:
i. “comprehensive” network, which is in reality miniscule in comparison to the
number of banking and financial institutions;
ii. timely and continuous 24/7/365 “alert” services, which, in truth, were so
fraught with wide-scale problems that the Company instituted a code freeze
policy;
iii. patented alert technology that purports to “stop thieves before they do
damage,” which, in the simplest terms, overstates the benefits of and the
results achieved by LifeLock;
iv. protection that “watches out for you in ways banks and credit card companies
just
















1279432.1 - 2 - AMENDED CLASS ACTION COMPLAINT
CASE NO. 3:15-CV-258










--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 109 of 289

can’t;” however, in truth, other banks and credit card companies provide a
superior product and they provide it for free;
v. statistical analyses on the rising trends in identity theft; however, a
closer review of current data reveals that the incidence of new account
fraud-the mainstay of LifeLock’s services- had actually declined in 2013,
meaning LifeLock’s use of such data amounts to nothing more than a scare tactic;
vi. $1 Million Total Service Guarantee; which is in actuality a clever marketing
ploy that is essentially worthless.
5. In short, LifeLock purports to provide sweeping and superior identity theft
protection services, when, in fact, its services are limited in scope and
effectiveness and inferior to services offered by other credit card companies
for free.
6. LifeLock’s unsavory and deceptive practices are nothing new. Indeed, as
recent as 2010, the Federal Trade Commission (“FTC”) and 35 Attorneys General
brought an action (the “FTC Action”) alleging that LifeLock made material
misrepresentations and/or omissions of material fact in violation of Section
5(a) of the FTC Act by representing and/or creating the impression, among
others, that (a) LifeLock stops identity theft before it happens, (b) LifeLock
offers a proven solution to identity theft, and (c) LifeLock guarantees
identity-theft from ever happening. As a result of the FTC Action LifeLock was
permanently enjoined from “misrepresenting, in any manner, expressly or by
implication” that its product prevents misuse of personal data, the
effectiveness or scope of its services, and the risk of identity theft to
consumers, among other things. In addition, LifeLock was forced to pay out
approximately $12 million. Notwithstanding, LifeLock continues, 5 years later,
to engage in the same fundamental, deceptive practices in marketing to new
customers and in inducing existing customers to renew the service on a monthly
or annual basis.
7. LifeLock’s subscription-based services are governed by, among other things,
LifeLock’s Service Terms and Conditions (“Service Terms”), which specifically
provides that
The Service Terms and any Services provided hereunder will be governed by the
laws of the State of Arizona, without regard to any laws that would direct the
choice of another state’s laws and, where applicable, will be governed by the
federal laws of the United States.
As such, class-wide application of Arizona law is appropriate.




















1279432.1 - 3 - AMENDED CLASS ACTION COMPLAINT
CASE NO. 3:15-CV-258




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 110 of 289

8. Generally, this class action alleges that Defendant has engaged, on an
ongoing and continuous basis, in deceptive marketing and sales practices in
connection with its subscription based membership plans in violation of the
Arizona Consumer Fraud Act, Ariz. Rev. Stat. § 441522 (A), as well as breached
its contract with its consumers. As customers who have paid LifeLock’s periodic
subscription fees (“Membership Fees”) at all relevant times hereto, Plaintiffs
bring this action on behalf of a national class of consumers who paid Membership
Fees after January 19, 2009.
9. More particularly, Plaintiffs allege that LifeLock has engaged in a
fraudulent and/or misleading course of conduct by making material
misrepresentations and/or omissions that LifeLock’s services (i) are
“comprehensive,” (ii) provide timely and continuous “alert” services, (iii) are
founded on patented alert technology that purports to “stop thieves before they
do damage,” (iv) provide protection that “watches out for you in ways banks and
credit card companies just can’t;” and (v) $1 Million Total Service Guarantee.
In addition, LifeLock falsely and/or misleadingly represents the risk of
identity theft to consumers. Contrary to LifeLock’s representations and/or
omissions, LifeLock’s network covers an estimated 3% of reported banking
institutions; LifeLock’s “alert” services are teeming with wide-scale problems,
such that the Company instituted regular code freezes; LifeLock’s services
cannot as a practical or legal matter fulfill and/or achieve the benefits
promised; LifeLock’s services provide an inferior product that, in substance,
offer little to no value; the risk of new account fraud was less than 1%,
meaning LifeLock’s principle service is inapplicable to 99% of American
consumers; and LifeLock’s $1 Million Total Service Guarantee is essentially
worthless.
10. Upon information and belief, as a result of LifeLock’s contractual breach
and its unfair, deceptive, and unconscionable practices, Defendant has amassed,
to the detriment of its customers, substantial sums of money from the monthly
fees paid by consumers (“Membership Fees”), including Plaintiffs, for these
Membership Plans. Accordingly, Plaintiffs seek damages, which at a minimum
include payments of monthly or annual charges for services that were not as
represented and payments for a service that is either illegal or infeasible for
a company such as LifeLock to perform.


































1279432.1 - 4 - AMENDED CLASS ACTION COMPLAINT
CASE NO. 3:15-CV-258




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 111 of 289



PARTIES
11. Plaintiff Napoleon Ebarle is a resident of California and subscriber, during
all relevant times hereto, to LifeLock.
12. Plaintiff Jeanne Stamm is a resident of California and subscriber, during
all relevant times hereto, to LifeLock.
13. Plaintiff Brian Litton is a resident of California and subscriber, during
all relevant times hereto, to LifeLock.
14. Plaintiff Reiner Jerome Ebarle is a resident of California and subscriber,
during all relevant times hereto, to LifeLock.
15. Defendant LifeLock is a Delaware corporation with its principal executive
offices at 60 East Rio Salado Parkway, Suite 400, Tempe, Arizona 85281. LifeLock
conducts business throughout California and the United States. It is currently
estimated that LifeLock provides identity theft services to over 3 million
subscribers.
JURISDICTION AND VENUE
16. This Court has subject matter jurisdiction over this action under the Class
Action Fairness Act of 2005, which, inter alia, amends 28 U.S.C. § 1332 to add
subsection (d), which confers jurisdiction over class actions where, as here,
“any member of a class is a citizen of a State different from any other
Defendant,” and the aggregated amount in controversy exceeds five million
dollars. See 28 U.S.C. § 1332(d)(2) and (6).
17. This Court has jurisdiction over Defendant because it does business in
California and upon information and belief Defendant’s conduct that gives rise
to this complaint, as further described below, occurred within and/or was
implemented, authorized, or ratified in California.
18. In accordance with 28 U.S.C. § 1391, venue is proper in this district
because a substantial part of the conduct complained of herein occurred in this
District.






































1279432.1 - 5 - AMENDED CLASS ACTION COMPLAINT
CASE NO. 3:15-CV-258




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 112 of 289

COMMON FACTUAL ALLEGATIONS
I. LifeLock’s Relationship With Its Subscribers
19. LifeLock markets, offers, and sells the following fee-based membership plans
to consumers (collectively referred to as the “Membership Plans”): LifeLock
Standard, LifeLock Advantage, and LifeLock Ultimate Plus.
20. LifeLock Standard purports to offer identity theft detection and alerts
within its network, lost wallet protection, address change verification, black
market website surveillance, reduced pre-approved credit card offers, and a $1
million total service guarantee for $9.99/mo.
21. LifeLock Advantage purports to offer LifeLock Standard services plus
fictitious identity monitoring, court records scanning, data breach
notifications, credit reports and scores, financial account activity alerts, and
a $1 million total service guarantee for $19.99/mo.
22. LifeLock Ultimate Plus protection purports to provide LifeLock Advantage
services plus bank account takeover alerts, enhanced credit application alerts,
file-sharing network searches, sex offender registry reports, credit reports and
scores, monthly credit score tracking, and a $1 million total service guarantee
for $29.99.
23. As an add-on service, a subscriber of one of these three Membership Plans
can enroll in LifeLock Junior, which is marketed and sold as providing
monitoring services for the member’s children’s personal information. LifeLock
Junior protection purportedly provides identity theft detection and alert
notifications, credit file detection, black market website surveillance,
file-sharing network searches, and a $1 million total service guarantee.
According to LifeLock, “LifeLock Junior – it’s relentless protection for your
kids and peace of mind for you.”
24. Each of LifeLock’s Membership Plans is governed by LifeLock’s Service Terms
and Conditions, which specifically provide that


These LifeLock Service Terms and Conditions (the “Service Terms”) are a legally
binding agreement between LifeLock, Inc. (“LifeLock,” “we” “our” or “us”) and
you (“you,” “your” or “yours”), and describe the terms under which you agree to
use the LifeLock identity programs, including any applicable Stolen Identity
Insurance (the “Protection Programs””), credit monitoring service (the “Credit
Monitoring Service”) and any other service or product which may be made
available to you by us for which you have registered or enrolled or have been
























1279432.1 - 6 - AMENDED CLASS ACTION COMPLAINT
CASE NO. 3:15-CV-258




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 113 of 289

registered or enrolled by an authorized third party (collectively the ‘Services”
and individually a “Service”).
25. In addition, the Service Terms provide as follows:


The Service Terms and any Services provided hereunder will be governed by the
laws of the State of Arizona, without regard to any laws that would direct the
choice of another state’s laws and, where applicable, will be governed by the
federal laws of the United States.
26. In sum, LifeLock customers are charged and pay between $10 and $30 dollars a
month in Membership Fees for the Company to monitor their identities, but as
discussed, LifeLock falsely and misleadingly advertises and sells its services
and does not provide the protections against identity theft as promised.
II. Defendant’s Products are Marketed, Offered, and Sold to Consumers in an
Unfair, Misleading, and Deceptive Manner.
A. LifeLock’s Claim of “Comprehensive” Services Misrepresents the Scope and
Effectiveness of Its Network
27. As previously noted, in 2008, the FTC filed suit against LifeLock alleging
that the Company’s services did not prevent identity theft, as represented, and
did not provide many of the protections claimed by LifeLock. Indeed, commenting
on the lawsuit, then FTC Chairman Jon Leibowitz had this to say: “The protection
[LifeLock] actually provided left enough holes that you could drive a truck
through it.” See
https://www.truthinadvertising.org/lifelocks-protectionleaves-much-to-be-desired/.
28. In resolution of the claims brought by the FTC, LifeLock and the FTC entered
into a Final Stipulated Judgment and Order for Permanent Injunction and Other
Equitable Relief as to Defendants LifeLock and Davis (the “FTC Order”), wherein
LifeLock and Davis and “their officers, agents, servants, and employees and all
persons in active concert of participation with any of them . . .” were
“permanently restrained and enjoined” from the following:


A.    in connection with the advertising, distributing, promoting, offering for
sale, or sale of any product, service, or program designed for the purpose of
preventing, mitigating, or recovering from any form of identity theft as defined
in 18 U.S.C. § 1028, misrepresenting in any manner, expressly or by implication:


1.     that such product, service, or program provides complete protection
against all forms of identity theft by making customers’ personal information
useless to identity thieves;
























1279432.1 - 7 - AMENDED CLASS ACTION COMPLAINT
CASE NO. 3:15-CV-258




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 114 of 289



2. that such product, service, or program prevents unauthorized changes to
customers’ address information;


3. that such product, service, or program constantly monitors activity on each
of its customers’ consumer reports;


4. that such product, service, or program ensures that a customer will always
receive a phone call from a potential creditor before a new credit account is
opened in the customer’s name;


5. the means, methods, procedures, effects, effectiveness, coverage, or scope of
such product, service, or program;


6. the risk of identity theft to consumers;


7. whether a particular consumer has become or is likely to become a victim of
identity theft; and/or


8. the opinions, beliefs, findings, or experiences of an individual or group of
consumers related in any way to any such product, service, or program.


Such products, services, or programs include, but are not limited to, the
placement of fraud alerts on behalf of consumers, searching the internet for
consumers’ personal data, monitoring commercial transactions for consumers’
personal data, identity theft protection for minors, and guarantees of any such
product, services, or programs.


B. misrepresenting in any manner, expressly or by implication, the manner or
extent to which they maintain and protect the privacy, confidentiality, or
security of any personal information collected from or about consumers.


29. Despite the permanent injunction, LifeLock has continued to market and sell
its products using the same and/or substantially similar marketing ploys,
promising customers “comprehensive” and “relentless” protection.
30. Despite promising “comprehensive” protection, LifeLock’s network only
provides limited protection against only some forms of identity theft.
31. To begin with, LifeLock makes misleading declarations, via its
advertisements and website, that “[e]nrollment takes just minutes and our 24/7
identity theft protection starts immediately.” In truth, however and as buried
in the fine print in LifeLock’s Service Terms it can take up to four (4) weeks
from the date of a customer’s acceptance of the Service Terms to complete the
enrollment process and for all services to be fully activated. As such,
LifeLock’s claims of “immediate” protection do not adequately portray the
enrollment process or the scope and effectiveness of LifeLock’s services and/or
operations.










1279432.1 - 8 - AMENDED CLASS ACTION COMPLAINT
CASE NO. 3:15-CV-258




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 115 of 289



32. In addition to its false and/or misleading claims of “immediate” protection,
LifeLock falsely and/or misleadingly portrays LifeLock’s “comprehensive” service
as trolling “a trillion data points.” In reality, LifeLock’s services do not
cover some of the largest credit card companies and/or businesses, or car loans.
Indeed, upon information and belief, LifeLock’s network consists of
approximately 250 institutions collectively. By way of comparison, there were
6,891 active banking institutions reported at the end of the third quarter in
2013, meaning LifeLock’s network has access to only 3% of these entities, and
that is being generous because it does not account for the hundreds of thousands
of retail outlets in the United States.
33. The limitations of LifeLock’s network are chronicled on various outlets. For
example, as recounted by one LifeLock customer on a January 4, 2014 post on
LifeLock’s Facebook page, the customer applied for a credit card at Best Buy but
never received an alert that someone was using her personal information to get a
credit card. To the contrary, she received an automatic email from LifeLock
stating that they had checked her information and “LifeLock found no fraudulent
activity associated with your personal information within our extensive network.
LifeLock monitors over a trillion data points and is relentlessly protecting
your identity . . . .” When the customer contacted LifeLock to question the
Company, she was informed that Best Buy was not in LifeLock’s network.
34. Similarly, and further demonstrative of LifeLock’s misrepresentations and/or
concealments, another customer complaint posted on April 1, 2014 on the Better
Business Bureau’s website, reveals that despite subscribing to LifeLock the
previous year under the impression “that, as advertised, the company would
notify me if there was activity using my personal information in order to detect
possible identity fraud,” LifeLock failed to send her a single alert when she
moved, changed her address on her credit card accounts, purchased a vehicle, and
had credit approved for a lease on a rental property. Moreover, when she
contacted LifeLock on the matter, she was told that the particular banks she
used were not in LifeLock’s network and car loans aren’t always counted.
35. Similarly, in a March 2013 special report, KTVU-TV in Oakland reported that
LifeLock completely missed not one, but two, identity theft incidents because
the two firms


























1279432.1 - 9 - AMENDED CLASS ACTION COMPLAINT
CASE NO. 3:15-CV-258




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 116 of 289



involved, Sprint and USAA, were not part of LifeLock’s network. See
http://www.ktvu.com/news/news/special-reports/industry-leader-identity-theft-protectionrecently/nWf9P/.
36. Thus, LifeLock’s proclaimed “comprehensive” network that purportedly trolls
“a trillion data points” is misleading and/or fails to inform customers that
LifeLock’s services do not cover some of the largest credit card companies
and/or businesses, or car loans.
37. In addition to falsely and/or misleadingly representing LifeLock’s
diminished network, LifeLock misrepresents the value of its services, many of
which are available for free. For example, LifeLock’s black market website
monitoring is essentially worthless. With regard to this service, LifeLock has
no authority or power to prevent personal information from being posted or
shared on these websites, and any “threat” is detected after the theft has
already occurred -- not “before it happens.” As such, this service provides
limited to zero value to LifeLock’s customers, and it misleads LifeLock’s
customers about the quality and characteristics of LifeLock’s services. Indeed,
upon information and belief, even if LifeLock sends a “black market” alert, it
does not have the ability to inform customers about the specific information on
the website, how it was obtained, or who obtained it, heightening the potential
for incorrect and/or unreliable information from LifeLock in this context.
38. LifeLock also fails to adequately inform its customers that it does not
provide 3bureau credit monitoring to subscribers of its Standard package. Most
consumers understand LifeLock’s representations to include this service in each
of its Membership Plans. However, this is not the case, and, upon and
information and belief, when consumers call LifeLock to inquire about the
disparity between the services advertised and those actually provided by
LifeLock, they are told they must increase their Membership Plan and Membership
Fees to be covered, despite the fact that customers can obtain their own credit
data for free.
39. Thus, LifeLock only provides credit monitoring to subscribers of LifeLock’s
Ultimate Plan, those paying the highest monthly premium of $30 a month. However,
credit monitoring is an antiquated service that is not very effective, and not
worth the heightened premium. Indeed, a 2013 Department of Justice study found
that less than 1% of existing account






















1279432.1 - 10 - AMENDED CLASS ACTION COMPLAINT
CASE NO. 3:15-CV-258




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 117 of 289

fraud was discovered from a credit monitoring service or credit report.
Similarly, Consumer Reports advises that “credit monitoring is a primitive
defense against ID theft that can scare you with lots of alerts for day-to-day
nonfraudulent changes in your credit report – only 1 in 20 alerts is actual
illicit activity – and that can ultimately train you to ignore the alerts.”
http://www.consumerreports.org/cro/news/2014/02/expect-less-and-pay-more-with-target-creditmonitoring/index.htm.
40. Further, LifeLock fails to inform customers that it does not monitor
transactions on existing accounts. Indeed, as noted below, approximately 90% of
current identity theft incidents consist of fraudulent transactions on existing
accounts. However, upon information and belief, LifeLock does not monitor
charges on a customer’s existing accounts. Thus, LifeLock provides zero
protection against credit card and bank fraud.
41. In this same vein, LifeLock’s alleged reduction of pre-approved credit card
offers is similarly of limited to no value. The essence of this so-called
service is simply LifeLock entering its members’ information at the Consumer
Credit Reporting industry at optoutprescreen.com, a process that takes less than
five minutes and that the customer can do by himself or herself for free.
Notwithstanding, LifeLock charges its customers approximately $10 to $30 month
for this service.
42. Upon further information and belief, LifeLock does not have direct access to
financial information. Accordingly, it is dependent on electronic transfers of
data from partners and has no ability to monitor paper forms.
43. In sum, LifeLock’s network does not cover major financial and business
institutions and several of the services offered provide zero value to
customers. As such, LifeLock falsely and/or misleadingly advertises its
services, as well as charges customers for services that they are not receiving
and/or that are essentially worthless.
B. LifeLock Conceals Wide-Scale Problems of Its “Alert” Services and Regular
Code Freezes
44. LifeLock represents that it will keep its customers timely informed through
use of its patented “Identity Alert System”. According to its website, LifeLock
promises the following:






































1279432.1 - 11 - AMENDED CLASS ACTION COMPLAINT
CASE NO. 3:15-CV-258




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 118 of 289

Alerts When You Need Them


With our patented LifeLock Identity Alert system, as soon as we detect a threat
to your identity, you’ll be notified by text, phone, or email, to help stop
thieves before they do damage. So while you’re out there connecting to the
world, we’ll be here helping to keep your personal information safe. (emphasis
added)
45. Defendant represents that it provides continuous “alert” services,
maintaining that its team works 24 hours a-day, 7 days a week, 365 days a year.
Specifically, Defendant touts:
Need Help? We’re Here all the Time.


Our award-winning Member Services agents are on the job every minute of every
day, including holidays. Call or contact us online whenever you need help or
have questions. If you do become a victim, our Certified Resolution Specialists
know exactly what to [do]. That’s why millions trust LifeLock with their
identity theft protection.
46. However, LifeLock’s representations falsely and/or misleadingly conveyed the
scope and effectiveness of its “alert” services. Indeed, in a complaint filed on
July 8, 2013 for wrongful termination (see Burke v. LifeLock, Inc., No.
13-CV-1355 (D. Ariz.)), insider Stephen P. Burke (“Burke”), a Senior Financial
Analyst with LifeLock from February 1, 2010 to March 2013, revealed that during
the period of his employment, LifeLock


had and continues to have widespread system problems in processing [ ] alerts
and sending them out to the customers as promised in its national marketing
campaigns. The problem of timely informing customers that their credit
information was accessed is so widespread that Defendant instituted a code
freeze. In essence, Defendant is deliberately ‘stepping on the brakes’ with
regard to sending this critical information to customers on a timely basis, and
worse, often choosing not to send these alerts out at all. This practice has
been referred to as “throttling.”
See Ex. 2: Burke Compl., ¶ 13.
47. Burke further revealed that he “first learned of an issue with LifeLock’s
alert notification services to customers through an e-mail chain forwarded to
him in late November 2012 by John Lenstrohm (“Lenstrohm”), [LifeLock’s]
Director, Direct Response. Id. at ¶ 15.
48. Burke further recounted that he reported the problems of delayed alerts,
diminished alert notification service, and “throttling” of alerts with the
following LifeLock officers and employees, among others: Lenstrohm, Director,
Direct Response; Erick Dickens,


























1279432.1 - 12 - AMENDED CLASS ACTION COMPLAINT
CASE NO. 3:15-CV-258




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 119 of 289

Vice President of Marketing; Amanda Mellon, Senior Manager; Brent Hazel,
Manager; Melinda Keels, Finance; and Gregory Lim, Burke’s immediate supervisor.
According to Burke, he raised concerns to these officers and employees about the
effects of not sending out alerts, specifically addressing that “throttling”
might violate the FTC Order. Burke also recommended that LifeLock “adjust its
marketing messaging to reflect this diminished service.” Id. at ¶¶ 16, 19.
49. In February 2014, LifeLock settled Burke’s wrongful termination suit for an
undisclosed amount.
50. To further put all this into perspective, a LifeLock website reports that
LifeLock “members receive over 20,000 alerts for potential identity fraud on a
weekly basis.” See
http://www.lifelockbusinesssolutions.com/why-lifelock/trust-lifelock/. With an
estimated three million members, this means that the typical LifeLock member
receives one alert every 150 weeks.
C. LifeLock Falsely Touts Its Patented Technology to Mislead Customers into
Believing It Will “Stop Thieves Before They Do Damage”
51. In addition to the already described misdeeds, LifeLock falsely and/or
misleadingly leads customers to believe that its patented technology will “stop
thieves before they do damage.” However, this is a guarantee that LifeLock
cannot back, as either a legal or practical matter.
52. Via its website, LifeLock purports to “review each attempt to misuse your
identity, and proactively contact you anytime we detect an exposure or threat.”
However, LifeLock’s representation gives customers a false sense of security
because LifeLock’s technology, systems, and personnel are inadequate to provide
this level of protection.
53. First, and as previously noted, LifeLock’s network is far more limited than
LifeLock represents and LifeLock’s “alert” services were so riddled with
problems that the Company instituted a code freeze, meaning that members did not
receive notification of potential exposures or threats because LifeLock
routinely turned these services off. Thus, LifeLock’s technology cannot, as a
practical matter, guarantee to “stop thieves before they do damage.”


































1279432.1 - 13 - AMENDED CLASS ACTION COMPLAINT
CASE NO. 3:15-CV-258




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 120 of 289

54. Second, LifeLock’s systems and personnel are not equipped to handle the
level of administrative, technical, and physical safeguards that is necessary to
provide the promised protections.
55. More specifically, all Lifelock subscribers, including Plaintiffs and all
members of the proposed Class, provide Lifelock with sensitive personal data,
including credit card, social security and bank account numbers. The FTC Order,
in addition to what has previously been listed, ordered LifeLock (as well as any
business entity controlled by Davis that collects, maintains, or stores personal
information from or about consumers) to “establish and implement, and thereafter
maintain, a comprehensive information security program that is designed to
protect the security, confidentiality, and integrity of personal information
collected from or about consumers. Such program, the content and implementation
of which must be fully documented in writing, shall contain administrative,
technical, and physical safeguards appropriate to the entity’s size and
complexity, the nature and scope of the entity’s activities, and the sensitivity
of the personal information collected from or about consumers . . . .” In this
same vein, the FTC Order required LifeLock to (1) make an initial assessment and
biennial assessments for twenty years on the effectiveness of its safeguards,
and (2) distribute a copy of the FTC order to all principals, officers,
directors, managers, employees, agents, and representatives for a period of five
years, or until February 23, 2015.
56. Despite the obligations imposed by the FTC Order, LifeLock continued to use
ineffective administrative, technical, and physical safeguards, failed to
routinely assess and report the adequacy of the effectiveness of its safeguards,
and failed to distribute the FTC Order to required personnel. All the while,
however, LifeLock falsely and/or misleadingly represented that it would “stop
thieves before they do damage.”
57. The deficiencies in LifeLock’s systems and staffing have been documented by
a Company insider. Indeed, on the heels of the Burke settlement, insider Michael
D. Peters (“Peters”), LifeLock’s Chief Information Security Officer from
approximately May 24, 2013 through July 29, 2013, corroborated Burke’s
allegations of wide-scale problems and himself filed






































1279432.1 - 14 - AMENDED CLASS ACTION COMPLAINT
CASE NO. 3:15-CV-258




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 121 of 289

a complaint against LifeLock for wrongful termination and violation of
whistleblower protection laws, a suit that remains ongoing.
58. In his complaint against LifeLock, Peters alleges that upon commencing work
at LifeLock, he immediately began an initial risk assessment of the Company.
Peters states that prior to his risk assessment, the Company had never conducted
a bona fide risk assessment. Ex. 3: Peters Compl. ¶ 17.
59. Peters further alleges that the risk assessment uncovered that LifeLock’s
technology and security were ineffective to deliver the protections LifeLock
promised. Specifically, Peters determined that
• LifeLock’s internal capacity for governance implemented (policies, audit plan,
change controls, architecture review, etc.) was at 47% of the minimum to protect
LifeLock’s customers and their sensitive information.” (Id. at ¶ 18);
• “LifeLock’s technological security readiness (intrusion prevention, data
leakage, data encryption, access controls, physical security, etc.) was only at
27% of the minimum to protect LifeLock’s customers and their sensitive
information.” (Id. at ¶ 19); and
• “LifeLock’s security vigilance (vulnerability testing, auditing, monitoring,
awareness education, event logging, incident management, etc.) was at 0% of the
minimum to protect LifeLock’s customers and their sensitive information.” (Id.
at ¶ 20).
60. According to Peters, these deficiencies were due, in large part, to
deficient staffing. LifeLock only had two people responsible for security. One
individual lacked technical skill and only had minimal security experience.
While the other had technical skills, he was newly out of college and lacked
experience. Peters determined that millions of consumers were at risk, which led
Peters to advise LifeLock Chief Financial Officer, Chris Power, and LifeLock
Chief Information Officer, Rich Stebbins, that LifeLock should immediately hire
12 information security professionals. Peters reports that in response, LifeLock
fired Peters, resulting in Peters filing suit. (Id. at ¶¶ 20-25.)






























1279432.1 - 15 - AMENDED CLASS ACTION COMPLAINT
CASE NO. 3:15-CV-258




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 122 of 289

61. Peters further states that the findings of his assessment included discovery
of multiple examples of LifeLock’s misleading, unfair, and/or deceptive
practices, including, among others, the following:
• LifeLock’s director of internal audits, Tony Valentine, had collected evidence
from the information security team that existed prior to Peters’s arrival
related to access logging, audit logging, audit log reviews, network security
controls, and data leakage controls that either (1) did not truly exist because
the technology was still in boxes; or (2) LifeLock lacked the staff to keep
track of everything; or (3) such reviews were not actually conducted.
• LifeLock employee Dave Bridgman reported that LifeLock’s current practice was
to manipulate the customer alerts sent to its elderly customers. LifeLock would
turn off or reduce the services alerting elderly customers to reduce the call
volume received by LifeLock’s customer support center.
• LifeLock was in the process of finalizing a new product offering called
PassLock. This system was designed to allow customers to include their passwords
for up to ten accounts. PassLock would then crawl through hundreds of internet
sites to check the username and password supplied by the customer and report
back to the customer. The problem was that the database was not being protected
with industry-grade encryption. The database was predicted to contain millions
of customer credentials that would be devastating to consumers if a breach
occurred. Moreover, the system was going to utilize third-party cloud hosting
business without that third party’s knowledge or consent. Technically, the
PassLock crawling would be identified by most service providers as intrusive,
illegal, illegitimate, and then blacklist the source address.
Id.
62. Accordingly, company insiders have confirmed that LifeLock intentionally
misled its customers concerning the scope and effectiveness of its services.




































1279432.1 - 16 - AMENDED CLASS ACTION COMPLAINT
CASE NO. 3:15-CV-258




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 123 of 289



63. Moreover, the Consumer Product Advisor reports that LifeLock’s products and
services are marketed in a confusing and convoluted way, masking their
limitations, exclusions, and restrictions, and making it impossible for
consumers to knowingly determine what these products cover and whether they
provide a worthwhile benefit.
64. LifeLock is able to perpetuate its maze-like services through use of its
“affiliates.” As part of its marketing campaign, LifeLock uses an affiliate
program whereby people and/or businesses create websites and blogs that link to
LifeLock.com. The affiliates receive a commission on each enrollment generated
from their site or review. Thus, LifeLock’s affiliates are incentivized to
perpetuate LifeLock’s advertising and marketing scheme and mislead consumers.
65. Moreover, even though the FTC Order requires LifeLock to distribute a copy
of the FTC Order to LifeLock’s affiliates, upon information and belief, LifeLock
fails to provide its affiliates a copy of the FTC Order. Failure to do so is
itself a violation of the FTC Order.
66. In addition, upon information and belief, LifeLock fails to adequately
inform its members that the Company only runs a credit report once a year and
that the Sex Offender list maintained by LifeLock is not updated on a daily or
weekly basis.
67. Upon further information and belief, Defendant’s customer service
representatives employ an array of deceptive tactics to thwart members’ ability
to cancel their Membership Plans, such as putting customers on hold for lengthy
amounts of time, citing misleading identity theft statistics, and telling
consumers that without LifeLock’s services their identity will be stolen.
68. Indeed, various customer complaints posted on
www.consumeraffairs.com/privacy/lifelock.html report that LifeLock does not
timely respond to cancellation requests and/or uses scare tactics to bully or
mislead customers into believing that they are unsafe without LifeLock.
Moreover, customers report that even after canceling their accounts, or at least
a portion thereof, they continued to be billed by LifeLock for the canceled
services.
69. In sum, LifeLock’s marketing and sales representations misrepresent that
Defendant’s services have many hidden, variable, and narrow restrictions; that
Defendant’s alert




















1279432.1 - 17 - AMENDED CLASS ACTION COMPLAINT
CASE NO. 3:15-CV-258




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 124 of 289



notification services are substantially diminished because of the Company’s
practice of “throttling” alerts; and that Defendant’s monitoring services were
not equipped to handle and protect a customer’s personal information as
represented by LifeLock. Consequently, LifeLock’s promise to “stop thieves
before they do damage” is a falsehood.
D. LifeLock Promises Protection That It Purports Other Banks and Credit Card
Companies Cannot Provide


70. In 2008, Experian Information Solutions, Inc. (“Experian”), a credit
reporting agency, filed suit against LifeLock alleging that LifeLock’s practice
of placing and renewing “fraud alerts” under consumers’ names violated the
federal Fair Credit Reporting Act (“FCRA”) because the statutory language
excludes corporations such as LifeLock from placing “fraud alerts”. According to
court documents, LifeLock called Experian’s fraud hotline up to 15,000 times a
day to request “fraud alerts.”
71. In an order granting partial Summary Judgment in favor of Experian, the
Honorable Andrew J. Guilford agreed with Experian, finding that under the
language of the statute and its legislative history, “the FCRA embodies an
established public policy against companies like LifeLock placing fraud alerts
on behalf of consumers.” See Experian Information Solutions, Inc. v. LifeLock
Inc. (Case No. SACV08-00165 AG), Order Granting Motion for Partial Summary
Judgment, attached hereto as Ex. 1. Accordingly, the very premise of LifeLock’s
promised protections, i.e. the Company setting fraud alerts on behalf of its
consumers, was declared unlawful.
72. Despite the court’s ruling in Experian, LifeLock’s business model and
services have remained substantially unchanged since 2005. See
http://consumerproductadvisor.com/lifelock-review/. Indeed, on the website
www.lifelockblog.com/why-lifelock/, which upon information and belief is owned
by LifeLock, has a 2015 copyright and was last visited by Plaintiffs’ counsel on
January 14, 2015, LifeLock continues to represent that “LifeLock will request on
your behalf that fraud alerts be placed on your accounts – By doing these,
creditors will use extra care to identify who you are to investigate the
validity of any transaction.”
























1279432.1 - 18 - AMENDED CLASS ACTION COMPLAINT
CASE NO. 3:15-CV-258




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 125 of 289

73. On this same website, LifeLock further represents that “If a child has a
credit report, LifeLock will request that fraud alerts be placed on the child’s
accounts.” See www.lifelockblog.com/why-lifelock/.
74. However, at no time does LifeLock inform consumers that under the statutory
language of the FCRA, only an individual is allowed to place a “fraud alert,”
either for themselves, or acting on behalf of or as a personal representative to
another individual.
75. Likewise, LifeLock fails to inform consumers that a federal court has
previously ruled that placement of fraud alerts by LifeLock with any credit
reporting agency violates public policy.
76. As set forth above in ¶27the FTC Order enjoins LifeLock from
misrepresenting, expressly or by implication, “the means, methods, procedures,
effects, effectiveness, coverage, or scope” of LifeLock’s services. Thus,
LifeLock had an ongoing duty throughout the Class Period to provide accurate and
non-misleading information with regard to “the means, methods, procedures,
effects, effectiveness, coverage, or scope” of its services. Notwithstanding
this duty, throughout the Class Period, Defendant made, and continues to make,
material misrepresentations and omissions.
77. Moreover, as set forth above, LifeLock’s technology and personnel were
deficient and incapable of protecting the security, confidentiality, and
integrity of personal information collected from or about consumers as promised.
Thus, in reality, LifeLock provides an inferior service to that offered by other
banks and credit card companies for free.
78. Notably, at around the same time Peters filed his wrongful termination suit
against LifeLock in federal court, Peters filed a whistleblower complaint with
the FTC. As a result, in or about August 2013, the FTC opened an investigation
into LifeLock’s current policies, procedures, and practices. Upon information
and belief, the FTC investigation remains ongoing.
79. Thus, Defendant’s representations that LifeLock offers protection that other
banks and credit companies can’t are misleading, at best.


































1279432.1 - 19 - AMENDED CLASS ACTION COMPLAINT
CASE NO. 3:15-CV-258




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 126 of 289

E. LifeLock Uses Statistical Analyses and Testimonials to Mislead Consumers of
the Risk of Identity Theft and the Benefits and Results of LifeLock’s Services
80. Upon information and belief, the foundation of LifeLock’s marketing strategy
is the use of misleading statistics and testimonials, as well as other scare
tactics.
81. More specifically, on its website, LifeLock proclaims that “according to the
Department of Justice, approximately 16.6 million Americans were victims of
identity theft in 2012, sustaining more than $24 billion of economic losses.”
(citing “Victims of Identity Theft, 2012,” Department of Justice, 2012).
82. At the same time, LifeLock assures that “[w]ith approximately 3 million
LifeLock members, we’re committed to providing our consumers peace of mind amid
the growing threat of identity theft.”
83. However, LifeLock’s statistics are misleading at best. In point of fact, in
a 2014 report on industry statistics, Javelin Research reported that 88% of all
U.S. fraud loss was related to fraud on existing accounts and that new account
fraud has fallen to “historic lows.” In this same report, Javelin found that the
incidence of new account fraud was only 0.5% in 2013, down from 1.2% in 2012.
Javelin further determined that new account fraud is rapidly declining because
financial institutions have made it more difficult for criminals to open
fraudulent accounts.
84. However, LifeLock makes no differentiation in its marketing. This is
undoubtedly because LifeLock does not monitor charges on customers’ existing
accounts, only on new accounts. Stated another way, LifeLock does not protect
against those instances where someone steals your credit-card number and begins
making purchases with that information. Thus, LifeLock’s services only pertain
to a fraction of a percent of current identity theft trends.
85. Notwithstanding the small umbrella of protection actually provided by
LifeLock, LifeLock’s use of such statistics falsely and misleadingly conveys the
message that the scope of LifeLock’s network is more expansive than it actually
is, as well as falsely and/or misleadingly conveying the characteristics of
LifeLock’s Membership Plans and its $1 Million Guarantee. In truth, and as
further discussed below, LifeLock’s services and purported patented technology




























1279432.1 - 20 - AMENDED CLASS ACTION COMPLAINT
CASE NO. 3:15-CV-258




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 127 of 289

regularly fail to notify customers of new account openings, auto loans, and/or
wireless account activity. In reality, it simply does not provide the promised
“comprehensive” protection that it purports other banks and credit companies
cannot offer.
86. Moreover, LifeLock’s use of such statistics fails to inform consumers that
LifeLock does not protect against tax and wage-related fraud, which the FTC
listed as the most common type of identity theft in 2012. See
https://www.truthinadvertising.org/lifelocksprotection-leaves-much-to-be-desired/.
87. LifeLock is able to further perpetuate its commercial deception and mask the
true scope of its network through use of false and/or misleading testimonials.
These testimonials are used to aid in the appearance of legitimacy; however,
they falsely and misleading present the scope and effectiveness of LifeLock’s
services.
88. For example, a testimonial from Gene Z. on LifeLock’s website states that
Gene Z. was contacted by a company that sold large computer equipment and asked
if he had purchased a computer, which he had not. Gene Z. states that while he
was in the process of looking up his credit card information, he received a call
from LifeLock informing him that someone had tried to use his social security
number to open a phone account. Gene Z. further states that he informed LifeLock
of the potential credit card fraud and asked LifeLock what he needed to do. Gene
Z. states that LifeLock told him “Don’t worry, we’ll take care of everything.”
First, this testimonial falsely and/or misleadingly conveys the message that
LifeLock protects against any and all credit card fraud, which it does not.
Second, this testimonial falsely and/or misleadingly conveys the message that
LifeLock handles every aspect of a customer’s ordeal while the customer has zero
responsibility to take any action. In reality, LifeLock mandates a list of
exclusions and preconditions that substantially limit the applicability of
LifeLock’s services and its $1 Million Total Service Guarantee. Third, this
testimonial falsely and/or misleadingly conveys the message that LifeLock’s
services will prevent identity theft, a representation that LifeLock cannot
guarantee.
89. Similarly, a second testimonial from Justin L., also on LifeLock’s website,
recounts how Justin L. was contacted by several credit card companies to verify
credit






















1279432.1 - 21 - AMENDED CLASS ACTION COMPLAINT
CASE NO. 3:15-CV-258




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 128 of 289

applications, which he did not in fact apply for. Justin L. further states that
whoever was attempting to open these new accounts in his name, also got into his
bank account. Justin L. then states that he signed up for LifeLock and has had
no problems since. This testimonial falsely and/or misleadingly leads consumers
to believe that the result a customer can expect after signing up with LifeLock
is a complete reduction in identity theft threats, i.e. that LifeLock’s services
will prevent identity theft. Further, this testimonial falsely and/or
misleadingly conveys the message that LifeLock’s services provide complete
protection and/or greater protection than credit card companies provide. Also,
this testimonial falsely and/or misleadingly conveys the message that when
someone tries to misuse a customer’s information LifeLock automatically kicks
in.
90. Another testimonial used by LifeLock, and found at
http://www.reviewsonlife.com/life-reviews/life-testimonial.html, states, “As the
owner of a small business my employees are an extension of my family. I looked
into LifeLock and immediately paid to sign everyone up.” This testimonial is
false and/or misleading because it conveys the message that LifeLock provides
protection for all business activities, when, in fact, it does not. See below.
91. The testimonials described above are unsubstantiated and/or falsely and/or
misleadingly overstate the services provided by LifeLock and the benefits and
results achieved by utilizing LifeLock’s services. In truth, LifeLock’s network
is extremely limited and is dependent upon the exchange of electronic
information, meaning it does not have the capacity to monitor paper
applications. Moreover, the scope, quality, and characteristics of its services
do not provide the protections promised because LifeLock’s safety protocols are
not sufficient, LifeLock’s suffers from lack of adequate personnel, and many of
LifeLock’s services are available to a consumer for free.
92. In this same vein, celebrity endorsements from Rush Limbaugh, Rudy Guiliani,
Montel Williams, and others falsely and misleadingly convey the effectiveness of
LifeLock’s services. Indeed, each of these paid advertisers give LifeLock
customers a false sense of security


























1279432.1 - 22 - AMENDED CLASS ACTION COMPLAINT
CASE NO. 3:15-CV-258




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 129 of 289

because, as described herein, LifeLock’s services are predicated on illusory,
worthless, and/or misleading promises.
F. LifeLock’s $1 Million Total Service Guarantee is Nothing More Than a Clever
Marketing Ploy That Is Essentially Worthless
93. Through its website and advertisements, LifeLock makes the blanket statement
“Sign up for any LifeLock membership and you’re immediately backed by our $1
Million Total Service Guarantee.”
94. LifeLock further proclaims, “If you become a victim of identity theft while
a LifeLock member, we’ll spend up to $1 million to hire experts, lawyers,
investigators, consultants and whomever else it takes to help your recovery.
Benefits under the Service Guarantee are provided under a zero deductible
identity theft insurance policy.” Also promising, “Our U.S. based recovery
agents work closely with you to evaluate your specific situation and provide the
support you need to recover quickly. When necessary, a Certified Resolution
Specialist will handle your case step by step.”
95. Broken down, LifeLock’s $1 Million Identity Theft Guarantee has two
components: (1) identity theft insurance, and (2) a service guarantee.
96. The first part of LifeLock’s $1 Million Guarantee, i.e. the identity theft
insurance, is described by LifeLock as follows: “Identity theft insurance
included with your LifeLock membership – with zero deductible – reimburses you
for certain out-of-pocket expenses.”
97. Notably, LifeLock is not an insurance company. Accordingly, the insurance
component of the guarantee is provided by a third-party insurance company called
State National Insurance Company (“State National”).
98. However, the insurance policy provided by State National contains an
exhaustive list of restrictive provisions and exclusions, rendering the policy
less than the premiums paid for it. More specifically, the Master Policy
provides the following exclusions:
• Any loss arising from dishonest acts;
• Any loss arising from bodily injury;
• Any loss arising from war or terrorism;


























1279432.1 - 23 - AMENDED CLASS ACTION COMPLAINT
CASE NO. 3:15-CV-258




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 130 of 289

• Any loss arising from pollution;
• Any loss arising from radioactive Contamination;
• Any loss arising from contract frustration business;
• Any loss arising from failure to or delay in delivery or supply of any form of
property whatsoever;
• Any loss arising from any form of financial guarantee, surety, or credit
indemnity;
• Any loss arising from fraudulent withdrawals by immediate family members;
• Any loss not reported within 90 days;
• Any loss arising from any business activity;
• Any loss resulting from or arising out of the destruction, confiscation, or
seizure by order of any government of public authority; and
• Any loss arising from a voluntary disclosure of any code or other security
information.
In addition, the Master Policy has an exhaustive list of conditions precedent.
These limitations and restrictions prevent consumers from being able to decipher
what is covered and what is not and/or the true value of the Master Policy.
99. The second component, the service guarantee, is described by LifeLock as
follows: “If you become a victim of identity theft while you are a LifeLock
member we will spend up to $1 million to hire experts, lawyers, investigators,
consultants, and whoever else it takes to help your recovery.” Thus, the service
guarantee is supposed to cover legal costs, remediation, service costs, and case
management costs in the event of an identity theft.
100. However, LifeLock’s service guarantee is limited by the Master Policy,
which provides as follows:


Remediation Service Cost. The amount of reasonable and necessary expenses paid
to investigators and other third-party business providers who are retained by
LifeLock and provide any services that are reasonably necessary, viewed in the
context of LifeLock’s business and Membership Programs, to restore the good name
and identity of the Insured, or to recover Losses of the Insured in accordance
with any Membership Program. (emphasis added)


Consequently, because the service guarantee is given in the context of
“LifeLock’s business and




























1279432.1 - 24 - AMENDED CLASS ACTION COMPLAINT
CASE NO. 3:15-CV-258




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 131 of 289

Membership Programs” and, as described herein, LifeLock’s network and services
are severely limited and/or restricted, LifeLock’s service guarantee does not
cover a variety of identity theft instances and/or losses incurred by LifeLock’s
customers.
101. Thus, upon information and belief, LifeLock’s $1 Million Service Guarantee
is illusory. Demonstrating the illusory nature of LifeLock’s guarantee, LifeLock
Senior Vice President Mike Prusinski reported that as of September 27, 2011, the
largest payout under the service guarantee was approximately $2,500 (a fraction
of 1% of the $1 Million Total Service Guarantee).
III. LifeLock Breached Its Contractual Obligations
102. Through its advertising, website, and Service Terms, LifeLock made
analogous offers to Plaintiffs and the members of the Class to protect their
identity by, among other things, providing “comprehensive” protection that
“banks and credit card companies” cannot provide, “up-to-the-minute” alerts,
adequate safeguards and personnel, and a $1 Million Total Service Guarantee. See
Ex. 4 (LifeLock client agreement).
103. Plaintiffs and the Class accepted LifeLock’s offer and provided
consideration through payment of Membership Fees.
104. Upon information and belief, all relevant contracts contain a clause
stating:


…any Services provided hereunder will be governed by the laws of the State of
Arizona, without regard to any laws that would direct the choice of another
state’s laws and, where applicable, will be governed by the federal laws of the
United States.
Accordingly, class-wide application of Arizona law is appropriate.     
105. LifeLock breached its contract with Plaintiffs and the members of the Class
by making material misrepresentations about the agreement and its services.
106. Up to 3 million people paid on average between $10.00 and $30.00 for a
service LifeLock promised, but did not – and could not – provide. In reliance on
that promise, those who subscribed to LifeLock’s products at worst were left
unprotected and suffered further harm, and at best were paying for a service
that they were not receiving.


























1279432.1 - 25 - AMENDED CLASS ACTION COMPLAINT
CASE NO. 3:15-CV-258




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 132 of 289

107. LifeLock’s first contractual promise to its subscribers is that it provides
“comprehensive” identity theft protection. Subscribers rely on LifeLock’s
promise of “comprehensive” monitoring to mean that LifeLock does in fact have
the capability of providing such a service. As stated above, LifeLock’s services
do not cover some of the largest credit card companies and businesses, nor does
it cover car loans. Instead, LifeLock only monitors 250 institutions in total,
less than 3% of entities that would require monitoring.
108. Failure to monitor the remaining 97% of entities which could be the source
of identity theft for subscribers is a clear breach of LifeLock’s contractual
obligation to provide comprehensive monitoring.
109. LifeLock’s second contractual promise is that it provides timely and
continuous 24/7/265 “alert” services. Subscribers rely on this service to notify
them of any suspicious activity related to their identities. Not only does
LifeLock lack the resources and personnel to follow through on this service, but
also, LifeLock has actually suspended this service entirely both because of
system failures and as a way of deflecting customer service calls.
110. This is an example not simply of failure to comply with a contractual
obligation, but rather a failure to perform the contractual obligation at all.
Subscribers rely on notifications of suspicious activity so that they may
proactively take next steps in protecting themselves. By throttling or shutting
down the alert system entirely, LifeLock fails to meet its contractual
obligation of keeping its subscribers informed of suspicious activity.
111. LifeLock’s third contractual promise is that it employs a patented alert
system which stops identity theft before it does damage. This was an obligation
that LifeLock did not meet, and could not as a practical or legal matter.
Numerous audits and recommendations were presented to LifeLock regarding its
products and policy that brought to light deficiencies in LifeLock’s ability to
deliver on this particular promise. (See ¶ 45 through 60). Despite having notice
that they did not have the technology, personnel, and expertise to deliver this
service, LifeLock nevertheless promised to provide it to subscribers and charged
them for it. Moreover, as described in ¶ 60 above, some of the technology which
LifeLock intended to use to sweep the




























1279432.1 - 26 - AMENDED CLASS ACTION COMPLAINT
CASE NO. 3:15-CV-258




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 133 of 289



web first left its subscribers’ personally identifiable information entirely
unencrypted and second was arguably illegal.
112. LifeLock’s fourth contractual promise is that it provides a monitoring
service that banks and credit card companies cannot provide. Subscribers rely on
this promise and pay LifeLock to provide a superior service than their banks or
credit card companies. As discussed above, LifeLock’s lack of technology,
personnel, and expertise has made it impossible for them to deliver even a
substandard level of care in credit monitoring, let alone provide a service
superior to that provided by banks and credit card companies for free.
113. Finally, LifeLock’s fifth contractual obligation is that it will use
statistical analyses on rising trends in identity theft to better protect its
subscribers. Subscribers rely on this promise by trusting that LifeLock will
stay up-to-date and adjust its monitoring accordingly. Data over the past three
years has clearly shown that the incidence of new account fraud accounts for the
clear minority of fraud, and instead that the vast majority of fraud is related
to existing accounts. And yet, LifeLock fails to provide for this exact type of
identity theft – if someone steals your credit card number and uses it to make
purchases, LifeLock won’t help you.
114. In sum, LifeLock fails to deliver on any of the above contractual
obligations it promises to provide. And in exchange, up to 3 million subscribers
pay LifeLock up to $30.00 a month, believing they are protected when in fact
they are getting nothing in return.
FACTUAL ALLEGATIONS SPECIFIC TO NAMED PLAINTIFFS
115. Plaintiff Napoleon Ebarle has been a member of LifeLock since at least
2012. In addition, Plaintiff Napoleon Ebarle enrolled his wife and two minor
children. Since his enrollment and based on LifeLock’s representations and
promises, Plaintiff Napoleon Ebarle has paid LifeLock a fee of approximately $40
a month for LifeLock’s services.
116. Based on LifeLock’s advertisements and representations, as identified
herein, Plaintiff Napoleon Ebarle understood and/or had the impression that
LifeLock would protect against any attempt to steal his identity or fraudulently
procure credit under his name, would contact him in the event his personal data
was used, and send him “up-to-the-minute” alerts. In






















1279432.1 - 27 - AMENDED CLASS ACTION COMPLAINT
CASE NO. 3:15-CV-258




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 134 of 289

accord with Plaintiff Ebarle’s understanding, he submitted his, his wife’s, and
his children’s personal information to LifeLock.
117. In or around August of 2014, Plaintiff Ebarle opened a Discover account;
however, Plaintiff Ebarle did not receive an alert from LifeLock in connection
with this new account opening.
118. Similarly, in or around October 2014, Plaintiff Ebarle opened a new account
with US bank and Wells Fargo. Yet again, however, Plaintiff Ebarle did not
receive any notifications from LifeLock in connection with these account
openings.
119. In comparison to LifeLock’s inability and/or failure to detect and report
these activities, each of the three (3) instances described above was detected
and reported to Plaintiff Ebarle through his alternative account with Protect My
ID, a LifeLock competitor.
120. Consequently, it is clear that Plaintiff Ebarle did not receive the
services and/or support promised by LifeLock and paid for by Plaintiff Ebarle,
and that LifeLock does not provide the superior “comprehensive” services
promised.
121. Additionally, during the period from March through December 2014, while
Plaintiff Ebarle received approximately six alerts pertaining to his wife’s
personal information from Protect My ID, he did not receive a single alert from
LifeLock. Upon contacting LifeLock, Plaintiff Ebarle learned that despite paying
for services for himself and his wife, LifeLock was not servicing the account
for his wife, even though Plaintiff Ebarle had been charged for and paid for
these services.
122. Plaintiff Jeanne Stamm subscribed to LifeLock in 2008. Since that time,
Plaintiff Stamm has paid LifeLock a fee of $9 per month, or $108 a year.
123. Based on LifeLock’s advertisements and representations, Plaintiff Stamm
understood and/or had the impression that LifeLock would protect against any
attempt to steal her identity or fraudulently procure credit under her name and
send her timely alert notifications. Based on her understanding, Plaintiff Stamm
submitted her personal information to LifeLock.
124. At no time relevant hereto was Plaintiff Stamm aware that LifeLock was not
permitted to submit fraud alerts on her behalf; that LifeLock’s consumer alert
notification






























1279432.1 - 28 - AMENDED CLASS ACTION COMPLAINT
CASE NO. 3:15-CV-258




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 135 of 289

services were routinely disabled by the Company; or that LifeLock’s technology
and personnel were deficient and incapable of protecting the security,
confidentiality, and integrity of personal information collected from or about
consumers as promised.
125. Plaintiff Brian Litton has been a member of LifeLock since 2007. In
addition, Plaintiff Litton enrolled his wife and minor child. Since his
enrollment and based on LifeLock’s representations and promises, Plaintiff
Litton has paid LifeLock a fee of approximately $30 a month for LifeLock’s
services.
126. Based on LifeLock’s advertisements and representations, Plaintiff Litton
understood and/or had the impression that LifeLock would protect against any
attempt to steal his identity or fraudulently procure credit under his name,
would contact him in the event his personal data was used, and send him timely
alerts. In accord with Plaintiff Litton’s understanding, he submitted his, his
wife’s, and his child’s personal information to LifeLock.
127. In or around late February 2015, Mr. Litton received correspondence from a
credit company that someone was attempting to open a credit account in his name.
He informed the company that it was not him, and the credit card company closed
the account. Mr. Litton never received an alert from LifeLock.
128. Shortly after this incident, someone did open a Sears account in Mr.
Litton’s name, charging approximately $750.00. Mr. Litton called and canceled
the credit card. Again, Mr. Litton never received a notification from LifeLock.
When Mr. Litton called LifeLock to inquire why the Company was not sending him
notifications on these account openings, LifeLock instructed him that he needed
a different plan for LifeLock to monitor these activities and to assist him in
restoring his name.
129. Based on LifeLock’s representations, Mr. Litton enrolled in LifeLock’s
Ultimate Plan and was told that a service representative would contact him
within 24 to 72 hours. In the meantime, through its free service, Citibank
assisted Mr. Litton in contacting the credit unions and sending out affidavits
to put a lock on his credit. Mr. Litton was only contacted by LifeLock after he
had already handled the problems, meaning he received none of the promised
protections and/or assistance that LifeLock represented it would provide.
































1279432.1 - 29 - AMENDED CLASS ACTION COMPLAINT
CASE NO. 3:15-CV-258




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 136 of 289



130. Plaintiff Reiner Jerome Ebarle subscribed to LifeLock in mid-2012. Since
that time, Plaintiff Reiner Ebarle has paid LifeLock a fee of $9 per month, or
$108 a year.
131. Based on LifeLock’s advertisements and representations, Plaintiff Reiner
Ebarle understood and/or had the impression that LifeLock would protect against
any attempt to steal his identity or fraudulently procure credit under his name
and send him timely alert notifications. Based on his understanding, Plaintiff
Reiner Ebarle submitted his personal information to LifeLock.
132. At no time relevant hereto was Plaintiff Reiner Ebarle aware that LifeLock
was not permitted to submit fraud alerts on her behalf; that LifeLock’s consumer
alert notification services were routinely disabled by the Company; or that
LifeLock’s technology and personnel were deficient and incapable of protecting
the security, confidentiality, and integrity of personal information collected
from or about consumers as promised.
133. As such, Plaintiffs were charged and paid fees for services that were not
as represented, were illegal for the Company to perform, were non-existent,
and/or virtually worthless.
FRAUDULENT CONCEALMENT AND TOLLING
134. The applicable statutes of limitations are tolled by virtue of Defendant’s
knowing and active concealment of the facts alleged above. Plaintiffs and class
members were ignorant of the information essential to the pursuit of these
claims, without any fault or lack of diligence on their own part.
135. At the time this action was filed, Defendant was under a duty to disclose
the true, character, quality, and nature of LifeLock’s services to Plaintiffs
and the Class. Defendant is therefore estopped to rely on any statute of
limitations.
136. Defendant’s fraudulent concealment is common to the Class.
CLASS ACTION ALLEGATIONS
137. Plaintiffs bring this action against LifeLock as a class action pursuant to
the Federal Rules of Civil Procedure 23(a) and 23(b)(2) and (b)(3)


























1279432.1 - 30 - AMENDED CLASS ACTION COMPLAINT
CASE NO. 3:15-CV-258




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 137 of 289

138. Plaintiffs seek certification of this action on behalf of the following
class (the “Class”): all persons in the United State who are or were, during
January 19, 2009, through the resolution of this matter (the “Class Period”)
subscribers of LifeLock’s fee-based theft protection services. Excluded from the
Class are Defendant, any parent, subsidiary, affiliate, or controlled person of
Defendant, as well as the officers, directors, agents, servants or employees of
Defendant and the immediate family members of any such person. Also excluded is
any judge who may preside over this cause of action.
139. The exact number of the Class, as herein identified and described, is not
known, but it is estimated to number in the thousands. The Class is so numerous
that joinder of individual members herein is impracticable.
140. There are common questions of law and fact in the action that relate to and
affect the rights of each member of the Class and the relief sought is common to
the entire Class. In particular, the common questions of fact and law include:
(A) Whether Defendant’s alert notification services were subject to regular
delays and/or shut-downs;
(B) Whether Defendant failed to maintain compliance with the FTC Order;
(C) Whether Defendant’s technology and safeguards were deficient to deliver the
protections as promised;
(D) Whether Arizona law applies to the putative Class; and
(E) Whether members of the Class have sustained damages, and, if so, in what
amount.
141. The claims of the Plaintiffs, who are representative of the Class herein,
are typical of the claims of the proposed Class, in that the claims of all
members of the proposed Class, including the Plaintiffs, depend on a showing of
the acts of Defendant giving rise to the right of Plaintiffs to the relief
sought herein. There is no conflict between the individually named Plaintiffs
and other members of the proposed Class with respect to this action, or with
respect to the claims for relief set forth herein.










































1279432.1 - 31 - AMENDED CLASS ACTION COMPLAINT
CASE NO. 3:15-CV-258




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 138 of 289



142. The named Plaintiffs are the representative parties for the Class, and are
able to, and will fairly and adequately protect the interests of the Class. The
attorneys for Plaintiffs and the Class are experienced and capable in complex
civil litigation, consumer fraud litigation and class actions.
143. The class action procedure is superior to all other available methods for
the fair and efficient adjudication of this controversy. This action would
permit a large number of injured persons to prosecute their common claims in a
single forum simultaneously, efficiently, and without unnecessary duplication of
evidence and effort. Class treatment also would permit the adjudication of
claims by class members whose claims are too small and complex to individually
litigate against a large corporate defendant.
COUNT I
VIOLATION OF THE ARIZONA CONSUMER FRAUD ACT
144. Plaintiffs repeat and reallege all preceding paragraphs contained herein.
145. LifeLock’s acts and omissions constitute material misrepresentations and
concealments in connection with the sale or advertisement of its services in
violation of the Arizona Consumer Fraud Act, Ariz. Rev. Stat. § 44-1522(A).
146. Specifically, LifeLock used false, deceptive and misleading statements,
concerning the scope and effectiveness of its services; LifeLock’s ability to
provide continuous alerts and services; LifeLock’s ability to place fraud alerts
under the FCRA; and the limitations, exclusions, and restrictions on LifeLock’s
services.
147. Likewise, LifeLock’s advertisements and website were misleading, false,
and/or deceptive regarding the efficacy of LifeLock’s technology and safeguards.
148. LifeLock further omitted and/or concealed material facts. For example,
LifeLock concealed the fact that the Company was regularly engaged in the
practice of throttling, that LifeLock’s network and safety protocols were not
and/or could not function at the level promised. In addition, LifeLock also
failed to disclose the effects of not sending out alerts.
149. LifeLock’s advertisements, marketing, and customer service representatives
purposely used inconsistent and confusing terms and/or high pressure sales
tactics so as to






















1279432.1 - 32 - AMENDED CLASS ACTION COMPLAINT
CASE NO. 3:15-CV-258




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 139 of 289

confuse customers and prevent them from bringing legitimate claims and/or
canceling their services.
150. Upon information and belief, LifeLock knowingly violated the terms of the
FTC Order and used false, misleading, and deceptive representations and/or
omissions in the advertising, marketing, and sales of its services.
151. As a result of LifeLock’s misrepresentations and omissions, LifeLock’s
members paid substantial fees, were injured and sustained damages in an amount
to be proven at trial. These damages include, at a minimum, payments of monthly
charges for services that were not as represented and payments for a service
that is illegal for a company such as LifeLock to perform.
COUNT II
BREACH OF CONTRACT
152. Plaintiffs repeat and reallege all preceding paragraphs contained herein.
153. By contract, LifeLock agreed to provide Plaintiffs and the members of the
Class Membership Plans and protections as advertised.
154. LifeLock breached its contracts with Plaintiffs and the members of the
Class by failing to provide the benefits and/or protections as promised.
155. As a direct and proximate result of Defendant’s breach, Plaintiffs and the
Class are entitled to all damages arising from the breach of contract.
COUNT III
UNJUST ENRICHMENT
156. Plaintiffs repeat and reallege all preceding paragraphs contained herein.
157. Plaintiffs and the Class conferred benefits upon the Defendant by paying
Membership Fees for the promised identity theft protections and services.
158. Although LifeLock received earnings and benefits from the sale of its
Membership Plans and the collection of Membership Fees, LifeLock retained these
revenues under conditions that would constitute an unjust enrichment of those
revenues.






















1279432.1 - 33 - AMENDED CLASS ACTION COMPLAINT
CASE NO. 3:15-CV-258




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 140 of 289

159. As a direct and proximate result of Defendant’s actions, Plaintiffs and the
Class are entitled to restitution on the full amount by which the Defendant has
been unjustly enriched and should be required to disgorge same to Plaintiffs and
the Class.
COUNT IV
DECLARATORY JUDGMENT
160. Plaintiffs hereby repeat and reallege all preceding paragraphs contained
herein.
161. An actual case and controversy within the meaning of the Federal
Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, which may be adjudicated
by this Court exists between Plaintiffs and proposed class members, and the
Defendant.
162. Plaintiffs and all members of the proposed class have, had, or were
subscribers of one of Defendant’s fee-based Membership Plans. Defendant’s Terms
and Conditions provide that its insureds are treated consistent with the
requirements of the laws and regulations of Arizona. Thus, per the governing
contract, Arizona law controls how the Defendant’s customers must be treated by
Defendant.
163. At the same time, the relationship between Defendant and its customers was
subject to the FTC Order entered between Defendant and the FTC in 2010, which
specifically enjoins LifeLock from misrepresenting, expressly or by implication,
“the means, methods, procedures, effects, effectiveness, coverage, or scope” of
LifeLock’s services.
164. Defendant, as a general policy and business practice, represented or
created the impression that LifeLock’s Membership Plans provide: (a) protection
from fraud or unauthorized account charges or “peace of mind”; (b) a solution to
financial security; (c) live member support 24/7/365 and up-to-the-minute
“alerts” of any threat of identity theft; and (d) a $1 million total service
guarantee.
165. Accordingly, Defendant has violated, and continues to violate, Arizona law
and the FTC Order and Plaintiffs are entitled to declaratory relief.
RELIEF
WHEREFORE, Plaintiffs, individually and on behalf of all others similarly
situated, respectfully request that this Court:






















1279432.1 - 34 - AMENDED CLASS ACTION COMPLAINT
CASE NO. 3:15-CV-258




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 141 of 289

a) determine that this action may be maintained as a class action under Rule 23
of the Federal Rules of Civil Procedure, that Plaintiffs are proper class
representatives, and approve Plaintiffs’ Counsel as counsel for the Class;
b) enter an order demanding that Defendant pay monetary damages to the
Plaintiffs, and all proposed Class members;
c) enter an order declaring that Defendant’s actions are unlawful; and
d) grant such other legal and equitable relief as the Court may deem
appropriate, including costs and attorneys’ fees.






JURY DEMAND.
Plaintiffs and the Class members hereby request a trial by jury.
Dated: October 15, 2015             Respectfully submitted,
By: /s/ Joseph H. Bates
CARNEY BATES & PULLIAM, PLLC
Joseph Henry (“Hank”) Bates (CA #167688)
Randall K. Pulliam
11311 Arcade Drive, Suite 200
Little Rock, AR 72212
Telephone: (501) 312-8500
Fax: (501) 312-8505


LIEFF CABRASER HEIMANN
& BERNSTEIN, LLP
Michael W. Sobol (CA #194857)
msobol@lchb.com
RoseMarie Maliekel (CA #276036)
rmaliekel@lchb.com
275 Battery Street, 29th Floor
San Francisco, CA 94111-3339
Telephone: (415) 956-1000
Facsimile: (415) 956-1008


Attorneys for Plaintiffs










1279432.1 - 35 - AMENDED CLASS ACTION COMPLAINT
CASE NO. 3:15-CV-258










--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 142 of 289





















EXHIBIT 8






--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 143 of 289

Exhibit 8


GENERAL RELEASE OF ALL CLAIMS BY PLAINTIFF NAPOLEON EBARLE.


1.In consideration for the settlement benefits described in the Class Action
Settlement Agreement (“Settlement Agreement”) to which this General Release is
an integral and material part, Napoleon Ebarle (“Ebarle”), on his own behalf and
on behalf of his administrators, representatives, and assigns, hereby completely
fully, finally, and forever releases, relinquishes, acquits, and discharges
LifeLock, Inc. (“LifeLock”) and each of its respective present and former
parents, subsidiaries, divisions, affiliates, predecessors, successors, assigns,
and insurers, including all of their insurers’ affiliates, predecessors,
successors, assigns, and reinsurers, and the respective agents, servants,
attorneys, employees, officers, directors, shareholders, and representatives of
the foregoing, and each of them, and all of the present and former directors,
officers, employees, agents, attorneys, and shareholders of LifeLock and each of
their present and former parents, subsidiaries, divisions, affiliates,
predecessors, successors, and assigns (“Released Parties”), from any and all
manner of claims, actions, causes of action, suits, rights, debts, sums of
money, payments, obligations, reckonings, contracts, agreements, executions,
promises, damages, liens, judgments, and demands of whatever kind, type, or
nature whatsoever, both at law and in equity, whether past, present, known or
unknown, suspected or unsuspected, contingent or non-contingent, whether based
on federal, state, or local law, statute, ordinance, regulation, code, contract,
common law, or any other source, which Ebarle has, may now have, or has ever had
against any of the Released Parties, or any of them arising from or in any way
connected with Ebarle’s relationship with LifeLock, as of the date of Ebarle’s
execution of this General Release including but not limited to claims that were
asserted in or arising from or that may have arisen from the same facts alleged
in the matter entitled Ebarle, et al. v. LifeLock, Inc., Case No. 3:15-CV-00258
HSG, currently pending in the District Court for the Northern District of
California (the “Action”). This General Release covers all statutory, common
law, constitutional, and other claims, including but not limited to:
(a)
Any and all claims concerning the advertising of LifeLock’s identity theft
protection services;

(b)
Any and all claims concerning the advertising of LifeLock’s information security
program;

(c)
Any and all claims concerning LifeLock’s disclosures concerning the nature of
its identity theft protection services;

(d)
Any and all claims concerning LifeLock’s disclosures concerning the nature of
its information security program;

(e)
Any and all claims under California’s Unfair Competition Law, Cal. Bus. & Prof.
Code § 17200, et seq., the Arizona Consumer Fraud Act, A.R.S. § 44-1521, et
seq., or any other applicable law or statute related to LifeLock’s advertising
or disclosures concerning its identity theft protection services or information
security program;

(f)
Any and all claims that LifeLock’s advertising or disclosures regarding
LifeLock’s identity theft protection services or information security program
constituted a fraudulent, unlawful, unfair, or deceptive business practice, were
unconscionable, violated consumer protection statutes, and/or constituted a
breach of contract and/or breach of the covenant of good faith and fair dealing
or unjust enrichment; and/or

(g)
Any and all claims concerning any fact or circumstance that relates to
LifeLock’s advertising or disclosures regarding its identity theft protection
services or information security program (collectively, the “Released Claims”).

This General Release described herein covers, includes, and is intended to
include all remedies that could be sought for the Released Claims including, but
not limited to, statutory,
1




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 144 of 289



constitutional, contractual, and common law claims for damages, costs, expenses,
extra­ contractual damages, compensatory damages, exemplary damages, special
damages, consumer redress, penalties, punitive damages, and/or damage
multipliers, disgorgement, declaratory relief, equitable relief, injunctive
relief, expenses, interest, and/or attorneys' fees and costs against LifeLock.
1.
Waiver of Unknown Claims. Ebarle has read Section 1542 of the Civil Code of the
State of California, which provides as follows:



A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF Kl',lOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH THE DEBTOR.


Ebarle hereby voluntarily waives the rights described in Section 1542 and elects
to assume all risks for claims that now exist in his favor, whether known or
unknown, against the Released Parties. Accordingly, this General Release
includes within its effect claims and causes of action which Ebarle does not
know or suspect to exist in his favor at the time of his execution hereof and of
the facts and circumstances relating in any manner to the Released Claims are
hereafter found to be other than or different from the facts now believed to be
true, this General Release shall remain effective.


2.Ebarle warrants and represents that he is the sole and lawful owner of all
rights, title, and interest in and to all of the claims described above and that
he has not heretofore voluntarily, by operation of law or otherwise,
sold,·assigned, or transferred or purported to sell, assign, or transfer to any
other person or entity such claims or any part or portion thereof.


3.
To the extent required by law, Garden City Group, LLC as the Settlement
Administrator of the Settlement shall issue Ebarle a Form 1099 reflecting the
payment of any settlement benefits described in the Class Action Settlement
Agreement



4.Ebarle agrees that he alone is responsible for any tax consequences, including
any penalties or interest, relating to the payment of any settlement benefits
described in the Class Action Settlement Agreement


5.Ebarle and the Released Parties expressly agree that any and all force and
effectiveness of this General Release is entirely contingent upon final approval
of the Settlement, executed in the Action. Ifthe Settlement does not become
final for any reason, then this General Release shall be null and void ab
initio. Neither a modification of nor a reversal on appeal of the Service Award
shall constitute grounds for cancellation or termination of this General
Release, however.


Dated:
10/28, 2015

Napoleon Ebarle
/s/ Napoleon Ebarle


2






--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 145 of 289









































EXHIBIT 9






--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 146 of 289

Exhibit 9


GENERAL RELEASE OF ALL CLAIMS BY PLAINTIFF JEANNE STAMM.


1.In consideration for the settlement benefits described in the Class Action
Settlement Agreement (“Settlement Agreement”) to which this General Release is
an integral and material part, Jeanne Stamm (“Stamm”), on his own behalf and on
behalf of his administrators, representatives, and assigns, hereby completely
fully, finally, and forever releases, relinquishes, acquits, and discharges
LifeLock, Inc. (“LifeLock”) and each of its respective present and former
parents, subsidiaries, divisions, affiliates, predecessors, successors, assigns,
and insurers, including all of their insurers’ affiliates, predecessors,
successors, assigns, and reinsurers, and the respective agents, servants,
attorneys, employees, officers, directors, shareholders, and representatives of
the foregoing, and each of them, and all of the present and former directors,
officers, employees, agents, attorneys, and shareholders of LifeLock and each of
their present and former parents, subsidiaries, divisions, affiliates,
predecessors, successors, and assigns (“Released Parties”), from any and all
manner of claims, actions, causes of action, suits, rights, debts, sums of
money, payments, obligations, reckonings, contracts, agreements, executions,
promises, damages, liens, judgments, and demands of whatever kind, type, or
nature whatsoever, both at law and in equity, whether past, present, known or
unknown, suspected or unsuspected, contingent or non-contingent, whether based
on federal, state, or local law, statute, ordinance, regulation, code, contract,
common law, or any other source, which Stamm has, may now have, or has ever had
against any of the Released Parties, or any of them arising from or in any way
connected with Stamm’s relationship with LifeLock, as of the date of Stamm’s
execution of this General Release including but not limited to claims that were
asserted in or arising from or that may have arisen from the same facts alleged
in the matter entitled Ebarle, et al. v. LifeLock, Inc., Case No. 3:15-CV-00258
HSG, currently pending in the District Court for the Northern District of
California (the “Action”). This General Release covers all statutory, common
law, constitutional, and other claims, including but not limited to:
(a)
Any and all claims concerning the advertising of LifeLock’s identity theft
protection services;

(b)
Any and all claims concerning the advertising of LifeLock’s information security
program;

(c)
Any and all claims concerning LifeLock’s disclosures concerning the nature of
its identity theft protection services;

(d)
Any and all claims concerning LifeLock’s disclosures concerning the nature of
its information security program;

(e)
Any and all claims under California’s Unfair Competition Law, Cal. Bus. & Prof.
Code § 17200, et seq., the Arizona Consumer Fraud Act, A.R.S. § 44-1521, et
seq., or any other applicable law or statute related to LifeLock’s advertising
or disclosures concerning its identity theft protection services or information
security program;

(f)
Any and all claims that LifeLock’s advertising or disclosures regarding
LifeLock’s identity theft protection services or information security program
constituted a fraudulent, unlawful, unfair, or deceptive business practice, were
unconscionable, violated consumer protection statutes, and/or constituted a
breach of contract and/or breach of the covenant of good faith and fair dealing
or unjust enrichment; and/or

(g)
Any and all claims concerning any fact or circumstance that relates to
LifeLock’s advertising or disclosures regarding its identity theft protection
services or information security program (collectively, the “Released Claims”).

This General Release described herein covers, includes, and is intended to
include all remedies that could be sought for the Released Claims including, but
not limited to, statutory,
1




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 147 of 289





constitutional, contractual, and common law claims for damages, costs,expenses,
extra­ contractual damages, compensatory damages, exemplary damages,special
damages, consumer redress, penalties, punitive damages, and/or damage
multipliers, disgorgement, declaratory relief, equitable relief, injunctive
relief, equitable relief, interest, and/or attorneys' fees and costs against
LifeLock.
2.    Waiver of Unknown Claims. Stamm has read Section 1542 of the Civil Code of
the
State of California, which provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
1F KNOWN BY HIM OR HER MUST HAVB MATERIALLY AFFECTED HlS OR HER SETTLEMENT WITH
THE DEBTOR.


Stamm hereby voluntarily waives the rights described in Section 1542 and elects
to assume all risk for claims that now exist in his favor, whether known or
unknown. against the Released Parties. Accordingly, this General Release
includes within its effect claims and causes of action which Stamm does not know
or suspect to exist in his favor at the time of his execution hereof and of the
facts and circumstances relating in any manner to the Released Claims are
hereafter found to be other than or different from the facts now believed to be
true, this General Release shall remain effective.


3.    Stamm warrants and represents that he is the sole and lawful owner of sll
rights, title, and interest in and to all of the claims described above and that
be has not heretofore voluntarily, by operation of law or
otherwise,sold,assigned, or transferred or purported to sell., assign, or
transfer to any other person or entity such claims or any part or portion
thereof.


4.To the extent required by law, Garden City Group, LLC as the Sett;ement
Administrator of the Settlement shall issue Stamm a Form 1099 reflecting the
payment of any settlement benefits described in the Class Action Settlement
Agreement


5.Stamm agrees that he alone is responsible for any tax consequences,including
any penalties or interest, relating to the payment of any settlement benefits
described in the Class Action Settlement Agreement


6.Stamm and the Released Parties expressly agree that any and all force and
effectiveness of this General Release is entirely contingent upon final approval
of the Settlement, executed in the Action. If the Settlement does not become
final for any reason, then this General Release shall be null and void ab
initio. Neither a modification of nor a reversal on appeal of the Service Award
shall constitute grounds for cancellation or termination of this General
Release, however.


Dated: Oct 28, 2015
Jeanne Stamm


/s/ Jeanne Stamm






2




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 148 of 289







































































EXHIBIT 10






--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 149 of 289

Exhibit 10


GENERAL RELEASE OF ALL CLAIMS BY PLAINTIFF BRIAN LITTON.


1.In consideration for the settlement benefits described in the Class Action
Settlement Agreement (“Settlement Agreement”) to which this General Release is
an integral and material part, Brian Litton (“Litton”), on his own behalf and on
behalf of his administrators, representatives, and assigns, hereby completely
fully, finally, and forever releases, relinquishes, acquits, and discharges
LifeLock, Inc. (“LifeLock”) and each of its respective present and former
parents, subsidiaries, divisions, affiliates, predecessors, successors, assigns,
and insurers, including all of their insurers’ affiliates, predecessors,
successors, assigns, and reinsurers, and the respective agents, servants,
attorneys, employees, officers, directors, shareholders, and representatives of
the foregoing, and each of them, and all of the present and former directors,
officers, employees, agents, attorneys, and shareholders of LifeLock and each of
their present and former parents, subsidiaries, divisions, affiliates,
predecessors, successors, and assigns (“Released Parties”), from any and all
manner of claims, actions, causes of action, suits, rights, debts, sums of
money, payments, obligations, reckonings, contracts, agreements, executions,
promises, damages, liens, judgments, and demands of whatever kind, type, or
nature whatsoever, both at law and in equity, whether past, present, known or
unknown, suspected or unsuspected, contingent or non-contingent, whether based
on federal, state, or local law, statute, ordinance, regulation, code, contract,
common law, or any other source, which Litton has, may now have, or has ever had
against any of the Released Parties, or any of them arising from or in any way
connected with Litton’s relationship with LifeLock, as of the date of Litton’s
execution of this General Release including but not limited to claims that were
asserted in or arising from or that may have arisen from the same facts alleged
in the matter entitled Ebarle, et al. v. LifeLock, Inc., Case No. 3:15-CV-00258
HSG, currently pending in the District Court for the Northern District of
California (the “Action”). This General Release covers all statutory, common
law, constitutional, and other claims, including but not limited to:
(a)
Any and all claims concerning the advertising of LifeLock’s identity theft
protection services;

(b)
Any and all claims concerning the advertising of LifeLock’s information security
program;

(c)
Any and all claims concerning LifeLock’s disclosures concerning the nature of
its identity theft protection services;

(d)
Any and all claims concerning LifeLock’s disclosures concerning the nature of
its information security program;

(e)
Any and all claims under California’s Unfair Competition Law, Cal. Bus. & Prof.
Code § 17200, et seq., the Arizona Consumer Fraud Act, A.R.S. § 44-1521, et
seq., or any other applicable law or statute related to LifeLock’s advertising
or disclosures concerning its identity theft protection services or information
security program;

(f)
Any and all claims that LifeLock’s advertising or disclosures regarding
LifeLock’s identity theft protection services or information security program
constituted a fraudulent, unlawful, unfair, or deceptive business practice, were
unconscionable, violated consumer protection statutes, and/or constituted a
breach of contract and/or breach of the covenant of good faith and fair dealing
or unjust enrichment; and/or

(g)
Any and all claims concerning any fact or circumstance that relates to
LifeLock’s advertising or disclosures regarding its identity theft protection
services or information security program (collectively, the “Released Claims”).

This General Release described herein covers, includes, and is intended to
include all remedies that could be sought for the Released Claims including, but
not limited to, statutory,
1




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 150 of 289





constitutional, contractual, and common law claims for damages, costs, expenses,
extra­ contractual damages, compensatory damages,exemplary damages, special
damages, consumer redress, penalties, punitive damages, and/or damage
multipliers, disgorgement, declaratory relief, equitable relief, injunctive
relief, expenses, interest, and/or attorneys' fees and costs against LifeLock.
2.Waiver of Unknown Claims. Litton has read Section 1542 of the Civil Code of
the State of California, which provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


Litton hereby voluntarily waives the rights described in Section 1542 and elects
to assume all risks for claims that now exist in his favor, whether known or
unknown, against the Released Parties. Accordingly, this General Release
includes within its effect claims and causes of action which Litton does not
know or suspect to exist in his favor at the time of his execution hereof and of
the facts and circumstances relating in any manner to the Released Claims are
hereafter found to be other than or different from the facts now believed to be
true, this General Release shall remain effective.


3.Litton warrants and represents that he is the sole and lawful owner of all
rights, title, and interest in and to all of the claims described above and that
he has not heretofore voluntarily, by operation of law or otherwise, sold,
assigned, or transferred or purported to sell, assign, or transfer to any other
person or entity such claims or any part or portion thereof.


4.
To the extent required by law, Garden City Group, LLC as the Settlement
Administrator of the Settlement shall issue Litton a Form 1099 reflecting the
payment of any settlement benefits described in the Class Action Settlement
Agreement



5.Litton agrees that he alone is responsible for any tax consequences, including
any penalties or interest, relating to the payment of any settlement benefits
described in the Class Action Settlement Agreement


6.Litton and the Released Parties expressly agree that any and all force and
effectiveness of this General Release is entirely contingent upon final approval
of the Settlement, executed in the Action. Ifthe Settlement does not become
final for any reason, then this General Release shall be null and void ab
initio. Neither a modification of nor a reversal on appeal of the Service Award
shall constitute grounds for cancellation or termination of this General
Release, however.


Dated: Oct 28, 2015
Brian Litton


/s/ Brian Litton












2




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 151 of 289













































EXHIBIT 11








--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 152 of 289

Exhibit 11
GENERAL RELEASE OF ALL CLAIMS BY PLAINTIFF REINER JEROME EBARLE.


1.In consideration for the settlement benefits described in the Class Action
Settlement Agreement (“Settlement Agreement”) to which this General Release is
an integral and material part, Reiner Jerome Ebarle (“R.J. Ebarle”), on his own
behalf and on behalf of his administrators, representatives, and assigns, hereby
completely fully, finally, and forever releases, relinquishes, acquits, and
discharges LifeLock, Inc. (“LifeLock”) and each of its respective present and
former parents, subsidiaries, divisions, affiliates, predecessors, successors,
assigns, and insurers, including all of their insurers’ affiliates,
predecessors, successors, assigns, and reinsurers, and the respective agents,
servants, attorneys, employees, officers, directors, shareholders, and
representatives of the foregoing, and each of them, and all of the present and
former directors, officers, employees, agents, attorneys, and shareholders of
LifeLock and each of their present and former parents, subsidiaries, divisions,
affiliates, predecessors, successors, and assigns (“Released Parties”), from any
and all manner of claims, actions, causes of action, suits, rights, debts, sums
of money, payments, obligations, reckonings, contracts, agreements, executions,
promises, damages, liens, judgments, and demands of whatever kind, type, or
nature whatsoever, both at law and in equity, whether past, present, known or
unknown, suspected or unsuspected, contingent or non-contingent, whether based
on federal, state, or local law, statute, ordinance, regulation, code, contract,
common law, or any other source, which R.J. Ebarle has, may now have, or has
ever had against any of the Released Parties, or any of them arising from or in
any way connected with R.J. Ebarle’s relationship with LifeLock, as of the date
of R.J. Ebarle’s execution of this General Release including but not limited to
claims that were asserted in or arising from or that may have arisen from the
same facts alleged in the matter entitled Ebarle, et al. v. LifeLock, Inc., Case
No. 3:15-CV-00258 HSG, currently pending in the District Court for the Northern
District of California (the “Action”). This General Release covers all
statutory, common law, constitutional, and other claims, including but not
limited to:
(a)
Any and all claims concerning the advertising of LifeLock’s identity theft
protection services;

(b)
Any and all claims concerning the advertising of LifeLock’s information security
program;

(c)
Any and all claims concerning LifeLock’s disclosures concerning the nature of
its identity theft protection services;

(d)
Any and all claims concerning LifeLock’s disclosures concerning the nature of
its information security program;

(e)
Any and all claims under California’s Unfair Competition Law, Cal. Bus. & Prof.
Code § 17200, et seq., the Arizona Consumer Fraud Act, A.R.S. § 44-1521, et
seq., or any other applicable law or statute related to LifeLock’s advertising
or disclosures concerning its identity theft protection services or information
security program;

(f)
Any and all claims that LifeLock’s advertising or disclosures regarding
LifeLock’s identity theft protection services or information security program
constituted a fraudulent, unlawful, unfair, or deceptive business practice, were
unconscionable, violated consumer protection statutes, and/or constituted a
breach of contract and/or breach of the covenant of good faith and fair dealing
or unjust enrichment; and/or

(g)
Any and all claims concerning any fact or circumstance that relates to
LifeLock’s advertising or disclosures regarding its identity theft protection
services or information security program (collectively, the “Released Claims”).

This General Release described herein covers, includes, and is intended to
include all remedies that could be sought for the Released Claims including, but
not limited to, statutory,
1




--------------------------------------------------------------------------------

Case 3:15-cv-00258-HSG Document 49-1 Filed 11/04/15 Page 153 of 289



constitutional, contractual, and common law claims for damages, costs, expenses,
extra­ contractual damages, compensatory damages,exemplary damages, special
damages, consumer redress, penalties, punitive damages, and/or damage
multipliers, disgorgement, declaratory relief, equitable relief, injunctive
relief, expenses, interest, and/or attorneys' fees and costs against LifeLock.
2.
Waiver of Unknown Claims. R.J. Ebarle has read Section 1542 of the Civil Code of
the State of Califomia, which provides as follows:



A GENERAL RELEASE DOES NOT EXTJ;:ND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HlS OR HER SETTLEMENT
WITH THE DEBTOR.


R.J. Ebarle hereby voluntarily waives the rights described in Section 1542 and
elects to assume all risks for claims that now exist in his favor, whether known
or unknown , against the Released Parties. Accordingly , this General Release
includes wi thin its effect claims and causes of action which R.J . Ebarle does
not know or suspect to exist in his favor at the time of his execution hereof
and of the facts and circumstances relating in any manner to the Released Claims
are hereafter found to be other than or different from the facts now believed to
be true, this General Release shall remain effective.


3.R.J. Ebarle wan-ants and represents that he is the sole and lawful owner of
all rights, title, and interest in and to all of the claim s described above and
that he has not heretofore voluntarily, by operation of law or otherwise, sold,
assigned, or transferred or purported to sell, assign, or transfer to any other
person or entity such claims or any part or portion thereof.


4.To the extent required by law, Garden City Group, LLC as the Settlement
Administrator of the Settlement shall issue R.J. Ebarle a Form I 099 reflecting
the payment of any settlement benefits described in the Class Action Settlement
Agreement


5.R.J. Ebarle agrees that he alone is responsible for any tax consequences,
including any penalties or interest, relating to the payment of any settlement
benefits described in the Class Action Settlement Agreement


6.R.J.Ebarle and the Released Parties expressly agree that any and all force and
effectiveness of this General Release is entirely contingent upon final approval
of the Settlement, executed in the Action . If the Settlement does not become
final for any reason, then this General Release shall be null and void ab
initio. Neither a modification of nor a reversal on appeal of the Service Award
shall constitute grounds for cancellation or termination of th is General
Release, however.
Dated: Oct 28, 2015
Reiner Jerome Ebarle


/s/ Reiner Ebarle
2




